The next item is the commemoration of Jean Monnet and the twentieth anniversary of the draft Treaty establishing the European Union (1984 – Rapporteur: Altiero Spinelli).
Colleagues, members of the European Commission and Council, welcome to this special session of commemoration.
In western Europe after the Second World War a number of people had the courage to look at the big picture. Among them were two people: Jean Monnet and Altiero Spinelli, whom we commemorate here today. We mark the 20th anniversary today of the adoption by this European Parliament of the first draft Constitutional Treaty for the European Union and the 25th anniversary of the death of Jean Monnet. I would like today to celebrate these two leaders of vision whose own leadership showed the will, political determination and capacity to think long, wide and big.
They were not people who became lost in the petty detail: they rose above the detail. One thinks in particular of Monnet and the early generation of founders of the idea of modern European integration, who rose above the ashes of the Second World War, who were prepared to see hope at a time when there was only despair, to see opportunity when there was economic breakdown, and to see in the European project an ideal of reconciliation with opportunity and prosperity. This marked them out as a special generation among all the European generations that had gone before.
The clarity and the strength of Monnet's vision has proven its worth because it has endured and because, even as we face the challenges of globalisation, that vision still holds true resonance today, rooted as it was and is in humanitarian values and supranational engagement.
Monnet realised early that, acting alone, 'the nations of Europe are too circumscribed to give their people the prosperity made possible and hence necessary by modern conditions'.
Monnet attached great importance to the moral and human aspects of the European idea, captured in the Schuman plan by the denunciation of the spirit of supremacy and discriminatory practices which had created complexes and ill-feelings between nations on our continent. They tackled the source of conflict at its root.
Monnet was one of the first to understand and explain that the principle of European unification basically involves the search for a new humanism. On our continent war had followed war, creating a fatal cycle in which the victory of some led to the desire of revenge among others. His ambition was to break this vicious circle and to establish amongst the states the same relations founded on equality and arbitration that governed relations between individuals in democratic societies.
In this spirit, Jean Monnet became the advocate of a new morality, relying on people and their capacity to make progress by drawing lessons from the most painful experiences they had been through. As Jean Monnet said, 'we are not uniting states, we are uniting people'.
Today one of the major outstanding challenges we face is the adoption of a new Constitutional Treaty for the European Union. We recall here in the European Parliament with some pride the leadership that was given by this House, and in particular by Altiero Spinelli and his colleagues, some 20 years ago when they brought to fruition, through this Parliament, the first ever draft Constitutional Treaty for the European Union.
I am proud to say that during this mandate, the determination to lead constitutional change and the capacity to show real parliamentary leadership has continued to manifest itself before, during and after the European Convention. In this context let me also pay tribute to the work of our Committee on Constitutional Affairs and to its chairman, Mr Napolitano.
We thank them – and we thank you, Mr Napolitano – for your untiring work and your unfailing determination to make sure that we meet with success on this grand European project.
So, as we commemorate these two visionary European leaders today, I should like, on behalf of the European Parliament, to call on the foreign ministers of the Union of 25 when they next meet to make a solemn declaration of political intent that they will urgently bring closure to a new Constitutional Treaty for Europe. If we do not have a Constitutional Treaty before the elections, then we want this declaration, because the people of Europe are entitled to know what they are voting on. This declaration is the minimum necessary if a Treaty cannot be concluded by the date of the election. I would ask Minister Roche to convey that to the President-in-Office of the Council.
In recalling these two leaders, Monnet and Spinelli, the one clear lesson for us going forward is that we too are called upon to think long, to think wide, to think big. We too are called upon to bring the humanitarian and moral dimension into what we do, and if we do it, the Europe of values which took a great step forward in this House yesterday as we grew to a Union of 25, is a Union which in the future can touch its people as, at the time of these leaders, it touched them in the past.
. Mr President, if Jean Monnet were standing here today, surveying this Parliament he would have good reason to rejoice. He would see representatives of 25 countries and 450 million people sitting side-by-side, striving together for the common welfare of the people of Europe. He would see a Parliament in which parties operate on a cross-national and sometimes pan-European basis, where representatives from across our continent find as much common cause with colleagues from other countries as they do with their own compatriots. If Monnet were to look beyond this Parliament today, he would see countries which for centuries had been bitter enemies working hand-in-hand as convinced partners. He would have reason to rejoice.
Like Monnet, Spinelli was a man of vision. His vision of a democratic and transparent citizens' Union gave impetus to the idea that a Constitutional Treaty would enhance the Union's credibility. It gave impetus also to the idea that we the citizens deserved a Union that was comprehensible to us and working in our interests.
Monnet hoped to make war between the nations of Europe not just unthinkable but materially impossible. Today we can see that the dream is closer than ever to becoming a reality. John Hume, the Nobel Laureate and Member of this House, once said: 'Our European Union has become the most successful peace process in Europe's long history'.
The two men – Monnet and Spinelli – were different in many ways. Monnet tended to work quietly behind the scenes, using his legendary international networking skills to build the widest case for a new Europe. Monnet laid the foundations for this enterprise. Spinelli, on the other hand, was a much more public figure, a vigorous opponent of fascism in the first half of the last century; in his later days an elected Member of this Parliament. They shared, however, a vital similarity: they were men of action, determined to harness their vision of a democratic, peaceful and prosperous Europe to the means of advancing it in the real world. What was it about these men that has allowed the ideas they promoted many decades ago to create the impetus which, even after their deaths, propels all of us forward to continue their work?
Perhaps Monnet's biographer, François Duchêne, described his subject best when he wrote that Monnet's secret 'came from a combination of creative and critical faculties. He appealed to the romantic in people through the idealism of his goals, and to the expert in them through the realism of his means.' Making a new, peaceful Europe was Monnet's greatest dream. Twenty-five years after his death we continue to build on the foundations he laid.
Spinelli, like Monnet, believed that, without radical positive change, Europe would be condemned to repeat its past fatal errors and endanger its future existence. In 1947 he suggested that 'nothing is sadder than the fact that the ideal Europe, the cradle of law and liberty, constitutes only part of the geographical area of Europe. What is more', he added, 'that area is certain to shrink and European civilisation to become a mere historical memory, unless we can at least unite what at present remains of it.' The European Union has risen to this challenge.
What drove both men was their experience and their abhorrence of war. However, as they sought to communicate ideas and goals that would help rescue Europe from itself they could hardly have thought that from the rubble of the Second World War such a strong, united Europe would come about.
Sixty years ago Europe was struggling with the last phase of the most destructive war in its history. Against this background the European Union, in spite of its imperfections, is a heroic endeavour undertaken against great odds. It has a record of assisting peace and prosperity among European nations and beyond, when history seemed to insist that such a goal amounted to little more than a flight of fancy.
Last Saturday we witnessed an extraordinary reversal of history with the formal ending of the artificial divisions of Europe. The enlargement of the European Union to 25 Member States is a tribute to the potency of a dream.
It is also a tribute to the endurance and courage of many millions in central and eastern Europe who often suffered for dreaming those dreams aloud. The Budapest uprising of 1956, the Prague Spring of 1968 and the Baltic singing revolutions of 1990 have contributed to the construction of a Europe at the outset of the 21st century that few Europeans would have dreamed of throughout the previous 2000 years of our troubled history.
The French writer Victor Hugo said in 1849 that a day would come when 'all you nations of the continent, without losing your distinct qualities and glorious individuality, will merge into a higher unity and found the European brotherhood'. That day is upon us.
Now is not the time for complacency to find a home in the new Europe. We cannot simply stand back and admire our handiwork. Now is the time for new ambitions. On Saturday the President of Ireland said: 'Our continent is ancient but our Union is young'. We still have work to do and ambitions that remain unfulfilled. Mr President, as you said, one of those ambitions must be the Constitutional Treaty and its very early completion.
We must be careful to protect the freedom, justice, human rights, and political pluralism that that are the bedrocks of our Union. We must continue to build on the peace that Monnet saw replacing the deadly rivalries of his generation and their ancestors. We must also ensure that the new needs and circumstances of the Union are reflected in its basic law. On the 20th anniversary of the adoption by Parliament of Spinelli's draft Constitutional Treaty we must work to agree a new Treaty that will improve the basis for democratic discourse in our Union, that will build on the success of our Union, and that will make the Union more readily understood and effective.
The first major task we face together in the new Union will be to agree the new Constitutional Treaty. In March we decided to reach agreement at the latest by the June European Council meeting – just six weeks away. Early agreement on a new Treaty that allows the Union to develop and prosper is the best way to commemorate the work of Jean Monnet and to mark the 20th anniversary of this Parliament's draft Constitution which was presented by Spinelli. That is the challenge that faces us over the next few weeks – working together we will meet that challenge
Even as we meet here today, representatives from the 25 Member States meet in Dublin to hammer out details in relation to the Treaty. We wish them well in that work. The whole of Europe is looking to them to fulfil the dream of Spinelli and Monnet.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the European Parliament has had the excellent idea of paying tribute to the memory of Jean Monnet and Altiero Spinelli during the final part-session of its fifth legislature as an assembly elected by universal suffrage.
Although they are not the only founding fathers of Europe, Jean Monnet and Altiero Spinelli, perhaps more than any other, represent the incredible development of Europe since the Second World War as a result of their vision and their tangible actions.
Jean Monnet taught us what we had to do, and thus in the declaration of 9 May 1950 he wrote, ‘Europe will not be made all at once, or according to a single, general plan. It will be built through concrete achievements, which first create a de facto solidarity’.
This simple sentence indicated the direction we had to take and which we have been following since the 1950s: concrete achievements in order to create de facto solidarity. The famous step-by-step policy.
I am convinced that the enlargement of the Union of 1 May, which will not be the last, is an eloquent example of this principle. But this simple statement at the same time points to the ultimate destination of this road: Europe, the single, general plan. Today, de facto solidarity exists and Europe is preparing to adopt its Constitutional Treaty.
Jean Monnet established the foundations for the current European Union and proposed the method for achieving it. Through his own concrete achievements, in particular as the first President of the High Authority of the ECSC and, above all, as the constant and determined inspiration for the subsequent development of European integration. The Action Committee for a United States of Europe, which he promoted over the course of 20 years, inspired many fertile ideas which have subsequently been put into practice.
I would like today to remind you all of his actions to promote direct elections to the European Parliament, which allowed us to be where we are today, with a Parliament that has real legislative and control powers.
Jean Monnet died 25 years ago, just before the first elections which brought Altiero Spinelli to the European Parliament. Like Monnet, Spinelli offered Europe his vision and his achievements. I would point out that he was a European Commissioner before becoming an MEP. Today we are celebrating the twentieth anniversary of the European Parliament’s adoption of the draft Treaty establishing the European Union, usually called, quite rightly, the ‘Spinelli draft’, since Spinelli was not just its rapporteur, but also the inspiration behind it.
With hindsight, we can say without hesitation that without this draft we would not have the draft European Constitutional Treaty today. Hence, with the draft of 1984 the process began within the Union which led to the successive revisions of the Treaty of Rome, the Single European Act, the Maastricht Treaty, the Treaty of Amsterdam and the Treaty of Nice, and, subsequently, to the constitutional discussions which took place within the framework of the European Convention.
The Spinelli draft was innovative in several respects, eight years before the Treaty of Maastricht advocated the creation of a genuine European Union, based on the European Community. Various fundamental provisions of the Treaty of Maastricht stem directly from the Spinelli draft, such as those relating to citizenship of the Union, respect for fundamental rights or the introduction of the principle of subsidiarity when allocating and exercising the Union’s competences. The Treaty of Amsterdam took up the idea of providing for the possibility of imposing sanctions on a State in the event of serious or persistent violation of the democratic principles or fundamental rights upon which we are founded.
There are other provisions which anticipated, 20 years earlier, the draft Constitutional Treaty produced by the Convention. I would like in particular to mention the explicit expression of the primacy of Union law, the introduction of the concept of a Union law, restricted to the fundamental principles of Union action, the duty of the Commission to initiate the programming of the Union's activities and Parliament's final say in the budgetary field.
Finally, we may have to wait for a new phase of European integration to begin in order to introduce certain supplementary provisions. I would point out, in particular, Article 82 of the Spinelli draft which laid down that when the Treaty had been ratified by a majority of States representing two thirds of the total population of the Union, the governments of the States which had ratified it would meet immediately to reach a common agreement on the procedures and the date of entry into force of the new Treaty, as well as relations with the States which had not yet ratified it. Something which in a Union of 25 States or more will inevitably have to be considered.
Whatever form it might take, the Spinelli draft proposed the idea of founding the Union upon a fundamental Treaty which would be a genuine Constitution for Europe and would hence become the single, general plan which Jean Monnet considered to be the inevitable consequence of concrete achievements.
These two men, who were so different in terms of culture and temperament, worked together throughout the 1950s. In this way, the visionary Spinelli proposed concrete solutions to the pragmatic Monnet, who in turn enshrined his vision of Europe in his proposals to the different governments. This combination of pragmatism and idealism is what we need most in the current European situation. The challenges are different, but the method is still valid.
We need will and determination, generosity and ambition, in order to create a Europe of peace and prosperity, of values and civilisation, which works for solidarity in the world: our Europe.
Mr President, first of all I would like to thank you for paying tribute to the Committee on Constitutional Affairs and its chairman for the last five years.
You see, Mr President, it is important for the history of the creation of this united Europe, begun more than 50 years ago, to become part of the common memory of the peoples represented in Parliament today: we should retrace and go back over this history in terms of the dates and milestones which characterised it and in terms of its protagonists. Today we are commemorating two of them who were not members of a government, who did not sign treaties, who did not work in the spotlight reserved for the powerful, but who were great men of vision and exponents of integration, that is, Jean Monnet and Altiero Spinelli.
They were both convinced that Europe, divided and bloodstained following two devastating wars in the first half of the twentieth century, would only have a future if it united and overcame nationalism, rivalry and hostility between the States. They pointed out the path to take in order to establish a common European interest and to create institutions capable of expressing and pursuing it through the exercise of joint sovereignty.
While it is true that Monnet and Spinelli had different approaches, different strategies to advance the cause of a united Europe, it is even more true that their ideal was the same and that they both dedicated their lives’ work to it. The strategy of Jean Monnet and the great French statesman, Robert Schuman, for whom he was a valuable adviser, was a strategy based on integrating the production, starting with coal and steel, the economies and the markets of the countries participating in the project, a strategy for the gradual development of European integration. It was defined as functionalist, aimed to lay tangible foundations for peace in Europe, firstly between France and Germany, and gave rise to the Communities which remained in operation until the Treaty of Maastricht of 1991.
The strategy for which Altiero Spinelli was the combative standard-bearer was, on the contrary, a constituent strategy, for the political foundation of European unity according to a federalist design, and it was supported by the ideas of a great Italian statesman: Alcide De Gasperi. But at critical times, for example in 1955 when, following the failed attempt to create a Europe Defence Community, the integration process seemed to come to a standstill, the efforts of Monnet and Spinelli, although they followed different paths, both headed in the same direction. Spinelli wrote that he and Monnet were both stubbornly slaving away: Monnet in the hope of obtaining a fresh initiative from the governments, and he in the hope of obtaining from the movement new momentum, a new bottom-up stimulus. He said that despite their shared scepticism and all the obstacles, they would win. And that is what happened. That prophecy came true: the believers in Europeanism, the tenacious exponents of integration and fighters, Monnet and Spinelli, were victorious.
We have now met goals, Mr President, which not even they dared to hope for, and finally the dream of European integration can be fulfilled: a dream which already took tangible form 20 years ago when the European Parliament adopted by an overwhelming majority the draft drawn up under the guidance of Altiero Spinelli, on 14 February 1984; also that date, which we are commemorating today, is celebrated as the date of birth of the constituent process. Twenty years on, the dream has become a fundamental requirement for the great new Europe. The constituent process must at last be achieved by approving the draft adopted by the Convention on the Future of Europe. We cannot stop now, we cannot turn back. The draft Constitution is not perfect, but it constitutes common ground established with difficulty between governments and parliaments. It could be improved by drawing on the Spinelli draft of 20 years ago, for example where it laid down – as Mrs de Palacio said – that the Treaty would enter into force as soon as it was ratified by a majority of the Member States and the population of the Community. The text of the Convention could be improved but it must not be weakened because, in that case, the newly created Union of 25 would run the risk of grinding to a halt and falling into crisis. And so nobody, none of the governments participating in the Intergovernmental Conference should retract their words and withdraw the approval they expressed in the Convention: this is the appeal which once again Parliament is making to everyone; this is the best way to honour in practice, without rhetoric, Altiero Spinelli and Jean Monnet.
– Mr President, my group believes the initiative to commemorate Monnet and Spinelli today to be a good one. Because without Monnet, the great inspiration in the shadows, the declaration of 9 May 1950, which is the founding act of European construction, could not be understood, and without the declaration there would not have been Franco-German reconciliation and it would not have been possible to reconcile the Europeans. And without his decisive advocacy of de facto solidarity it would not have been possible to make progress towards a common market, the forerunner to political union. And without his institutional vision, and in particular the key role for the European Commission, we would not have been able to overcome the straitjacket of cooperation between governments.
Also 20 years ago – and this has been pointed out here – this House, which had been democratically elected for the first time, approved the Treaty which we know as the ‘Spinelli Treaty’, whose rapporteur was Spinelli himself.
The ‘Spinelli Treaty’ has been an essential reference for all successive modifications: the Single Act, the Treaties of Maastricht, Amsterdam and Nice and, of course, the Treaty drawn up by the Convention.
When I had the honour of chairing the European Parliament's delegation to that Convention, I always had the Spinelli draft beside me. And I would think to myself, ‘what would Spinelli say about this?’ and I must acknowledge that, although it was produced 20 years ago, the ‘Spinelli Treaty’ was incredibly relevant to today and many of the proposals he made are now in the Constitutional Treaty.
There is something which unites Monnet and Spinelli, Mr President: both wanted to unite people. ‘Let us unite men’, said Monnet. And the whole of the ‘Spinelli Treaty’ is full of references to citizens, to people.
I believe – and my friend Dick Roche said this earlier – that they would both feel proud of what we have done over these years, because I believe that the draft Constitutional Treaty is a treaty for people. And this starts with the first article, which speaks of a Union of States and citizens, and also where it grants the European Parliament full legislative powers and powers of political control, or where it introduces national parliaments, by means of the early warning system. There is also the popular initiative and the recognition of the role of the regions and municipalities and of NGOs, all of which is in favour of people.
In our work over 50 years, we have done what both Monnet and Spinelli called for: to unite people. And allow me to tell you a little secret: as a child, as I was, between Monnet and Spinelli, when I left my country, which in the words of Gil de Biedma was ‘an old inefficient country’, I was faced with a Europe full of walls, the Berlin Wall, the wall of the Pyrenees, the wall of dictatorships, the wall of egotisms and the wall of nationalisms. Today’s Europe, the Europe which my daughter sees, is a Europe without walls, and those which still remain will fall.
At this moment when a wonderful enlargement has taken place, with which we have sewn together two Europes, with which we have realised that project expounded in the declaration of 9 May, I would like to say to the new countries which make up the European Union that they should enjoy their incorporation into the Union just as we Spaniards enjoyed ours, with the prospect of freedoms, prosperity and above all of sharing a common project.
Mr President, we politicians often talk about the future and I believe there will be time to fight the battles and overcome the obstacles we face, but I believe that today we have meditated on the past, on Monnet and Spinelli, and I would ask that we take pleasure in the present. Because today's present is a wonderful one. Monnet and Spinelli would certainly be described as utopian, but Lamartine was right when he said that utopia is nothing more than a truth whose time has not yet come. And today the ups and downs of life often make reality much nicer than literature.
I therefore believe that today we must enjoy this wonderful moment, savour it, take pleasure in it. We have created the Greater Europe, and on this marvellous morning, as I walked towards this Strasbourg palace, I remembered that episode of Johann Wolfgang von Goethe in Valmy, when he suddenly stood up in front of a group of people and, possessed by an extraordinary strength, said: ‘we are witnessing an historic moment, life will never be the same and you will be able to say: we were there’.
Mr President, just over 20 years ago I had the immense privilege of working closely with Altiero Spinelli when he was the general rapporteur on the draft Treaty that we are commemorating today and I was a young, enthusiastic member of Parliament's secretariat. It was in many ways for me a dream come true: I was fresh from coordinating the 'yes' campaign in Britain in the referendum on our membership of the European Community in 1975. I had been the coordinator of the 'yes' campaign at Oxford University. I had then led a group of students to Rome to demonstrate outside a European Council meeting in favour of having – novel idea – direct elections to this European Parliament – one of Spinelli's main campaign themes at that time. So to then work with Spinelli was an immense honour and privilege.
I found I was working with a remarkable man, who 40 years before the draft Treaty was already making history when, as a political prisoner of Mussolini – which he was for 17 years – he co-authored the Ventotene Manifesto, which already in 1941 said that: 'If our struggle against fascism is successful and if we win this war, then it will all have been in vain if it simply leads to the re-establishment of the old system of totally sovereign nation states in shifting alliances. The main challenge after the war must be to bind the countries of Europe together in a structure that develops their common interests and makes war impossible.'
That text circulated throughout the anti-fascist resistance movements during the last years of the war and was one of the main motivations, the main ideals, that helped spread the European message at that time, well ahead of the European movements convention in The Hague.
Forty years later Spinelli was here helping Parliament to produce its draft Treaty on European Union. He was a man with great ambition, but who knew when to compromise. He was a man with daring methods but willing to build consensus. He also realised that to succeed his project should not be seen just as his own personal project: he was willing to share the credit – the ownership – of the draft Treaty that this Parliament produced. He himself never referred to it as the Spinelli draft Treaty. He ensured that there were six co-rapporteurs from all the different groups appointed to work with him. He knew that this project was a project of Parliament. He described himself not as the author but as the midwife who had allowed Parliament to deliver this baby which needed then to be nurtured. The baby was important.
Initially, it only helped produce the Single European Act. Many people were not impressed. However, if we now look back with a certain sense of perspective, we can see that cumulatively it started a process leading to four successive IGCs, the Single Act, Maastricht, Amsterdam and Nice and now the Constitution coming up. Incrementally it has transformed the European Community of 1984 into the quite different European Union that we have today, a Union with a wider scope of responsibility, with at least partially more effective institutions and with greater democratic accountability. Step by step, Spinelli's achievement can now be seen in perspective.
However, the lesson for us within Parliament is that Spinelli's method was one of trying to build up consensus. He said: 'This Parliament brings together representatives of all of Europe's main political parties. We must use that to thrash out a consensus here and the message can then be taken back home to convince our parties and our governments in our countries and create a political momentum that will be irresistible.' He was successful in building up a consensus.
This was a time, let us not forget, of great euroscepticism – the buzzword in those days was eurosclerosis – and when governments were telling us not to change the Treaties as it would only lead to a step backwards. The President of the Council, Leo Tindemans, and the President of the Commission, Gaston Thorn, came to the Committee on Institutional Affairs, as it was then, to ask us not to do it.
Yet Parliament persevered and built up this consensus which reopened the Treaties – a taboo subject for many years. Nobody wanted to change the Treaties: the Tindemans report avoided proposing Treaty changes and the Three Wise Men report in 1979 advised against changing the Treaties. Parliament had the courage to say that the Treaties must be reopened and our basic constitutional texts must be re-examined. Spinelli patiently built up a compromise that was supported in the end by 88% of Parliament when it was adopted. Every single political group at that time had a majority supporting it. Even 79% of the British Conservatives supported the Spinelli draft Treaty – they then sat in a different political group. Now they have joined the EPP-ED Group. I cannot say they have become more European – perhaps Mr Poettering should work on them a little more. That is one group that seems to have gone backwards.
Nonetheless, at that time Spinelli was able to build up a remarkable consensus, and it worked. By thrashing out a project here in this House – which represents the full spectrum of public opinion in Europe – a compromise acceptable to such a wide majority, we were able to set in motion a process which has taken us to where we are today and where the draft Constitution will be the crowning glory of Spinelli's efforts. We must ensure that Constitution is adopted.
Mr President, ladies and gentlemen, after 17 years as a Member of this European Parliament, I am standing here today, on behalf of the Liberal Group, to deliver what is probably my last speech in a plenary debate. I am proud, and at the same time thankful, to be here today in a historic place at a historic time. This is a historic place because the European Parliament is at the heart of democracy in Europe and the only European institution to be elected directly by 450 million European citizens. Very soon, on 13 June, the peoples of 25 European countries will collectively choose their MEPs at the same time. Today, Europe is one, reunited in a voluntary, peaceful and sustainable manner on a footing of equality, parity and solidarity. Eurosceptics say that we are investing in a dream. That may be so, but what is wrong with that? At least, and that is important, we are, to a great extent, managing to realise our dreams and unifying Europe.
Today, we are specifically commemorating Jean Monnet, the first thinker, or can I say the first dreamer, of a unified Europe, the architect of the Schuman plan, and the initial founder of the present European Union. With Jean Monnet in mind, we can dream to our heart's content. We can cherish dreams, as long as we know how to translate them into action. Although our great European dream is not complete, we have made a good deal of progress. In addition to Jean Monnet, I should also like to pay tribute to all those thousands of others who have helped pave the way and, not least, to the European citizens themselves.
The step we are taking on this journey today should also give renewed impetus to the European integration process, because the lack of a truly political European Union will be even more tangible from today. If the European Union is to play a real role of any significance in the world, it should stop appearing to be a purely economic alliance and grow into political adulthood. Today is about more than just the European Union's enlargement; it is about a mutation, a reunification of Europe and of all Europeans. Indeed, today, we are taking a historic step – a step from division to unity, from threatened conflict to guaranteed peace and stability, a step from socio-economic inequality to sustainable growth and prosperity for all our European citizens.
Congratulations to all in this House, because we have not missed this historic opportunity of a European Union. Consequently, it is with confidence that I am passing on the torch to the many new, young, enthusiastic Europeans in the unique assembly that this European Parliament is. I should like to say to these young Members, and to all MEPs: the future of Europe is in your hands. Fare well, Europe. Remain a beacon of peace and quiet in the stormy sea that our world, alas, has all too often become.
– Mr President, ladies and gentlemen, it is for me both a great joy and a great honour, here today, to honour the memory of the great European Jean Monnet and to recall that it was the Italian anti-fascist and democratic Communist Altiero Spinelli who was behind the 14 February 1984 draft treaty founding the European Union, and the precursor of the draft constitution drafted by the European Convention, and which, as is well known, the European Parliament of the time approved by a remarkably large majority. At that time, Altiero Spinelli made it expressly clear that it was above all the European Parliament that, being legitimised as a European institution by the direct suffrage of the citizens, had the vocation of pressing on with European integration and developing it further. This message of Spinelli’s may well sound like a bequest, but I see it as still being valid today, and so, in the future too, it should guide this House’s actions as 25 States join in hammering out the co-existence of 450 million people in the European Union, and do so on a basis of solidarity, democratically and socially. I am convinced that it is only thus that the unification of Europe, having been officially consummated on 1 May, can really succeed and have a future.
Altiero Spinelli was elected to the European Parliament in 1979, having stood as a candidate for the Italian Communist Party. He sat as a member of what was at the time the Communist Group, which consisted almost exclusively of representatives of the Italian and French Communist Parties. From July 1982, as chairman of the Committee on Institutional Affairs, he was in charge of drawing up the draft Treaty. Regarding myself as belonging very much to Spinelli’s tradition, I am sure you will not mind if I focus my recollections today on him as a man and as a politician. My main reason for doing so is that Altiero Spinelli’s definitive abandonment of Stalinism occurred as early as 1937, and that he later unswervingly championed European unification with idealism, passion, energy and occasional visions in advance of his own time, whether as an advisor to De Gasperi, to Jean Monnet, to the Italian foreign minister Pietro Nenni, as a visiting professor and political scientist, as a member of the Commission or of Parliament. His critics and opponents accused him of an occasional tendency to dream dreams and lose touch with reality, which, it has to be said, meant that he made not only friends in the ranks of his own group.
For me, Altiero Spinelli personifies the most recent aspects of our European heritage. He learned from bitter experience that nationalism, fascism and war must be consigned to the past; that was what motivated his so passionate dedication to a united Europe. For fighting against fascism, Altiero Spinelli endured many years in Mussolini’s jails.
That made it only logical that Spinelli should be among the prime movers behind the draft European manifesto at the European resistance conferences in Geneva in 1944. Even before the end of the war, Spinelli returned to Northern Italy and participated in the armed resistance. After the war, he was alongside such people as Henri Frenay, the leader of the French resistance movement , and Eugen Kogon, a German who survived Buchenwald, as a co-founder of the European movement. For Altiero Spinelli, then, it was from the struggle against fascism that he acquired a sense of responsibility for Europe’s development as a peaceful and free democracy, and, right up to his death on 23 May 1986, he treasured his freedom, which had been bought at a great price, and maintained his firm faith in a peaceful and united Europe. It is this anti-fascist heritage of which I believe we should always be mindful, and which, above all, should always guide our actions.
– Mr President, a few months ago, at the Intergovernmental Conference in Brussels, it became clear that the Union might fail and that we might revert to the hallowed national egotisms. Everyone shrank back from the consequences of such disintegration, got cold feet and set about looking for ways of getting the good ship Europe afloat again.
Mr President, you really ought to interrupt me and ask why I am talking nonsense. This sentence is 20 years old; Spinelli used it in his speech to this House when presenting his draft. I confess that I am shocked by how up-to-date this speech is. As if he were discussing the Convention, he compares the two methods – the drafting of a constitution by a parliament as against the diplomats and ministers at an Intergovernmental Conference. He tells us that we now know the outcomes of these two differing approaches. As the negotiations progressed, the national outlook irresistibly gained the upper hand, the European outlook has steadily faded away, and we end up with the proposal that, in effect, action by states should be emphasised to the detriment of action at a supranational level. As you can see, I am sharing my speaking time with Spinelli. There is no better way of expressing what has happened over the past few months, in Ecofin, in Brussels, in Naples: the old struggle for a European democracy as opposed to the Europe of the State chanceries, bureaucracies, governments and their claims to absolute power.
Spinelli appeals to this House in these words: ‘In taking this initiative, we derive our legitimacy from our status as the citizens’ and the community’s elected representatives, as those who bear the actual responsibility for the European democracy that is coming into being.’ I have found it very exciting to follow the argument in this speech, for he is trying to persuade this House not to send the draft to the Council or to the Intergovernmental Conference, but to be ratified by the national parliaments. He, too, was only a matter of months away from an election, and he was speaking in a February, the same month as the decisive moment in the constitution-making process, and I regret the fact that Parliament has not found it in itself to adopt this Convention draft and submit it to the national Parliaments for ratification. He goes on to say how ashamed he is of a parliament that will in future be powerless to act decisively in giving Europe a constitution, how he shrinks back from setting foot in it. He also has something fundamental to say about unanimity and the constitution: ‘If we were to allow ourselves misgivings about the possibility of starting before everyone has acceded, we would be leaving the decision in the hands, not of those who are most determined, but of those who are the most hesitant, and, indeed, potential opponents, and would thereby be condemning the whole enterprise to virtually certain failure.’
Twenty years ago, Altiero Spinelli called on Parliament to tell the people what was at stake, that being European democracy and the development of political unity. I will close with some words from Jean Monnet, words that I would urge all governments and ministers to bear constantly in mind, the most up-to-date words that can possibly be said in today’s constitution-making process: ‘We are not coordinating states; we are bringing people together!’
Mr President, I believe that both Jean Monnet and Altiero Spinelli would be very proud of the events of 1 May. Jean Monnet, a much respected founding father of the European Union, campaigned for the establishment of the European Economic Community because it would be a means to ensure that the continent of Europe would be at peace with itself, as opposed to engaging in war.
The artificial divide which has existed in Europe since the end of World War II has now come to an end and the peoples of east and west Europe have now come together freely as a community of 25 countries, working together with the common interests of promoting economic prosperity, democracy and the rule of law.
The vision of the founding fathers of Europe has been further realised as a direct consequence of the accession of ten new countries into the Union. As a Community of 25 members, the Union is now in a much stronger position than ever to promote policies on the international stage with vigour and determination. Also it is now 20 years since Altiero Spinelli drafted his report, which recommended that a constitutional Treaty be agreed for the European Union and one of the key elements of his report back in 1984 was to give a stronger role to the European Parliament. Many of Altiero Spinelli's recommendations have been included in the Treaties which have been enacted over the last 18 years.
The European Parliament now has the power of codecision with governments of Europe in over 50 fields of legislative activity. But we must be careful and remember that an extensive amount of work remains to be completed before a European Union Constitutional Treaty is agreed. Intensive negotiations will continue under the Irish presidency between now and 17 June, with a view to finalising the provisions of this new Treaty. It is then incumbent on those of us who support this Treaty, which will streamline how the EU does its business, to get out and positively promote its provisions to the people of Europe. If agreement is reached for a new European Treaty then we will have to focus on the campaign to ratify the terms of this new Treaty across the 25 different Member States of the Union.
We must not underestimate the magnitude of this task. We must be determined to win this battle so that we will have a Treaty which will govern the European Union for the next 25 years.
Mr President, today we are remembering Monnet and Spinelli. I have read Monnet’s memoirs with great pleasure, but nowhere found references there in support of the undemocratic, super-centralised EU state heralded by the Constitution. Monnet spoke, for example, of a small, practical Commission and not of an uncontrolled democratic monster with fraud and misappropriation amounting to perhaps DKK 60 billion per year.
I sat beside Spinelli in the Committee on Budgets during my first ten years in Parliament and came to have great respect for his consistent, federalist thinking. It was he and the founder of , Emanuelle Gasso, who taught me that federalism is not centralism but the idea of democracy at a level higher than that of the national state.
Federalism is a sensible form of government in the United States, Canada, Switzerland and Germany. It is also a splendid dream for Europe, but it is a dream that could turn into a nightmare if there were no community of people that felt at home in a federal state. The turn-out at elections to the European Parliament has fallen from 63% to 49% over five elections and will scarcely be more than 40% in June. Eighty-seven per cent of voters took part in the last Danish election. I am not an anti-federalist but a realist.
If we make a comparison with the United States, we now have 450 million native Europeans who would have to be removed before a new, common European people could emerge. If there were 87% participation in the elections to the European Parliament and 49% participation in national elections, the federalists would take over from those of us who are working for a Europe of the nations and for a Europe of democracies and diversities.
Why not make a deal between federalists and realists, whereby you federalists accept a Europe governed from the national parliaments until such time as participation in elections to the European Parliament exceeds participation in national elections? In return, we should accept the federalist model, or retire, on the day that participation in European Parliament elections makes the national elections less representative of the voters.
Might we also agree to have the EU Constitution put to the vote in all the EU countries on the same day. In that way, we should obtain the first common European debate on our common future, and we should be able to see whether federalism could defeat our mission to bring about a Europe of democracies. Let us have a fair fight about the future of Europe. Until then, I prefer the Danish to the EU Constitution.
Mr President, Madam Vice-President of the Commission, Mr President—in—Office of the Council, the Europe of Jean Monnet and Altiero Spinelli was not in Europe. In Europe the peoples and the institutions were united: nazi Berlin, fascist Rome, Vichy Paris, and Spain and Portugal: they were united. That Europe of Nations was not the Europe of the Ventotene Manifesto; it was just the Europe of the Holocaust The people of Europe were united in just one instance during Europe’s history: as the Jewish population of the whole of Europe, as different, homosexual or roma people, as the people of the Holocaust. This is what Europe was. And the cheerful Europe, the Europe of festivals, executions and of things I do not even want to continue to mention ... Europe then was in prison or had been murdered. Our Europe was with Thomas Mann, with Albert Einstein, perhaps with Marlene Dietrich; it was with Don Luigi Sturzo, with Gaetano Salvemini, with Enrico Fermi. Europe was outside Europe, and we lay claim to those roots only if we visualise a Europe founded on European reform and not on the counter-reform of Franz von Papen and Cardinal Pacelli; the Europe of the White Rose, the Europe of, precisely, reform, and not of the deception of communism, fascism, nationalism and Roman talibanism. We need to say it clearly, Mr President!
You are about to celebrate something which has nothing to do with Spinelli’s idea; tomorrow you will approve a Europe of Nations that lies between social democracy and Gaullism. Spinelli envisaged Europe in the Council, along the lines of the United States Senate, not in the actual project but in terms of the idea. Until we reach that type of United States federalism and federalism of the United States of Europe, I think that we will find ourselves in a situation similar to the Paris of the Popular Front, based on red flags and trenches, which betrayed Spanish legality, making the Pyrenees a place of death for Madrid, while fascists and nazis were arriving in Spain to kill. So I prefer to remember Salvador de Madariaga and many others: this is Altiero’s Europe.
I would like to make an appeal, Mr President: ensure that the Ventotene Manifesto is published together with the draft which we are discussing, not just in all our European languages but also in Arabic and Chinese, because today there is a great need there for that dream, that history and those role models.
Mr President, I very much regret that this will be my last speech to this Parliament, having been here for the past 25 years. I have to retire owing to health reasons, but I want to express my deepest gratitude to my colleagues in this Parliament, and of course to the Commission and the Council, for the outstanding support that they gave to peace in Northern Ireland. The special programme for peace and reconciliation and the International Fund for Ireland have done outstanding work in giving great hope to our young people.
I also owe a lot to this Parliament and to Strasbourg in terms of my own thinking. I always tell the story of the first time I came here in 1979. I went for a walk across the bridge from Strasbourg in France to Kehl in Germany and I stopped and meditated. I thought then that if I had stood there 30 years ago at the end of the Second World War – the worst half century in the history of the world in which 50 million human beings were slaughtered – and had said to myself 'don't worry, it's all over, they will all be united very soon', I would have been sent to a psychiatrist. But it happened, and it is something that in my opinion the European Union does not devote enough attention to. The European Union is the best example in the history of the world of conflict resolution. For that reason, the principles at the heart of it should be sent to every area of conflict.
I know what I am talking about in saying that, because the three principles at the heart of the European Union are exactly the same as the three principles at the heart of our special agreement in Northern Ireland. Principle number one is respect for difference. All conflict is about difference, whether it is a matter of race, religion or nationality. The answer to difference is to respect it, because it is an accident of birth.
Principle number two is institutions that respect differences. All Member States are represented in the Council of Ministers, the European Commission and the European Parliament.
The third and most important principle is what I call the healing process. The countries involved worked together in their common interests – for economic development, for example – spilling their sweat and not their blood. As they did that, they eroded the divisions of centuries and as a result the new Europe has evolved and is still evolving.
Those same three principles are at the heart of our agreement in Northern Ireland. Both identities fully respect principle number one, respect for difference. As regards principle number two, institutions, a proportional assembly and a proportional government will involve all sections of society. When they are in place, the third principle will come into play: working together in common interests, spilling sweat and not blood. The barriers of the past in Ireland will be eroded and a new Ireland will evolve.
The world is a much smaller place now that we are living through the biggest revolution in the history of the world in terms of technology, telecommunications and transport. We are therefore in a stronger position to shape that world, particularly in this very historic week – who could have dreamt that the whole of Europe would be together? Given that it is a smaller world and that we are in a stronger position to shape it, the European Union should decide that our first objective in this new century is a world in which there is no longer any war or conflict.
In order to ensure that is the case – and I am making this appeal to the Council of Ministers – the European Union should put in place a Commissioner, backed by a Commission department for peace and reconciliation, whose function would be to send to every area of conflict in the world not arms or soldiers, but the philosophy of European Union. This Commissioner's role would be to promote the dialogue about that philosophy and to help create a world in which there is no longer any war or any conflict. I believe that is now possible.
Finally, once again I express my deepest gratitude to you all for the great support that you give to peace on my own streets. Thank you very much indeed and I regret very much that I am leaving this great Parliament.
I thank you, Mr Hume, and all the contributors to this commemorative debate.
That concludes the debate.
The next item is the general debate on the future of the enlarged European Union.
The general debate begins with Council and Commission statements – Towards a European Constitution.
. Mr President, I would also like to pay a warm tribute to Mr Hume on what was a remarkable valedictory speech.
I am very pleased to be invited to speak to you today in this general debate on the future of the enlarged European Union – Towards a European Constitution. Today's debate is taking place as representatives of all the Member States and of the Parliament are meeting in Dublin. The task that has been set for them is to resolve the outstanding non-institutional issues in the debate on the Constitutional Treaty.
As a member of the European Convention, I am very conscious of the hard work and the deep commitment of the representatives of the European Parliament to the Convention process. While we may not have been entirely in agreement on each and every issue, I valued our shared commitment to producing a Constitutional Treaty that will serve this Union well and that will commend itself to the citizens of Europe. While negotiations on the draft Treaty are yet to be concluded, we can take some satisfaction from what has been achieved. I should like to underline that at this point in our discussions we have moved much further, in a much more positive way, than anyone would have believed possible in the dark days of December and the early days of January.
The draft that came out of the Convention provided the Intergovernmental Conference with a truly excellent framework on which to build a Constitutional Treaty that will stand the test of time. The draft is presented in language which is more accessible than any previous Treaty.
The draft makes it clear who does what in the Union. It elaborates the doctrine of subsidiarity, it clarifies the scope of the European Union's powers, it enhances democratic accountability and simplifies the range of legal instruments through which the Union acts. It seeks to provide the Union of 25 and more Member States with institutions that are workable and capable of meeting the needs of our citizens and of our Union into the future. It enshrines for the first time a Charter of Fundamental Rights in the Union's constitutional order. It equips our Union to act with greater cohesion internally and to project and promote our shared values on the world stage, the very values of which Mr Hume spoke so movingly a few moments ago.
This is a formidable document that should commend itself to the people of Europe. When I listen to critics and sceptics I am at a loss to understand what they are talking about. As I said on the BBC last weekend, I earnestly hope that the critics and sceptics – including those in this House – will take just a little time to consider this draft document and what it contains, and to take on board its very many merits.
I want to express my thanks to Parliament for its strong support of our efforts to conclude the IGC under the Irish presidency. I can reassure you, Mr President, and the Members of this Parliament again today that we are doing everything in our power to bring negotiations to a successful conclusion. The very positive reaction to the Taoiseach's report to the Spring Council and the confirmation that the political will existed to reach agreement by the June European Council is a very encouraging sign of the commitment of partners to finding a final agreement. While we must not underestimate the challenge that lies ahead, we can say with some confidence that we are closer to agreement than we have ever been.
We are seeking to make as much progress as possible during May, so as to leave only a very small number of issues for final decision by the Heads of State or Government at the June European Council. In this context, the Taoiseach called on partners take a 'positive and focused approach' to the negotiations and to avoid bringing issues not previously identified to the negotiating table.
In response to President Cox's point earlier, foreign ministers will meet for detailed discussions on 17 and 18 May. It is our ambition and intention to resolve as many outstanding issues as possible at that meeting. At the last meeting of the General Affairs Council, Minister Cowen made it clear that if, in his view, further work is required, the foreign ministers will meet on 24 May and if necessary again after that. We will also continue to meet partners bilaterally, at both political and official level. The Taoiseach in particular will be using his pre-European Council tour of capitals, which started this week, to tease out Member States' concerns, to assuage those concerns, to answer any outstanding fears and to bring matters to resolution.
I do not propose to go into too much detail on the outstanding issues. You are all aware of them: the definition and scope of QMV, the composition of the Commission, and a number of other issues of varying degrees of complexity and sensitivity. However, irrespective of how complex the issues are or how sensitive they are, if there is a political will, a way will be found to resolve those conflicts and sensitive issues.
Touching on a number of key issues, we have made clear our view that only a voting system based on a double majority can command a consensus. However, while keeping the need for efficiency, we must also pay due regard to the needs for balance among the Member States and to their specific concerns. It should be possible to reach an outcome which meets the concerns of all, perhaps through some adjustment of the population and the Member State thresholds.
As regards the scope of QMV, there is a general desire, shared I know by Parliament, for its extension with a view to promoting efficient decision-making in a larger Union. At the same time, there is also a need to take account of the particular concerns of Member States. I believe that a satisfactory overall outcome, which will involve a further growth in the number of areas subject to QMV and to codecision, will be found.
We all agree that the Commission must be effective. We also fully appreciate the concerns of Member States regarding the composition of the Commission. Mr Hume spoke about the institutional framework and its extraordinarily subtle formula. I feel that the two perspectives – the concerns about an efficient Commission and the concerns about the composition of the Commission – could possibly be reconciled through maintaining, for an extended period, a Commission comprising one national from each Member State, moving thereafter to a reduced size on the basis of strict equal rotation.
I know that a great many of you hope that it will be possible to conclude the Constitutional Treaty before the European Parliament elections, and indeed, privately, that would be my hope and desire too. As presidency, we would like to be in a position to do so, but at this stage it is more realistic to suggest that the final negotiations will conclude in the June European Council.
We should recognise that the vast bulk of the Convention's work has remained unchanged and will not be changed. We should remember that we have agreed a clear set of values and principles to which we can all subscribe and which go to the very heart of what the European Union is and what the European Union is hoping to achieve. These are not in question in the Intergovernmental Conference.
It is worth reiterating what we have achieved: we have made tremendous progress in simplifying decision-making, in making clear who is responsible for taking decisions, in making clear to citizens that these decisions will be taken at the appropriate level. We have further enhanced the role of the European Parliament and strengthened, as a result, the democratic scrutiny of the Union. These principles are not in question in the IGC.
We should also remember the very substantial progress on the outstanding non-institutional issues made by the Italian presidency, to which I pay tribute. The proposals which we have tabled for discussion at today's focal point meeting owe a great deal to the work of this presidency's predecessors.
This new Constitution will be good for the European Union, it will be good for the Member States, and, most importantly of all, it will be good for the citizens of Europe. Of that I am absolutely convinced. As presidency, we are committed to doing everything in our power to ensure a successful outcome to the negotiations. Following on from the momentous achievement of the enlargement which has just taken place, the successful conclusion of negotiations on the Constitutional Treaty is the next logical step in our Union's advancement.
.  Mr President, ladies and gentlemen, we were all, I am sure, moved and encouraged by the expressions of joy that greeted the arrival of ten new Member States in the European Union on 1 May. There is ample justification for such displays of enthusiasm. Indeed, enlargement represents the future: the future of Europe’s history, a future of peace and prosperity, solidarity and union, on a continental scale. It also represents the future of the European project, within the framework of which we must work together and the benefits of which we must constantly, on a daily basis, explain to our citizens, in order that we can earn their support.
Enlargement also represents a unique opportunity, which we must take with both hands, to reform our policies and to restructure the European institutions in order to develop the appropriate instruments to enable tomorrow’s EU to focus not only on the requirements – both internal and external – of efficiency, transparency and simplicity, but also on the specific concerns of the citizens and on anything that may make a difference to their daily lives.
It is worth recalling the reasons why the Laeken European Council opted to establish the Convention on the future of Europe: the growing distance between the public and the European institutions, the need to rethink the European project and the institutions in the context of enlargement and the need to take stock of Europe’s role in an increasingly globalised world. Mr President, it is worth recalling the challenges that the Laeken Council issued to the Convention: the challenge of setting out clearly the division of competence between the Union and the Member States, so as to explain more clearly to the public who does what in the European Union; the challenge of simplifying the Union’s texts, instruments and decision-making procedures; the challenge of bringing added value to the European institutions and decision-making processes, in terms of democracy, transparency and efficiency; and even, perhaps, the challenge of fulfilling the dream of adopting a European Constitution.
Faced with these challenges, the Convention made a clear choice – an extremely clear choice, in fact! We chose the constitutional path. We decided to place the public at the heart of the European project, hence the complete incorporation of the Charter of Fundamental Rights into the Constitutional Treaty. Today we are closer than ever before, as Mr Roche has just said, to adopting a genuine European Constitution. Our desire to see this ambitious project succeed is an accurate reflection of our evaluation of the Convention’s work. The Commission feels that the draft Constitution has met the aims of simplicity, efficiency and democracy.
This is not, of course, a perfect document. A few refinements, confined to the Convention’s draft Constitution, are, in our view, desirable, provided that these do not upset the overall balance of the text. We must improve our ability to act, within the framework of decision-making that from now on encompasses the Twenty-Five, by means of a more general extension to qualified majority voting. The decision-making process must be made more transparent.
We are staunch advocates of double majority in Council voting. I understand Mr Roche’s argument. Ways must be found of ensuring that everyone is part of the double majority system. Care must be taken, however, not to introduce any element into the double majority system that may cause confusion, as this would divest it of its major advantages from the public’s point of view, namely, efficiency and clarity. Let us not throw the baby out with the bathwater!
We must also be in a position to respond to future developments that are already underway, by making the procedure of revising the Treaties more flexible, at least as regards the EU’s policies. Part III is, in fact, out of step with the modernisation of all the other elements of the Constitutional Treaty. Moreover, it is not sufficiently adaptable to the new aims of the Union as regards the Lisbon Agenda and sustainable development. What is needed is a flexible review of Part III.
It is ultimately crucial that we ensure that all Member States receive equal treatment, by, , establishing a Commission made up of one voting Commissioner per Member State, which requires an internal Commission structure that complies with the principle of collegiality. This solution for the Commission must stand until such time as the new Member States are completely integrated. Where necessary, alternative solutions must be sought.
Mr President, I must express my support for the Irish Presidency’s determination to conclude negotiations on the future Constitution, preferably before elections to Parliament or, at least, immediately after that landmark event. We – and on this I feel that I am expressing the opinion of the Commission, Parliament and the presidency – are all equally determined to see the European Constitution come to fruition during the first half of this year, thereby giving tangible form to the progress made in the Convention.
I should also like to thank Parliament on behalf of the Commission for its significant contribution in drawing up the Constitution, and, in particular, the efforts made by all of Parliament’s representatives in the Convention and its Praesidium. I should like to single out, if I may, Mr Hänsch, Mr Méndez de Vigo and Mr Duff. Similarly instrumental were Parliament’s determination, during negotiations at the Intergovernmental Conference (IGC), that the progress made at the Convention would not be undone, and the regular, comprehensive consultations, conducted under Mr Napolitano’s competent and constructive leadership in the Committee on Constitutional Affairs.
Against this backdrop, the Commission shares Parliament’s determination – and, I feel, that of the vast majority of national delegations – that the consensus that emerged from the Convention on almost every point discussed should not be jeopardised during this final period of negotiations at the IGC. To take steps backwards, in areas such as the balance between Parliament and the Council on financial and budgetary issues, would be completely unthinkable from the point of view of the principle of European democracy.
Nevertheless, I should like to point out that the process of making a constitutional Europe requires effort on the part of both the new Parliament and the next Commission. In view of the ratification procedures in all current and new Member States – especially if referendums are to be held, as would appear to be the case – it is crucial that public debate on the European Constitution should take place. We must avoid falling into the trap of simply juxtaposing twenty-five national debates; what we need is a real European debate.
Lastly, Mr President, although Milan Kundera wrote that the only reason people want to be masters of the future is to change the past, I, personally, want to master the future because I see it as a future of peace, prosperity and solidarity, founded upon a European Constitution that is able, democratically and effectively, to meet the expectations and needs of 450 million citizens. What we are doing is mastering the past in order to forge a common future.
– Mr President, Mr President-in-Office of the Council, Commissioner Vitorino, ladies and gentlemen, Mr Hume has just spoken very movingly. Having been a Member of this House since 1979, he will be leaving Parliament, as will my Irish friend Mr McCartin. At a time like now, when we are thinking about the future, that should prompt us to briefly review the past, as we have just done in commemorating Jean Monnet and Altiero Spinelli. Looking back over the past in this way enables us to have confidence and hope that we really can be optimistic in looking forward to our continent’s future.
Let us consider the previous enlargements. There was one in 1973, when the Europe of the Six was joined by Ireland, Denmark and the United Kingdom, thus becoming a Europe of Nine; then, in 1981, came Greece; Spain and Portugal joined in 1986, with three more countries –Finland, Sweden and Austria – acceding in 1995. Finally, we now have a Community of 25. Hand in hand with this, the Community has always gained in depth, with the EEC and Euratom being created in 1957, the Single European Act in 1986, and the Maastricht Treaty in 1992, in connection with which we must recall the great achievements of Chancellor Helmut Kohl, President François Mitterrand and Commission President Jacques Delors, whose work was successfully continued by Jacques Santer. We then had Amsterdam in 1995, followed by Nice, which may well not have been that much of a success, but it was there that we adopted the resolution that we would conclude accession negotiations with the candidate countries in time for the European elections.
If we were to sum up all the changes that have taken place over these years, we would have to come to the conclusion that this is a great continent, one that has always, even when faced with great difficulties, gone forward in the right direction. It is now a matter of our great good fortune that Ireland holds the Presidency – Mr Roche, their Minister for Europe and our President-in-Office of the Council, is with us today – and is conducting its affairs with a combination of vision, pragmatism and goodwill, the latter quite crucial if there is to be any progress. Let me thank you, Mr President-in-Office of the Council, for the work you have done to date. If we deserve a European Constitution, it is because of your efforts and Europe’s.
I would also like to express gratitude to Commissioner Vitorino, who, jointly with his fellow-Commissioner Mr Barnier presided over the work done by our colleagues in the Convention. We in the Group of the European People’s Party (Christian Democrats) and European Democrats would welcome it if the Irish presidency were yet to succeed in getting a reference made in the preamble to our Judaeo-Christian heritage. It is because this embodies our values that we regard it as important, but it is also important that you, Mr President-in-Office of the Council, should not agree to any curtailment of Parliament’s budgetary prerogatives. Commissioner Vitorino also made reference to that. Such a thing must not be permitted. It is one of the prerogatives of the European Parliament, and indeed of any other, to be able to determine what is done with the Budget, and we will not be able accept any curtailment of our rights in that respect.
The European Constitution is a great step forward, in that it strengthens Europe as a Community. It represents progress in that it strengthens European democracy and parliamentary government. The European Constitution is a step forward in that subsidiarity is reinforced, and in that it makes reference, for the first time, to local governance. Municipalities, cities, communities, that is to say the places we call home, are given the right to manage their own affairs. The national parliaments are also given the right to appeal in the event of their rights under the subsidiarity principle being infringed. Europe is becoming more efficient, Europe is becoming more democratic, and what we want to achieve is unity for this Europe of ours in all its diversity. The Constitution is a means to that end.
When considering the future, we have to answer the question as to who can yet become a member of the European Union. With whom do we want to co-exist as good neighbours? We want to co-exist as good neighbours with everyone, especially with our Arab and Muslim neighbours, so that our continent may be a continent of peace, founded upon law and with a constitution of its own. We wish the Irish Presidency every success in achieving that for us.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, please allow me to begin by joining in the deserved tributes to Jean Monnet and Altiero Spinelli, two visionaries, two anti-fascists and two courageous people. I would also like to point out that Jean Monnet very often quoted the Swiss philosopher Amiel, saying the following: ‘Each man’s experience starts again from the beginning. Only institutions grow wiser: they accumulate collective experience; and, owing to this experience and this wisdom, men subject to the same rules will not see their own nature changing, but their behaviour gradually transformed’. And that is what we are doing here, in Parliament, and what we also want to do with the European Constitution.
My esteemed friend, Mr Méndez de Vigo, told us that he carried the ‘Spinelli Treaty’ in his briefcase when he was working in the Convention. I can tell him that, when we were preparing the Maastricht Treaty, I had the opportunity to speak with Paco Ordóñez, who was Spanish Foreign Affairs Minister, and he told me that he carried the ‘Spinelli Treaty’ in his briefcase and I carried it as well, and I would recommend to Minister Roche that he carries the ‘Spinelli Treaty’ in his briefcase when he has to find some imaginative solution.
I would also like to add that much is said about solidarity, about the step-by-step policy and so on, but we must remember one thing, and that is that the declaration of 9 May 1950 begins by talking about peace – as our friend John Hume has done today. Peace was the issue, not just creating a common market for steel and coal.
Having said this, Mr President, on behalf of my group, I would like to express our complete support for the declaration of the European Parliament’s Committee on Constitutional Affairs on the Constitution. I believe that this is the time to support this declaration in circumstances such as that mentioned by the minister. I would reiterate our support for the draft Constitution, in the form it left the Convention. We are aware that there are certain specific points to deal with, not with regard to values – we are very happy with this democratic and secular Europe for everybody – but we do believe there are certain issues still to be dealt with.
One of them – and I say this coming from the country which, with an entirely mistaken vision, under the previous government, blocked the constitutional debate – is qualified majority voting within the Council. We have always been clearly in favour of this system. I would like Minister Roche to explain to this House how many times the Ioannina Compromise has been applied in the past, because there may well be proposals which take that route, which would not be the best ones.
I would also like to add another important element, which appears in the draft approved in Thessaloniki but which then disappears from sight: there must be a legislative Council, because laws must be created in public and transparently, and there must also be a shared legislative power, not only to create laws, but also to approve budgets.
Finally, Mr President – and I address this to the President of Parliament – there is a specific request from the Committee on Constitutional Affairs which is of very great importance, and that is that the President of Parliament, and our representatives in the Intergovernmental Conference, should be able to participate fully in the debates of that conference. And also that during this period, given that the European Parliament remains constituted, that this House can be informed by the most appropriate means. There is nothing to prevent this and it is important from the point of view of the timetable proposed to us by the President-in-Office of the Council. I believe that this is an extremely important element and that in Parliament we are naturally going to be campaigning. And a noble element of this campaign is that we contribute to making progress on the Constitution.
A final point which relates to the debate we will hold tomorrow: Mr President-in-office of the Council, we must make progress not just on the composition of the Commission, but also on the simultaneous mandate to that of Parliament. We are now in a very complicated situation. A new President-in-Office of the Council is going to be proposed. There is an excessively long period in a transitional and temporary situation and that is not good either for the Commission or for the European Union.
Mr President, it has been a great privilege to serve in a Parliament that has made such great progress in delivering for Europe the constitutional settlement that it needs. Parliament has become now an assured player in the constitutive process and we have assisted Europe to answer definitively the old question about whether the Union could widen and deepen at the same time. The answer is certainly 'yes'.
We expect the European Council now to show the political will to bring the IGC to a quick and successful conclusion and to draft the durable, efficient and effective system of democratic government that we need to strengthen the Union and its place in world affairs. However, it is vital that Parliament, which has played such a crucial part in the IGC so far, does not fade at the final phase.
President Cox and our representatives, Mr Brok and Mr Hänsch, must carry on playing a full part in the negotiations and resist any weakening of Parliament's powers of codecision and assent. There are some worrying signs in this respect and Commissioner Vitorino is quite right to warn us. Why, for example, is the Irish presidency suddenly seeking in its latest proposals to remove Parliament's power of codecision with respect to the Structural Funds? Perhaps Minister Roche could explain. If the Council wishes to encumber itself with unanimity upon financial questions, that is its own problem, but it cannot be permitted to evade parliamentary accountability.
I wish to support the committee's request that, should there be a crisis at the IGC, the President should call a special meeting of the Conference of Presidents. Despite our dispersal across 25 electoral campaigns, we would be able to reassemble quickly to reinforce the President's negotiating position. Please remember that a negative assessment by Parliament on the final conclusions of the IGC would certainly scupper referendum campaigns wherever they spring up.
Mr President, on 3 September last year, in this very House and to the cheers of those present, Mr Giscard d'Estaing presented us with the draft Constitution. A large majority of my group, for its part – convinced that, now more than ever, we need a Europe that can offer hope that the world can change, and irrespective of what we might think of one aspect or another of the text – refused to sign up to what was termed the ‘constitutionalisation of the liberal world’. Ultimately, we were unanimous in calling for a referendum, to be preceded by a major public and genuinely pluralist debate in each country.
Eight months on, we are no less convinced of the rightness of our position; in fact we have, I think, been strengthened in it by the way in which the debate on the European Left has unfolded, by the experiences of several EU countries and, lastly, despite its wishes, by the work of the Commission itself.
Developments in the European left’s debate on this issue have been most interesting. Indeed, in the weeks and months following the publication of the text of the Convention, we have found our position increasingly in line with that of the main spokespeople of the European Social Forum and of alter-globalisation movements. Furthermore, prominent Members of other groups of this House, or their political family, have taken on some of our arguments, even our wording, for which I am most grateful, albeit juxtaposing certain ideas that I would consider contradictory. This is nothing, however, that a calm public debate could not put right.
Equally significant is experience during this entire period in different EU countries. Fierce social struggles have taken place against liberal reforms that are all rooted in the European policies of our respective governments. This is precisely why, the very day after the resounding electoral defeat suffered by the Right in France, the Commission moved to head off any risk of a shift in French politics by issuing an ultimatum that, and I quote, ‘France must pursue its reforms’.
Lastly, the Commission itself has just drawn up a progress report on the Lisbon Agenda, which, four years ago, expressed the ambition of social improvement through liberalism. What exactly does this analysis say? For the first time in ten years, as the document sets out in detail, we have shed two hundred thousand more jobs than we have created in the eurozone, whereas the declared objective had been to achieve full employment by 2010. We even learn, from this same document, that more than one 15-year old European in six, to quote the Commission ‘does not have the basic skills in reading writing and arithmetic’. This offers some idea of the depth of the crisis in the liberal model, which had aimed to lead us in less than six years to the most dynamic knowledge-based economy in the world.
On all of these points, most Members of my group are not expecting miracles from the European Council, which – by complete chance, of course – comes a few days after the European elections. In forcefully reiterating our demands for a referendum, preceded by a genuine debate that would allow the public to be in possession of the facts, we feel that, straightaway, a clear and unequivocal vote this June will be the best signal to give to the architects of the future Treaty.
Mr President, on a personal note, if I may, I should like to conclude – given that this is to be my last speech of this legislative term – that, if my constituents so wish, I will continue to lead the fight, with my friends, in this very House, for an alternative Europe. Otherwise, we will do so elsewhere, come what may. See you soon!
Mr Roche, there is a fundamental difference between work on the Constitution in the Convention and work during the Intergovernmental Conference which, I am afraid, can only have a clear, negative impact on the result.
Everything or almost everything regarding the Convention was visible, including its crises and other moments. It was the outcome of complicated work which gave us a barely adequate compromise. On the contrary, your work remains secret, and we have to rely on moles in order to find out what is happening, given that unfortunately, our representatives too and their officials love playing the diplomat and therefore do not inform us, as they should, of what is really taking place at the Intergovernmental Conference.
I do not like in the slightest what is really going on, and my group likes it even less. A show of optimism, which feeds a kind of reassuring syrup to the media and public opinion, in my view in reality hides a further possible victory for those governments, old and new, who cheerily thumb their noses at the European interest. It seems that this view is also held by the Commission which, behind much ceremony and diplomacy, has revealed to us here a line which is going in a completely different direction to the one which we are about to agree to in Dublin.
Today if we read the text which your officials are working on, Mr Roche, it is clear that this is an exercise for which Altiero Spinelli would have retold the story of ‘The Old Man and the Sea’ who, returning to the shore with his large fish, as you will remember, finds it has been devoured by sharks.
Mr Roche said that he does not want to go into detail. That is a shame. If he did, everyone would be able to see the price we are about to pay, including to Mr Blair and his referendum: firstly, maintaining unanimity for justice and home affairs, so we can kiss goodbye to the fight against terrorism, where today there will probably be an interesting instalment on the question of assigning European citizens’ rights to the United States with respect to the agreement on passengers; secondly, reinforcing the interpretative clause of the Charter of Fundamental Rights, tabled by the United Kingdom in Thessaloniki, which makes the Charter of Fundamental Rights and its cogency practically useless; and that is not to mention the removal of the European Parliament’s power of assent for structural funds decisions or the opportunity for parliaments to veto each amendment.
Today, therefore, we find ourselves in a radically different situation to that of yesterday: yesterday was the day the dream came true; naturally I would not want us today to have to start picking up the pieces of a dream already shattered.
Our first duty now is to let the citizens know that the terms on which the Presidency has chosen to negotiate are the same terms which Parliament rejected in December; our second duty is to initiate a serious debate about what the consequences of a ‘no’ in a referendum should be, which in my view should be crystal clear: anyone who says ‘no’ in a referendum on the Constitution – as Spinelli said – is putting itself outside Europe.
Mr President, ladies and gentlemen, I have the honour today to appear for the first time before this forum of representatives of 450 million citizens of a united Europe speaking my mother tongue, Slovak. For years and years, I have hoped and believed that Slovakia would, as a sovereign State, one day become a full member of the European Union. An essential prerequisite for the continued effective operation of the EU following its historic enlargement involves adapting its institutional framework to meet the new circumstances. The first test awaiting us, therefore, and what a test it is, is the approval of the Constitutional Treaty.
Adopting the Constitutional Treaty is, however, impossible unless citizens of the Member States can identify with such an important document. Let us not divide Europe into old and new, let us not categorise States as small and large, rich and poor. If we want Europe to be really unified, we must listen to every nation, every citizen. Let us give an opportunity to these citizens and Member States to create their own attitudes to Europe in line with their own traditions, respecting the principle of sovereignty in cultural and ethical matters. I am deeply convinced that the purpose of EU reform is to create not a superstate but a supranational body, whose legitimacy is derived from the primary legitimacy of the Member States. The Constitutional Treaty must guarantee a model of effective coexistence, the fundamental pillars for which are tolerance and mutual trust. May I remind you of the rights of the small States. For them, the question of financial mechanisms, together with an effective regional policy, is particularly vital.
As regards the future shape of the European Commission, I am of the opinion that every Member State must have its own full Commissioner with precisely defined powers. Europe must be built on the principle of equality among the Member States of the Union. The accession of ten new States to the EU does not mean that the process of integration is finished. Nor will adopting the Constitutional Treaty bring reform of the Union to an end and, therefore, it is not possible at this stage to resolve all the questions relating to the operation of the European Union. It is important that this process should aim to meet our common objectives.
Mr President, allow me sincerely to wish our Irish friends and indeed all of us a successful resolution of these matters, matters which have been discussed with such passion, and to hope that fundamental progress is made at the summit in June, culminating perhaps in the adoption of the Treaty by consensus among all the national delegations.
Mr President, Mr President-in-Office of the Council, Commissioner, the voters in twenty-five countries, some 300 million in number, will go to the polls, between 10 and 13 June depending on the country, without knowing the answers to the two key questions facing us: ‘What kind of Constitution is Europe to have?’ and ‘What are Europe’s borders to be?’
What characterises the European Union, to my mind, is its contempt for the sovereign voice of nations and citizens: a federal Constitution, which is hidden, only to be unveiled three days later; three days after the elections! Are you trying to have us believe, Mr President-in-Office of the Council, that, after almost two years of the Convention, and the Intergovernmental Conference, you were not ready to present this Constitution to the citizens before they voted? In all honesty, as you said just now, we can see right through this ...
As for Turkey’s accession, which would give the European Union – let us be clear about this – a border with Iraq, the decision, which is already known, will also be taken, in a few months’ time behind the citizens’ backs.
Mr President, many people had high hopes for your Presidency, the Irish Presidency. In truth, you will have put another brick in an ever-thicker wall, which is no longer dividing Europe in two, but is separating the Europe above – that of the institutions – from the Europe below, that is to say, the people. Mr President-in-Office of the Council, I should like to make the same suggestion to you as I did last time – I think it was the Prime Minister who was there: why not bring the June Summit forward by a week, just one week? That way, you will show the public that the European Union is not afraid of its own shadow.
Mr President, it is a great joy for us today to meet one of the key objectives of the original Community, as we welcome into our Union the Eastern European countries freed from the Communist yoke.
Europe is turning a new page in its history, a page full of promise, and yet it will have to revolutionise the way in which it thinks and operates. We have yet to make all the necessary changes in this respect. On the day in which Europe is enlarged to 25, we are still living with institutions that were built on a unitary model retaining something of the old bloc-based Europe, in the way that it seeks power by supranational hierarchy and seeks to abolish national sovereignties.
The draft European Constitution under negotiation is a perfect example of this thinking, and is, consequently, ill-suited to the management of a Europe enlarged to include twenty-five, thirty, or more Members. What we must do – and I hope that the EU will discover this soon, perhaps, indeed, with the help of the new Member States – is to revive the legitimacy of national democracies, and arrange for their experience to be shared and their example to be followed, in the grand European tradition of pluralism, within flexible institutions built on the foundations of free nations.
Mr President, from 1 May we can celebrate one of the greatest achievements of the post-war era. Few imagined 20 years ago that the borders of the European Union would extend to the Baltic States and Poland. Then we faced a hostile Soviet Union that held Central and Eastern Europe in its iron grip. The Cold War was evident, the nuclear stand-off only too real and many European peoples were under the yoke of one-party socialist dictatorships. This is a time for thanksgiving that we are able to sit alongside democratically elected representatives of those previously suppressed peoples. Liberal democracy has triumphed.
We also rejoice that these nations are members of the NATO alliance, the most successful defence organisation the world has ever seen. Warfare between the nations of Europe is unthinkable. We have secured a great prize and we must build on it.
This week my party marks the 25th anniversary of the election of Margaret Thatcher as Prime Minister of the United Kingdom, whose government I was privileged to join. We should recall today the major contribution she has made to the cause of freedom on this continent. She did perhaps more than any western political statesman of our age in confronting the Communists and bringing about the collapse of the Iron Curtain.
As one who served on the Convention, I know there will be many debates on the future of this continent in the coming years, including through future treaties. My party has a clear vision of a Europe of nation states. The new Member States now join these debates. The peoples of Europe want peace, freedom and security. We must secure these goals and we do so in a spirit of openness and mutual respect. However, Europe should meet the aspirations of its people in partnership with the United States. With enlargement the Atlanticist cause will be strengthened.
In the economic sphere, the new Member States bring vitality and experience of the need for economic reform. We must all become more competitive and abandon the economic ways of the past.
Whatever our views on the kind of Europe we want to see, this week we can celebrate the reuniting of the nations of Europe. It is a cause that my party has long championed and we say unreservedly to those who join us here today: you are most welcome.
– Mr President, today, again, almost everything has been said about the timetable for consideration of the Constitution and of its contents. We welcome the Irish Presidency’s adroitness and its determination to bring about a resolution on the Constitution by the end of June. I agree entirely with Commissioner Vitorino in the demands he has made and the warnings he has given, and can testify that he played an outstanding part in the Convention’s Praesidium, for which he has earned Parliament’s gratitude.
What do we need the Constitution for? Only with the Constitution will Europe be equal to its global responsibilities. Without a Constitution, the states of Europe will remain pawns in other powers’ games; only with it will they themselves become players. The Constitution alone will make the European Union stronger, more effective and more democratic, rather than merely larger. Without the Constitution, the EU will progressively degenerate into a customs union. The Constitution alone will enable the EU to become, again, attractive to the public, for Europe will become more comprehensible and more responsible. Without the Constitution, people will lose what is left of their confidence in the future viability of European integration.
If it were to fail, it would mean more than just the end of a great hope. Its failure would mean reversion to a Europe of plots and rancour; it would be the beginning of the end for European unity. Centres of gravity, avant-gardes, and multiple speeds – none of these are alternatives; none of them can be a substitute for a constitution. A Union of axes and alliances, of so-called strategic partnerships is not what we need. We must not turn this Europe of ours into a patchwork Union, confusing the citizens at home and discrediting Europe in the eyes of those around us. One of the key words in the Constitution is ‘balance’. That was, and remains, a key to peace and stability in Europe.
The states of the old Europe spent centuries in repeated attempts to establish this balance. On the field of diplomacy, they used axes and alliances, and, on the field of battle, blood and iron. The Constitution for the new Europe of the twenty-first century establishes balance by means of the equal participation of all states and the weighting of each of them within shared institutions in a way they can regard as fair. The Constitution for the new Europe replaces the old Europe’s balance of powers by the balance of institutions and by balancing the legitimacy of states and citizens. A new world order is coming into being, not in ten years’ time, but today. If we Europeans do not prepare ourselves now, we will be opting out of world history – first in political terms, and then, inevitably, economically as well. The union of Europeans on the basis of this Constitution is our response to globalisation.
History affords no precedent for what we will be doing. It will demand political courage and a firm faith in the future of our old continent. Legally speaking, the Constitution is a Treaty, and replaces the treaties on European Union currently in force, but it does – like every democratic constitution in the world – govern the ways in which power is legitimated and the ways in which it is limited. Politically speaking, the Constitution makes the enlarged European Union more solid, more effective, more responsible, more manageable and more comprehensible, enabling its people to become more familiar with it and to trust it more.
Historically speaking, though, the Constitution amounts to nothing less than the re-founding of the European Union, of a Union that is an example to those within it and those outside it, a Union of peace, freedom, and justice.
Mr President, Commissioner Vitorino, Mr President-in-Office of the Council, we are no doubt all still going around in a state of euphoria following the historic weekend celebration of European unification. It feels like a real privilege to be able to stand here in the House together with fellow MEPs from 24 other countries. The EU will never be the same again.
An ordinary day will, however, dawn following this celebration, an ordinary day in the life of the European Union, characterised by negotiations, discussions and compromises. This method is in every respect superior to all others when it comes to making progress in European cooperation, but it also has shortcomings, and it will not always be easy to unite when there are so many different countries, desires, cultures, backgrounds and expectations. People are also making a lot of demands of us and subjecting us to pressure, and there are expectations that the EU will operate properly and deliver. We therefore need a book of rules. We need a Constitution. We have today honoured the memory of Altiero Spinelli who, more than anyone else, fought for a Constitution. There is no better way of honouring his memory than by ensuring that the citizens of Europe are given a European Constitution.
The new countries that have now become our colleagues have made huge efforts on their journey here. Unfortunately, the old EU has not to anything like the same extent displayed a willingness to change. We face huge challenges. We have the environmental threats, including the greenhouse effect, as well as the fight against organised crime, including terrorism, and the horrific trafficking in women and children. We must create a continent characterised by growth and economic development. We must create a common European foreign policy, and we must become more active in global work for peace, democracy and free trade. These issues cannot be resolved in an effective and satisfactory way by using the Treaty of Nice.
Here in Parliament, we have done our homework. We put our weight behind setting up a Convention. We actively contributed our views. Now it is time for the Council to show that it too has done its homework. We must show the people of 25 countries – 450 million people – that the new EU has risen to its new status. We must show that we are able and willing to change in order to tackle the problems we face and fully realise the potential of our united Europe. I therefore wish to thank the Irish Presidency for the huge amount of work it is doing and wish it every good fortune so that we might all get to see a European Constitution brought about at the forthcoming June summit.
– Mr President, ladies and gentlemen, I listened with interest to what Mr Roche told us earlier, namely that the Irish Presidency of the Council is drawing, in its proposals, on those made by its Italian predecessor. Basically, Mr Roche, the only thing is that the public has no idea whatever about what negotiations are currently going on and what the present position is with regard to the draft Constitution. At the same time, the text produced by the Convention is still under massive attack, even though it is due to be adopted at the end of the Irish Presidency, which is only a matter of a few weeks away. I therefore, as a former member of the Convention, have this appeal to make to the Council and to the Irish who preside over it.
For a start, no concession must be made, under any circumstances whatever, to the renewed pressure from the European Central Bank for the objective in Part I to be revised. The Convention has stated that the ECB should, in future, promote a balance between sustainable growth, employment and price stability, and that should be the end of the matter. Secondly, Part III of the draft Constitution must – as this House has emphatically demanded – be adapted, in a politically and legally binding way, to the fundamental provisions of Part I, in order to secure the social dimension of the European Union. To put it another way, the expression ‘open market economy’ must be replaced by ‘social market economy’ if we are to avoid opening the door wide to unbridled capitalism.
Thirdly, let me contradict Mr Poettering by saying that the preamble to the Constitution is no place for mention of God. The people who live in the EU must not be divided into believers and unbelievers. Reference to God is not, moreover, a suitable bargaining counter for getting the Poles, for example, to agree to dual majority in the Council of Ministers, nor must it be used in an attempt to nullify the idea of Turkey’s accession to the EU.
We do indeed need a referendum on the Constitution, and, in the Convention, I have already argued the case for one. It is the EU’s citizens who must have the last word, for it is their future that is at stake. I urge that there should be an EU-wide referendum on the Constitution on the same day in all the Member States; the date I would suggest is 8 May 2005. Being the 60th anniversary of liberation from Fascism and the eve of the Day of Europe, it would be a suitable day on which to vote.
Mr President, Mr President-in-Office of the Council, Commissioner, a moment ago, our President reminded us of Jean Monnet and his words:‘We are not united states, we are united people’. I should like to change this to: ‘We are united peoples’.
Yesterday, we welcomed ten new countries, and ten new flags of ten new Member States are now outside. Today, I should like to call your attention to the flags of the regions and nations that were not fortunate enough to become a state. The course of history has decided that at present, some big countries are being accompanied ...
Mrs Maes, please take the flags down, you have made your point. The Rules are very clear on this, so please respect them.
Mr President, we will take down the flags, pending their recognition by the European Union. It is a fact that six Member States are smaller than the regions whose flags are on display today. What we mean by this is that we welcome the new Member States, but at the same time, we want to call on the Council and Commission to recognise that the reality of languages and cultures, the diversity of peoples in Europe, cannot simply be reduced to states. We know, and realise all too well, that we are one big family, but in our new Constitution, we must share sovereignty at supranational level, so that with Europe, we can play a role in the world that is worthy of these 450 million citizens. At the same time, we must urge our Member States to recognise that within some Member States there are differences that are not sufficiently recognised.
In principle, this is already the case in the new Constitution. The principles are laid down, but the rest is down to our Member States. We would like our Member States to realise that they have to recognise the diversity of peoples within themselves, so that these constitutional regions are not required to become states – which over the course of history, they have missed the opportunity of doing. Although we collectively want to share sovereignty at supranational level, we also want the principle of subsidiarity to be applied from the top down, and languages and cultures to be protected. Catalan, for example, is a language that is spoken by 10 million inhabitants. We are reluctant to accept that such a language can be recognised at European level only if Spain wishes it to be so. Is it not sufficient that that is what ten million citizens aspire to?
Thank you for your attention and I hope that in the new Constitution, due consideration will be given to this deeper reality, which is older than our Member States.
– The gallery does not participate in the sitting. Therefore, quiet please.
Mr President, yesterday, when the flags of the new Member States of the European Union were raised here in Strasbourg, Poland was celebrating the anniversary of the adoption of the first written constitution in Europe, and the second in the world, namely the 1791 Polish constitution. Its purpose was to make Poland a fair and efficient country.
The Constitutional Treaty of the European Union is supposed to be the crowning achievement of the great project of European integration, for which we in Poland waited almost 50 years. However, the draft submitted by the European Convention does not bode well either for the future of the European Union as a whole, or for Poland and other Member States of the European Union.
Our Community needs a different constitution, a constitution that does not lead to excessive centralisation and regulation. If we want to develop quickly, if we want to compete successfully in the globalising economy, the Union must not regulate every area of the economy. All regulation has a negative impact on competitiveness and hinders development. Also, the new constitution must not take precedence over the constitutions of the Member States of the European Union. This would amount to surrendering national sovereignty.
The Union, as it is to be defined by the Constitutional Treaty, must be based on the principle of solidarity, a principle underpinning our Community and upon which, over many years, a new post-war order was built in Western Europe. The concept of solidarity has a special significance in my country, Poland. It was in the name of solidarity that we Poles, fought for freedom.
Europe cannot cut itself off from its Christian roots. If it does so, it will be in danger of dying a lingering death. This would mean the death of our civilisation, which would have proved incapable of coping with a number of threats that have recently appeared in the world.
I have referred to a constitution enabling Europe to become a strong, competitive partner in international relationships based on fundamental principles. The European Constitution should unite the peoples and nations of the European Union. The European Union should remain a strong association of nation States bound together by solidarity. The strength and legitimacy of the Union is derived from the mandate and will to cooperate of sovereign countries.
Mr President, as a dedicated opponent of the whole EU process, I have to admit that on the face of it you are having a good week. It has been a triumph for euronationalism and that is exactly what it is: a form of nationalism that never takes 'no' for an answer. I find the language that is used fascinating. I keep hearing people talking about the 're-unification' of Europe and I wonder to which particular model they are referring.
I wonder, do these ten new members really know what they have let themselves in for? I can fully understand their reasons for joining NATO, where governments cooperate together, but the EU that they joined last weekend is about to become a different EU in just six weeks' time, because with the Constitution comes a new legal order. I very much hope that the governments of those ten Member States give their citizens a chance to vote again in referenda, because they will be voting on something quite different from what they have been sold at the moment.
Certainly the Czechs and the Hungarians will well remember Brezhnev's doctrine of limited sovereignty. What they are doing is now entering a similar system – they just call it pooled sovereignty. Frankly, this Constitution must be unacceptable to any democrat, because the terms of Article 59, the terms of withdrawal, are totally unacceptable.
People are very soon going to learn that in this place nothing is what it seems. Cooperation means coercion. Competence means power, and the creation of an area of freedom, security and justice is paving the way for an appalling form of centrist EU control. I can only say that, in my view, the gap that exists between the political classes of Europe and the ordinary men and women of Europe has never been wider. More is the pity.
Mr President, I would like Poland’s voice to be heard in this parliamentary debate on the subject of the Treaty creating a constitution for Europe. After all, on 3 May 1791 Poland became the first country in Europe to adopt a democratic constitution. Yesterday we celebrated the 213th anniversary of this great event.
The May Constitution expressed the democratic and sovereign aspirations of the people. It is, however, firmly based on Christian values, which united the States and peoples of Central and Eastern Europe, and which became enshrined in the May Constitution.
Unfortunately, the wording of the current draft of the Constitution of the European Union does not refer at all to the Christian roots that are an essential value of the foundations of Europe. Further it raises concerns about the preservation of the sovereignty of Member States. Within the framework of the European Union, the road to integration and unity through such a constitution would be even longer and more difficult. Integration and unity cannot be achieved through the creation of a new centralised state. The countries of the former Communist bloc have only recently freed themselves from the fetters of a centralised State with a Communist ideology. They would not like to find themselves in some sort of new centralised organisation all over again.
Within the framework of the current configuration of Europe, Member States and nations must have a guarantee for the preservation of their sovereignty. They also need a sense of their cultural identity, community of faith and tradition. Polish Solidarity would not have existed without a Polish Pope whose own faith and example shows how to build a new Europe through a civilisation based on love. This new order would make it possible to overcome the difficulties, conflicts, and confusion of languages that led to dissent amongst the builders of the biblical Tower of Babel and their eventual dispersal.
The key principles of the civilisation based on love have been proclaimed by Christianity from time immemorial. They have been advocated in a particularly charismatic manner by Pope John Paul II. It was thanks to these principles that it proved possible first to break the fetters of Communist totalitarianism, starting in Poland. Thanks to them too, it was subsequently possible to establish a new democratic system in Europe. They will also make it possible now to overcome fear, prejudice, and hatred. They will make it possible for people to understand each other and build an economic and political democracy in a Europe that will be safe from the dangers of world economic globalism.
Europe and the peoples that make it up have their own democratic tradition. They will find the strength to reinforce and disseminate it, as well as to defend it, should the need arise.
May God help the European Parliament in the building of such unity. In Old Polish, I wish it Godspeed.
I must apologise for making such a long speech, but this is my last appearance in this House, as I will not be a candidate in the European elections.
– Mr President, ladies and gentlemen, following the inaugural address, today work begins for those of us who are new Members in the European Parliament. We Hungarians have been living at the heart of Europe for thousands of years, and over the centuries we have often had to fight to protect Europe’s freedom and faith. If our fight for freedom in 1956 had not been crushed by the Soviet tanks and the Hungarian servants of the dictatorship, then representatives of our country would have been sitting there in Rome, amongst the founders of today’s Union. Then we Hungarians too would have taken part in the construction work based on security, freedom and wellbeing that we want to strengthen and renew now with the Constitutional Agreement.
Today’s great enterprise of the reunited Europe, the Constitution, can only be successful and long-lasting if it is based on firm foundations. What are these foundations? Firstly: the equal rights of the States that form the Union. We Hungarians have often enough been in a subordinate position, deprived of our rights, and that is why we are particularly sensitive to any violation of equality of rights. What is needed today is not a two-speed Europe, but the rapid and complete removal of the remaining discriminations.
Secondly: lasting union can only be based on strong self-identity. Reference to Christian roots would be the acknowledgement of the spiritual source of our freedom and pluralism today. Without Christianity, Europe would only have a brain, but its heart would be missing. The Christian humanist tradition will keep us together and it will not segregate us. The culture of love born from Christianity is manifested in Beethoven’s Ode to Joy as well. During the years of the twentieth century when Europe was torn apart, behind the Iron Curtain, faith and the church represented for us the institutional bond to the idea of Europe.
Thirdly: Europe must be a union of unions, a system whereby the unions strengthen and build on each other. For us Hungarians, because of Trianon, the injustice of the Treaty of Trianon, it is increasingly important to have the rights of minorities represented in the principles of the Constitution.
Ladies and gentlemen, we must not forget; we have a responsibility to our forefathers and our children alike to fight against the bloody dictatorships of the twentieth century. When we are preparing the reunited, revitalised European Constitution, please bear in mind the words of the Hungarian poet, Attila József: ‘Our job is to finally sort out our mutual business, and it is not a small job.’
Mr President, every country and every international organisation needs a constitution. A constitution defines the structure of the organisation or country and the rights of its citizens. When the European Union was smaller it was able to operate on the basis of successively amended treaties. By contrast, a Union made up of 25 States, and in the future of 27 or more, must have a clear institutional system and a distinct division of powers. It must function efficiently, and, above all, it must be closer to the citizen. For this reason the decision taken at Laeken to convene a European Convention to draft a constitution was right and necessary. I took part in the proceedings of the Convention and can vouch for the high quality of the work it accomplished.
I appreciate the excellent quality of the work undertaken by the European Parliament and successive presidencies, and must thank them for it. The draft constitution proposed by the European Council has certainly proved an excellent basis for further discussion. In certain places, however, it gives rise to doubts, emotions and debate. In order to answer the question as to how good the constitution has to be, we must reflect on the kind of constitution Europe wants.
First: Europe and its people want a constitution ensuring security and freedom from the use of force and terrorism. This is the type of Europe that is wanted. It is therefore important to consider whether a paragraph regarding the sources of terrorism should be introduced into the constitution. Should the anti-terrorism coordinator not be linked to the Commission and his powers clearly defined? We want a just Europe that cares for the individual. This is why we should develop the third part of the constitution further. As it stands, it pays far too little attention to social policy. We want a well-managed Europe. Consequently, there has to be a balance between the powers of the Member States and those of the Union. An institutional balance is required. This is why the powers of the European Parliament in the area of the Union’s finances and budget must not be restricted. After all, Parliament is the only democratically elected body in the Union. We want a Europe that does not discriminate against anyone, a Europe capable of building an open society. How then could it have been possible not to provide for a ban on discrimination on the grounds of disability, when drafting the anti-discrimination clause? It should be recalled that there the European Union has 50 million citizens with disabilities. Above all, however, we are aiming at a democratic and united Union, a Union in which all states and citizens are equal.
Consequently, the decision-making process in the Council of the European Union should be based on a spirit of compromise that takes into account the interests of all States, large and small. An accommodation is called for. All the Union’s power must not be vested in just a small number of its Member States. The willingness to accept this compromise will be a measure and determinant of European democracy. The constitution is almost ready and will have to serve future generations. Taking into account also that the people have endorsed it by means of a referendum or in parliament, it will be only right that, in the spirit of compromise, we adopt it quickly. This will make for deeper integration.
Mr President, I have one minute so I will not refer to the Green position on the Constitution, but will make the point that the final text of the Constitution must also address the question of Euratom.
I wish to tell the presidency that we cannot enter the 21st century with a Treaty that dates from the end of the 1950s. That Treaty completely ignores the views of this House and also creates a large distortion in the internal energy market, which we created recently, because it provides billions of euros for research and cheap loans and ensures dependence on the nuclear industry. If you are not persuaded by my arguments, think of the power of the voters and citizens in Austria, Germany and Spain, in all the countries which no longer consider nuclear energy as a centrepiece of the solutions for tomorrow.
– Mr President, a constitution is something like an organisation plan for a society, and we urgently need one. I regret to say, though, that the text we have is not worthy of the name. There is no separation of powers, no direct involvement by the citizens, and, as Mr Turmes quite rightly said, there are important elements that we have not dealt with. We do, however, need a constitution, and we need it as a matter of urgency, as it has to be clear that the West must make itself ready for the East, which has now moved into this House.
The situation we are in – a very difficult one – is to some degree comparable to that of someone who has a very fine plan with which to build a house. We have Europe the peace project, social and liberal, but not the foundations that will provide a truly stable basis on which it can work. As a European who is responsible to the taxpayer, I cannot but be very worried about the future of this project. We are now obliged to rebuild the European Union from the ground up, with a proper constitution, which must then, in order to enjoy the necessary acceptance, be submitted to the popular vote in every single country. Transparency will also be needed, for there is no democracy without it. The way in which this constitution has been brought into being, and the secretive way in which further negotiations on it are being conducted, does not augur well for the future.
– Mr President, ladies and gentlemen, while we are on the subject of freedom of speech, let me say just one thing, which is that this has been an open process, one in which every detail of the Convention was public, for everyone to read, examine, discuss and add their own contributions. The process involved everyone who was entitled to participate, ranging from the national parliaments to the Council, Parliament and the Commission. That is something that Mr Martin should not denigrate, even if it does not fit into his present programme and that of the !
I would like, with your permission, to make a few comments. The first is that we have completed the project of the century, the reunification of the whole of Europe. Over the past few days, we have heard a lot of fine speeches about that. I hope that these will prove to be more than lofty sentiments, and that we will instead put them into practice. What that means is that we have to enable the enlarged Europe to function and confer legitimacy upon it, and that is why the Constitution is so important. If you are in favour of reunification, then you have to be in favour of this Constitution, for it is democratic and is founded upon values to be found in the preamble and in the Charter of Fundamental Rights – values that I regard as being, to a large extent, of Christian origin. The European Union has to be able to function. A larger Union is of no use if its decision-making structures do not make it effective. Having listened to all the lofty sentiments that have been expressed, we have to acknowledge that no longer can any of us, in the present world, defend our interests on our own – that, after all, is why Europe is united. No longer can anyone defend interests that are exclusively national. The fact is that it is better that we should put our national interests on the back burner when we have a common denominator, for it is this common denominator that will enable us to develop the strength to defend our national interests as well. Now it is only through Europe that national interests can be defended, and if this is made apparent in practical action and in the way this constitution develops, then we really will make progress.
I would just like to express my gratitude to the Irish Presidency of the Council for its astute leadership, even though we will have to discuss those details in the final document where we in this House cannot agree to what is proposed. I do hope, though, that we will nevertheless be able to achieve a good result.
Mr President, the details of the European Constitution are extremely important. For that reason it is important that the IGC does not take any step backwards.
Our citizens want more Europe. They cannot understand why Europe is not more present in the United Nations. They cannot understand why we impose on ourselves international impotence in the face of the conflicts that surround us in the world at large. They want a Europe that is based on human values, based firmly on universal rights. If I might just address those who are calling for Christianity in the Constitution, could I suggest that if God existed she might ask the men who run the churches and the synagogues and the mosques to respect all human rights, and in particular respect the rights of the women they exclude from their ceremonies and from their theologies!
Could I suggest that it is important that we do not reduce the Constitution to its detail, that we do not damn it with faint praise by suggesting that it is just a tidying up exercise, because the spirit of the Constitution is greater than the sum of its parts. We must appeal to the better instincts of our peoples, to bear in mind that what we are trying to create is a Europe based on human values. We are trying to demonstrate that it is possible at a global level to achieve the dream of democratic global governance.
Many people have quoted Irish poets over the past few days in the big speeches that have been made, Seamus Heaney in particular, and his line that hope chimes with history. Could I remind the IGC of another Irish poet, William Butler Yeats, who warned the founders of the Irish state to tread softly as they tread on our dreams. The Constitution is a dream that we need to have put into practice. I urge the IGC not to step back from it.
The Polish socialist, Mrs Grabowska, who spoke earlier, said something very interesting, to the effect that every State needed a constitution. The trouble is, however, that the European Union is not, strictly speaking, a State. The European Union does not, therefore, need a constitution because, contrary to what Mrs Grabowska says, an international organisation does not need a constitution. This is precisely why the League of Nations referred to its founding treaty as ‘the pact’, why the United Nations calls its treaty ‘the Charter’ and why every international organisation has a founding treaty.
Whilst the Constitution that you are proposing is being presented, in essence, as a codification of the Treaties, the very fact that it is referred to as the Constitution is ample proof of the direction in which you want to go: you want to move towards establishing a super-State, which will dominate the political, economic, diplomatic and cultural life of all Europeans, down to the last detail, regardless of the decisions taken by freely elected governments. What you are creating is a new Soviet Union, and that is exactly what we do not want.
Mr President, it is a great honour and privilege for me to be one of the first Polish Members to address the House after the Union’s enlargement. This is an historic occasion, and I am particularly pleased to be speaking on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, the largest group in the European Parliament, and a group that has made a major contribution to the enlargement of Europe.
The enlarged European Union is generating great hopes, not only among the old Member States, but also among the new countries joining the European Union. This is particularly true in the case of my own country, Poland. The Polish people have painful experience of the dark era of communism and nationalism. They know how much hard work had to be done in order to join the European Union. We had to make up for the several decades during which we had fallen behind because we were on the other side. Today we are discussing the future of Europe. We hope to endorse and adopt the European Constitution. This is needed in order for us to be able to manage Europe efficiently and for us to take decisions efficiently. For this step to have real significance, it must be adopted through compromise, with the consent of all the nations making up the European Union. It is also essential to remember our roots, the basis on which European civilisation was built. A Europe that forgets its roots cannot have a future. Some of the views expressed in the course of this debate have caused concern. There seems to be an attempt to create a two-speed Europe and to forge deeper alliances within the framework of the European Union. We cannot go along with this. There has been an attempt to establish false standards of what being European means. These are not good omens. They reinforce the political strength of the Euro-sceptics which is most certainly not our intention.
The European venture is not yet complete. New states are waiting at our doors. Soon Bulgaria and Romania will join. It is also important to keep in mind Ukraine and our neighbours in the Balkans. Much remains to be done. I hope wise decisions will be taken to strengthen Europe as a whole and each nation individually. I am sure we all aspire to a Europe of peace, in which the differences between societies and economies are minimal. We long for a Europe in which richer countries will help poorer countries. We hope that Europe will stand up to threats such as terrorism. We would like Europe to be a strong and efficiently managed international organisation. Finally, we want Europe to continue to honour Christian values, human dignity, tradition, and morality.
Mr President, ladies and gentlemen, as a Member from a newly acceding country, I urge you to accept the Constitutional Agreement before the European elections. Primarily because this constitutional agreement would establish a model that is equally attractive to the existing and the new Member States alike. In fact, by recognising this, a number of countries wanted to hold the European election jointly with the national elections in respect of the constitutional agreement.
The values and objectives stated in the Constitution will extend and strengthen the foundations of the European social model. Equal rights, as a core value, had been placed, for the first time, in this document, alongside freedom, democracy and the principles of a constitutional state. The aim to achieve a high level of employment is replaced by the plan to achieve full employment. The establishment of peace and security is coupled with the fight against poverty and the protection of human rights. On that basis, a vision is outlined of a new Europe with greater welfare and solidarity. The inclusion of the charter of fundamental rights will further enrich the European catalogue of human rights. We Hungarians are delighted that as a result of our efforts the rights of minorities will be included in the Constitution. On the basis of the Constitutional Agreement, the European Union will operate on a more democratic basis and its activities will be more transparent. The importance of the European Parliament and the role of national parliaments will further increase. Ongoing dialogue with civil organisations, churches and religious institutions will be opened. The Constitution will provide an opportunity for direct civil initiatives too. The legal foundations and forms of cooperation for the struggle against international organised crime and terrorism will be expanded and strengthened.
Ladies and gentlemen, people everywhere expect the European Union to make their life easier and better. Discussions on institutional reforms often seem quite complex for the citizens. These issues cannot make the democratic constitutionalisation process fail. I greatly appreciate the effective work of the Irish Presidency, and I trust that with the support of European public opinion and as a result of the efforts of the European Parliament, we shall successfully complete the second phase of the constitutionalisation process.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this speech marks the end of my fifteen years of service in this House, which, I would like to point out, is the legitimate representative of the European citizens and of which I have had the honour of being President.
I would not be worthy of wearing the Jean Monnet medal or the Schuman medal if I restricted myself simply to taking pleasure in seeing the 25 flags and receiving our fellow Members from the new Member States, nor if I confined myself to expressing my satisfaction with the direction taken.
We must talk about the future of Europe, and that is what this debate is about. I believe that the future of Europe, Mr President, will involve overcoming five challenges: completing enlargement, creating more efficient and democratic European institutions, effectively combating terrorism inside and outside Europe, providing the Union with the financial resources it needs to implement financial policies and, finally, to turn the Union into a factor for peace and development at global level.
I have talked about completing enlargement, because we have the immense pleasure of having the ten new States and their representatives in this Parliament, but this must not lead us to forget that we have to fulfil our commitments to Bulgaria and Rumania and that we have the moral duty to complete the work of establishing peace that we have carried out in the rest of the Balkans and incorporate those States into our European family. Until we have done so we will not be able to say realistically that the iron curtain has been entirely removed and that we have successfully included everybody in the European family.
Overcoming the second challenge, of providing the Union with efficient institutions, means approving and ratifying the Constitution. I expressed my thoughts about that Constitution in the report which this House approved and which I produced together with Professor Tsatsos. Today I would just like to add one thing, particularly for those people who allow themselves to be led by internal bickering: it is very important that we can have simple and comprehensible decision making by majorities, but it is essential that this system of majorities, Mr President-in-Office of the Council – and I address this to you in particular – is sufficient to allow balanced decisions to be taken within the Union, without allowing for leaders or groups who wish to lead other groups of States. And this is a difficult task which, unquestionably, the Irish Presidency must complete and on which ratification not achieved beforehand will largely depend.
I have also referred to financial sufficiency. This is a principle that Jean Monnet stressed, without which we have a larger Europe but a much emptier one. A Europe which will not be able to implement the Community policies that have existed until now. That is something the Constitution does not resolve and I very much fear, Mr President, that it will lead to a crisis over the coming years within our Europe, a crisis which I trust will be overcome. It will be overcome simply by adhering to a basic principle, the principle of solidarity. Solidarity, not fruitless rivalries or ridiculous aspirations to hegemony: that is the message I wanted to leave you with on my departure.
I will end, Mr President, by thanking all those people who have been in this House during my three terms of office: Members of Parliament, officials and colleagues from the groups and other Members, representatives of the Council and the Commission, and all the authorities with which I have had the opportunity to work. I have learnt a lot from everybody, I would urge you all to continue fighting for an increasingly democratic and fair Europe of solidarity, which is able to overcome the crises that arise.
Mr President, the future does not belong to those who allow themselves to disappear into the shadows of doubt and danger. The future belongs to those who, despite the uncertainties of the present, can see the coming of tomorrow’s dawn.
Mr President, I would firstly like to acknowledge the work carried out in this House by our fellow Member and fellow-countryman José María Gil-Robles, and his contribution as President of this House during the previous stage, which has made it possible for us to open up the stage we are opening up today: the stage of enlargement and political deepening. I would like to express my gratitude to him, particularly because he was the author, together with Mr Tsatsos, of the report by means of which this House supported the draft European Constitution produced by the Convention in which I had the honour of participating.
That draft European Constitution is intended to enable the Union genuinely to confront not just enlargement, but also the great future challenges that we currently face. To intervene in globalisation in order to enhance it democratically and socially, to contribute to creating a new international order which is fair, democratic and respectful of international law, and, naturally, one which responds to the demands of the citizens.
We need a stronger, more democratic and more efficient Union which guarantees the consolidation and development of the European social model. A secular Europe which respects the values which have defined the co-existence of our citizens, respect for human rights and the multi-party system. In other words, the rule of law which is today in place throughout this great Europe.
Mr President, despite what Mr Rumsfeld suggested, we do not have a new Europe and an old Europe, there is a greater Europe, one which is sitting here today in this Parliament, the Europe of the citizens, the Europe which has broken down its borders, the Europe which has reunified the continent.
We must ensure that the European Constitution becomes a reality, and in this regard we must demand once again that the Convention’s draft be approved as soon as possible, during the Irish Presidency at least. As a Spaniard, I am pleased to see that the arrival of a new government in my country is going to make it possible to break the deadlock in the Intergovernmental Conference and the approval of that Constitution, so that all the Community bodies function properly, also ...
Mr President, I am very pleased to be here with you speaking Slovene and, with the voting card of a Member of the European Parliament, to be enjoying a time when history is smiling on us. It smiled when the Berlin Wall fell, when human dignity was returned to the people of the new democracies, and when we were building an independent and democratic Slovenian State. Remembering the victims of totalitarianism in Europe, I am grateful to all those who have contributed to the European democratic movement. I am particularly grateful to you, ladies and gentlemen, for all your support and solidarity.
The success and stability of the European Union will depend on what we do and how we work together. I would like us to work together in the spirit of the founders of Europe. This session is not our first experience together. We already have behind us experiences that will enable us to work together in the future, namely our work in the European Convention, which has led to a good draft of the Constitutional Treaty and has deepened our sense of mutual trust.
The enlargement of the European Union must also mean a deeper union. An enlarged Europe means a larger political Europe, a more transparent and effective institutional order, a greater role for the European Parliament, greater decision-making with a qualified majority, a single Foreign Minister and greater influence on the part of all its citizens, both men and women. An enlarged Europe also means increased cooperation, open under the same conditions to all members, and not just open to a club operating at different speeds without a constitutional foundation.
The European project is not only a matter for professional Europeans. We will succeed if the citizens of the European Union experience it as their own. The key terms of the Convention have been the values, democracy and equality of the Member States, and not any quantitative talk about large and small. We new members do not want to be just additions, we want to be an additional value, the equal co-creators of a united Europe. Let us bring together the experiences of the older Member States and the democratic dynamic of the new ones. The plan of a truly united Europe will succeed if the European countries, or ‘Euroland’, become the foundation of a country of values, or ‘Valueland’ and if, at the same time, the Union becomes a community. The term ‘more Europe’ must mean above all an enhanced Europe in Europe itself.
The European project must also be completed in a south-easterly direction. The sources of conflict there must be replaced with a vision for the future, with reconciliation, the respect of all identities, cooperation and a well thought out economic plan.
Mr President, like my fellow Member Mr Peterle before me, I would like to express my pleasure that I am able to speak as a representative of the Republic of Slovenia, as a new Member State, in my Slovenian mother tongue.
On the basis of my experiences of taking part in the Convention and my experiences during my one year stint as an observer in the European Parliament, I am absolutely convinced that it is crucially important that the European Constitution be adopted and implemented as soon as possible. The fundamental legitimacy of this exceptional document, which is without equal anywhere in the world, lies in the fact that it was accepted by a consensus in the Convention after lengthy preparations and discussions with the broadest possible participation of the national and European parliaments, governments, the European Commission, the civil service, social partners and others. Furthermore, I am firmly convinced that the early adoption and implementation of the European Constitution is a prerequisite for the effective, democratic and transparent functioning of the enlarged European Union. It is a prerequisite for the achievement of values and goals and also for the rapid and socially just development of a united Europe.
The Constitution is vital if everyone's high expectations are to be fulfilled. This is particularly true in the new Member States. It is also important if the European Union is to play a greater role and if its social market model is to develop sustainably in the global world. Finally, with its assurance of balance in the functioning of the institutions of the European Union and particularly the enhanced role of the European Parliament and national parliaments, the European Constitution is an important condition for actually bringing the European Union and its citizens closer together.
I therefore call upon the governments to demonstrate both courage and responsibility by adopting the final treaty as soon as possible at the Intergovernmental Conference, and, if possible, during the Irish Presidency, which has shown exceptional sensitivity and commitment.
Mr President, the Europe which is being born at the moment brings to a definitive close the unhappy season of great dictatorships which bloodied our continent during the last century. The new Europe is not an enlarged Europe though; instead it is a reunited Europe. At last, countries and peoples who have had to endure a communist dictatorship are joining a broad area of peace and freedom. I would like to welcome my fellow Members from Eastern European countries. But we cannot conceive of a federation of nation-states which lacks a fundamental law governing the relationship between the institutions and the citizens: this is why it is important for us to sign as soon as possible a Constitution based on the principles of freedom, subsidiarity, centrality of people and which promotes a social market economy.
Nevertheless, Europe cannot renounce its Judaeo-Christian roots: they are the bridge which unites East and West, they are the true element which unites half a billion people; they guarantee the secular nature of the institutions, and at this point we should remember the evangelical precept: ‘render unto Caesar that which is Caesar's, and unto God that which is God's'. We are calling for a reference to these roots to be included in the preamble to our Constitution, as it is on the flag: indeed, you know that the 12 stars represent the 12 tribes of Israel, crowning Mary’s head.
Why not follow the example of the text of the Polish Constitution – as often urged by the Group of the European People’s Party (Christian Democrats) and European Democrats during the Convention debate – where there is an explicit reference to the word ‘God’? This is an example which our friends, who from now on will sit in Parliament, can give us, an example which we are sure that the whole of Europe should follow.
– Mr President, Mr President-in-Office of the Council, Commissioner, I wish to express my joy at having today been given the right for the first time to speak to this Parliament, the European Parliament, and to refer to an issue on which I have been engaged, the European Constitution. I was a member of the drafting Convention and I know that this Constitution is the fruit of agreement between the representatives of states, parliaments and civil society. It is not an editorial miracle, as many want and wanted what the Convention produced to be. However, it is a text which promotes the cohesion and unity of Europe. It promotes the principles and the values of Europe and it also promotes the vision of Jean Monnet and of the person we honoured today, Altiero Spinelli.
Those who oppose approval of the Constitution are, I think, doing the European question a disservice because, in seeking something better, they are undermining something good. This Constitution, as I said, is the product of agreement; it is precisely what the European Union cultivates, a culture of cohesion and compromise. Consequently, extremes and approaches based on ethnic criteria are mistaken. I call for this Constitution to be adopted by the Intergovernmental Conference in 2004, so that 2004 can be christened the year of the European Constitution.
Mr President, Mr President-in-Office of the Council, you have a two-fold historic responsibility; firstly, to give the Union a Constitution, a text that will enable it to function. I should like to highlight, if I may, the inherent paradox in reaching agreement on a text after the elections, even though it will have been the main subject of debate. If governments had wanted to assert their authority, to put it mildly, they could not have done so any better. As we await the summit of 17 and 18 June, all we have, as things stand today, is a virtual Constitution. We hope it will not turn out to be a minimalist one, but we will judge it when the time comes.
Your second historic responsibility is more important: that of setting in train the ratification process. If we do not want this Constitution to be stillborn, it must be adopted. Accordingly, Mr President, I should like to inform you of a proposal that came out of discussions in the , which I have had the honour of chairing since May 2003. Governments must reach an agreement, both on a joint text, and on when it is to be ratified, or, in other words, the day – or rather the period of days, as with the European elections taking place from 10 to 13 June – when the Constitution is to be submitted for ratification in the twenty-five countries, following a joint transnational debate. On this subject, I was very taken by the way Commissioner Vitorino put it: we must not simply juxtapose twenty-five national debates.
I suggest therefore that you set the date for 5 to 8 May 2005. We will thus replace the 60th anniversary of the end of World War Two, which affected all of us, with the anniversary of something that we are adopting together. On that day, which we could celebrate together as Constitution Day, and which could subsequently become a public holiday in the twenty-five countries of the EU, each country will ratify its constitutional treaty according to its own tradition and legal system, by means of a referendum or through parliamentary channels. In France, I would, of course, advocate a referendum. Answering the same question together on the same day, and adopting the same fundamental text, will truly make the European people sovereign in matters of common concern.
Mr President, humbled and honoured at the privilege granted to me as the first MEP from Malta to address this Assembly so soon after enlargement, I believe that the European Constitution should emphasise a union of citizens just as much as a union of sovereign states – a Union based on the value of 'personalism' and not of individualism.
There is no viable alternative to a Union of nation states, intertwined with a clear recognition of an unmistakable historical fact: Europe's Christian roots, values and heritage. Without such heritage we would not have had the works of Dante, Petrarch, Raphael, Michelangelo and others all inspired by a Christian leitmotif, or the labour of love and Christian faith involved in building the cathedrals and churches of our European cities, including Strasbourg. 'Yes' to European laicism, but 'no' to secularisation. I shall continue in Maltese.
Mr President, I believe in a Europe where it is essential for its legitimacy and credibility to speak categorically with one voice in the international arena.
We must have a European Constitution where the rule of law is the same for all, a Europe of the power of the law and not of the law of power or one which favours the strongest. A Constitution that confirms that every State is equal, even by acknowledging Malta’s right to have six seats in this Parliament. Malta must be represented effectively in the same manner as all other States.
Mr President, we created and moulded Europe. Now it is important that everyone feels equally European. This must be the crux of the European Constitution and Malta will be working to achieve all this.
– The debate is closed.
The general debate on the subject of the future of enlarged Europe will continue at 3.00 p.m. this afternoon.
. – It is appalling that a majority of Members of this House is determined to adopt the so-called European Constitution. As we have stated on many occasions, this Constitution is an attempt to extend capitalist integration in the European Union still further, which clearly consolidates the federal nature of the Community’s institutions and the dominant position of the major powers in the decision-making process, including unacceptable primacy over national constitutions. The Constitution will also launch the institutional bases of militarisation, by establishing a European Armaments Agency, which is intended ultimately to create a political-military bloc, in conjunction with NATO.
It is a project to which we are opposed and which we criticise in the strongest terms, also because of the way in which it restricts the ways forward for Europe, by imposing neo-liberalism as the sole solution and by establishing the primacy of competition as the guiding principle. We are thus forced to fight to defend derogations relating to public services, whilst they ought to be an absolute priority, a key instrument towards ensuring that human rights are respected and that we establish a Europe based on economic and social cohesion and solidarity.
We will continue to fight for an alternative Europe that respects the inalienable rights of the people of each Member State to shape their own future, one that respects national constitutions and one that is in keeping with the principle that States are sovereign and have equal rights. We will campaign for a referendum in Portugal before the draft Constitution is ratified.
On behalf of Parliament, I should like to extend a warm welcome to Her Royal Highness Crown Princess Victoria of Sweden, who has taken her seat in the official gallery here this afternoon.
I know that Her Royal Highness has an extensive programme of meetings here in Parliament this week; indeed, I have already met with her. I hope her visit proves to be an interesting and informative experience.(1)
In response to the questions raised yesterday, I am advised by our legal service in very clear terms that all 788 Members of the House are entitled to vote.
. Mr President, the request for urgent procedure cannot be accepted by Parliament as the Council has not forwarded to Parliament a text to which the international agreement makes reference, namely the Commission's draft decision on adequacy, declaring that passengers' data are adequately protected by the US; nor has it received the so-called undertakings by the US administration. In other words, we still have no guarantee that European passenger data transferred to the US will not be passed on to third countries.
This is the first vote of the new enlarged Parliament, the only democratically elected institution that represents 450 million citizens. The Council is asking us to vote with closed eyes on a question that relates to our fundamental rights. If we accept this request, Parliament cannot be taken seriously. In addition, there is a procedural defect in that translation into the new languages is not available. I ask you to withdraw this item and also to respect our referral of the matter to the Court of Justice.
– Mr President, ladies and gentlemen, I take the opposite view. As you will be aware, the current practice is for airline passengers’ details to be forwarded in order to prevent and combat terrorism, but it all happens without a legal basis, and so it is illegal. It is for that reason that we must aim to bring this illegal and unregulated situation to as speedy an end as possible and to combat terrorism effectively.
You will be aware that it was not least at the insistence of this House that the Commission entered into negotiations, and these have produced a creditable result. Much of what we called for has been incorporated in this draft agreement. There is room for further work on it, but it does, as a basis for an agreement, enable us in future to transmit, on a legal basis, data needed in the fight against terrorism from the European Union to the USA. That is what we should be aiming to do; we can then carry on working on an agreement. We will continue to monitor its progress and can always appeal to the ECJ in the event of any agreement being breached, but our aim must be to establish, now and as quickly as possible, a contractual status, a legal basis, that will enable us to take proper action in the interests of our citizens’ safety and in combating terrorism. That is why I am in favour of this being put on the agenda as a matter of topical and urgent importance.
From the Chair, it seems that I am now being presented with a mountain of advice which I do not require! This is the vote, not a debate.
There are some misunderstandings here. Last part-session we voted to refer this matter to the European Court of Justice. That has been done. No vote today can alter the fact that the matter has been referred to the Court. I shall take no more speakers on this.
You heard a speaker for and a speaker against. We shall now vote on whether we accept the request for urgency.
Permit me to point out that Mrs Boogerd-Quaak, as rapporteur, correctly observed that not all language versions were available, particularly as regards the languages of several of the new Member States. As a parliament, We anticipated that we may from time to time find ourselves with such a problem. Mr Dell'Alba's report on the Rules of Procedure established a Rule 117a which allows for a transitional arrangement in this regard.
I should like to underline a point for the future: if you start to set a precedent of playing the language game in order to block votes, you are going to be faced with the worst imaginable gridlock and headache.
That concludes the vote.
– Mr President, perhaps you – and those who say that European politics are obscure – would like to take note of the fact that the first vote in the enlarged Europe pitted the Left against the Right, and that the Left won it.
That has been duly noted, Mr Duhamel!
– Mr President, I rise to speak in response to what my old schoolfriend Mr Duhamel has just said. As is so often the case, what he said is nonsense; although he spoke in terms of a Left versus Right vote, I voted the same way as he did. I still believe that I am on the Right and that he is on the Left!
EXPLANATIONS OF VOTE
.  It is disgraceful that the parliamentary Left continues to delay the conclusion of the EU/USA Agreement on the handling and transfer of data contained in Passenger Name Records (PNR), based on what was negotiated by the Commission and suitably explained and clarified several times, both in committee and in plenary, particularly in the previous sitting.
Missing the point entirely, those on the left continue to create conflict between security and freedom, suggesting that they prefer freedom to security. They ignore the fact that there is no freedom without security. They show contempt for the rule of law in force, both in the European Union and in the USA. Most tellingly, they forget that, faced with the terrible threat of modern-day terrorism on a world scale, it is essential that we safeguard both the security and the freedom of our citizens and cooperate closely with countries that are our friends and allies.
In the forthcoming European elections, the citizens will, hopefully, rally to the defence of their freedom and security, and mete out electoral punishment to a left wing that has no idea what it is doing.
Mr President, maladministration is not confined to Brussels: all political structures are imperfect. Man is fallen and some people will sometimes give in to temptation.
What is peculiar to Brussels is the way in which allegations of malpractice are dealt with. The usual response of the EU authorities, faced with evidence of corruption, is not to address the issues raised but to impugn the motives of the critic. Thus we have seen the disgraceful way in which Paul van Buitenen and Martha Andreasen were treated and the extraordinary arrest of Hans-Martin Tillack. In the looking glass world of Brussels, it is not those engaging in fraud who are harassed and bullied, but those exposing it.
This inability to handle even the most narrow and qualified criticism can be seen in the reaction to the censure motion on which we have just voted. Rather than accepting a mild rebuke, the EU establishment went into overdrive, cajoling and threatening the various signatories in an attempt to prevent the motion from seeing the light of day. Any lingering doubts about whether the motion was justified have surely been removed by the attempts to smother it.
I hope that people beyond this House will extrapolate from what has just happened. If this is how the EU administers itself, are we wise to invite it to assume control over huge new swathes of our national affairs? If this is how Brussels exercises the powers it currently has, what are we thinking of that we should be proposing to give it new ones? My masters, are we mad?
Mr President, I voted in favour of the motion of censure because I believe that this Commission has failed to deliver the reforms it was asked to get on with five years ago. We have had fine words, a lot of wind and bluster from the Commissioner in charge of reforms, Mr Kinnock, but it seems that although the Commissioner can talk the talk he has failed to walk the walk.
I was elected on a manifesto commitment to fight fraud and maladminstration and it is very difficult to explain to my voters, the good people of Louth and Horncastle or of Derbyshire, why for ten years the accounts have not been signed off by the European Court of Auditors. These problems are significant and typified by Eurostat and have failed to be addressed.
This motion of censure is not just about Eurostat but about the management culture that this exhibits, which goes unchecked. Mr Solbes might well have gone, but the lack of political responsibility within the Commission remains. This Commission deserves to be censured and future Commissioners need to know that they will be made politically responsible for the actions of those they direct.
Mr President, I felt obliged to vote for the motion of censure because of the Commission's incompetence and lack of financial control as manifested in the whole Eurostat affair. It is indeed bizarre that the only person detained in connection with this sorry episode is the journalist who exposed it.
I also took the opportunity to register my disapproval of the way the Commission has deliberately ignored the will of this House with regard to aid for hospitals in Belarus, which are woefully ill-equipped to treat the cancers – particularly in children – which have occurred as a direct result of the Chernobyl disaster. Two years running we voted to allocate resources from underspent budget lines to buy this much-needed equipment. So far not one penny has arrived. My constituents in Scarborough and Whitby and I are appalled that money languishes in accounts in Brussels when children are dying of diseases that could be treated.
Mr President, as I hope everyone in this House knows, EUR 5 million went missing at Eurostat. I believe this is an unacceptable waste of taxpayers' money. Taxpayers whom I represent across the United Kingdom's capital – in Barnet, Enfield, Croydon – are concerned that the tax they are paying, which is channelled to the European Commission, is not being properly accounted for. This is a situation that has gone on for far too long.
Just a little over five years ago it was said of the Santer Commission that it was difficult to find anyone with the slightest sense of responsibility. It saddens me that the situation has not changed and it saddens me that so many people in this House voted for business as usual. For these reasons I voted to support this motion of censure because it is unacceptable that the Commission should continue to evade responsibility for its actions and vital that it should continue properly to police the funds which the taxpayer entrusts to it.
Mr President, in 1999 Commissioner Kinnock was given the task of cleaning up the Commission's accounting and eliminating fraud. He has failed spectacularly. His main achievement has been to persecute the successive whistleblowers who have revealed the appalling debts of the Commission's failure. So far the only person arrested in the Eurostat scandal has been the journalist who broke the story. We get nothing but excuses and cover-ups.
How am I supposed to justify to my constituents in Leicestershire or Northamptonshire the fact that the admitted level of waste and fraud in the EU institutions at EUR 5 billion is as much as the UK's annual net budget contribution. I was elected on a Conservative Party manifesto to oppose fraud and maladministration. I therefore had no alternative but to support this motion of censure and I am proud to have done so.
Mr President, I voted for the motion of censure because it was fully in accordance with the manifesto on which I was elected to this House. The European Commission has taken no effective action on fraud and maladministration beyond persecuting the journalist who exposed the whole affair and the whistleblowers.
Unfortunately, many Members have succumbed to the bullying of the Commission and therefore did not back the motion, which is to their shame. Nevertheless, I hope the Commission will take note of the sentiment and clean up its act. My constituents in Northumberland, Tyne and Wear, Durham and Cleveland demand that the Commission put an end to the culture of casual misappropriation of taxpayers' money that exists in so many of our European institutions.
– Mr President, the Members belonging to the and the may have voted for this motion of censure, but they are not fooled. The Eurostat scandal has been known about ever since mid-2003, and it is astonishing that it is only now, with the European elections a month away, that Members of this House are waking up to it. We have been barred from signing the motion of censure, even though certain signatories had no problem with it being signed by sympathisers with Communism and Trotskyism; we therefore suspect that this is an electoral subterfuge on their part.
If the motion of censure had been adopted, improbable though that is, the Commission’s term of office would in any case have ended in October, while it would still have been dealing with day-to-day business. Why did it not attack Commissioner Monti for his handling of competition policy in the Schneider and Alstom cases? Why did it not draw attention to the other cases of fraud committed against the Community Budget, the diversion of funds and peddling of influence in the Blue Dragon case? By intervening now, those Members who signed the motion have attempted to carry out a minor internal political operation, which is, alas, far from being commensurate with the gravity of the situation.
.– The Commission has stalled for time and Parliament has let it get away with it. If the Commission refuses, both individually and collectively, to accept responsibility of its own free will and accord, then it is for our House to oblige it to do so. No response to the plenary debate on the motion of censure, held on Wednesday 21 April, has been forthcoming, any more than to yet another resolution on 22 April 2004. The fact of the situation is that the Commission is neither listening to Parliament’s demands nor responding to them. The reason why there is opposition to this motion is that its opponents are happy that the Commission should be irresponsible. It follows that the failure of this motion sends a very poor message to the citizens of the twenty-five Member States. Although the European Parliament is authorised to exercise the power of democratic control, a majority of its Members has explicitly declined to do so.
.– On this great day, on which Europe is reunited, we are better than ever enabled to judge the gulf between the noble objectives of the European Union and the way it is actually managed from one day to another.
In fact, at the same time as welcoming ten new Members States, eight of which the Soviet Union had kept shut off from the rest of the world, we have been obliged to vote on a motion of censure aimed at penalising the Commission for one of the many troubled episodes that have occurred throughout its history. This is a day for harmony, which ought not to have been disturbed by such a punishment, but it is the Commission itself that is responsible for this, having allowed the affair to drag on for years.
This affair has not, however, turned up at completely the wrong time. We have just heard the new Members from the countries of the East calling for a Europe with more regard for national sovereignty. Affairs like Eurostat, with its labyrinthine byways, and also the issue of GMOs, which has also been raised today in the context of the approval of the new Commission, are what happens when European institutions believe themselves to be superior to nations and end up being out of control.
There is one conclusion to be drawn from all these affairs, and that is that we must work to achieve a Europe that is better controlled by its nation-states.
. The is in favour of the motion of censure against the Commission, on the understanding that it is demonstrated that the Commission has failed to take responsibility in the Eurostat case. The responses to Parliament’s questions were not all conclusive, nor were individual responsibilities assigned.
According to the President of the Commission, Mr Prodi, past affairs, such as the Cresson case, as a result of which the Commission stood down, are well and truly behind us, or, if they occur, will at least be dealt with more correctly. However, the Eurostat case has demonstrated that there is still no culture of accountability. The Commission ought to consider this rather than levelling criticism at MEPs who wish to clarify what happened in the Eurostat scandal.
When voters in various Member States opt out and no longer wish to take part in the European Parliament elections, then that is mainly attributable to the attitude taken by the Commission in matters such as the Eurostat case. What the electorate demands of the European institutions, and rightly so, is more transparency, more accountability and more democratic legitimacy.
.– It is too late or too early to pass judgment on the Eurostat affair, to which, let it be added, there is much more than has been mentioned in the motion.
It is comical to suggest that a Parliament that is about to stand down should censure a Commission that is going to do likewise.
As the President deemed the motion admissible, however, and put it to the vote, I did vote, and did so in favour of censure.
The fact is that no man of the Left can express confidence in a Commission capable of proposing the Bolkestein directive on public services, a directive that threatens to sound their death knell.
. British Conservative MEPs have been actively engaged in raising concerns relating to Eurostat, and have played a major role in highlighting the issue to the wider public.
We do not believe that the Commission has accepted political responsibility for the failures that have become clear from this affair.
We believe the Commission has been given a clear message by the motion for a resolution on Eurostat adopted on 22 April 2004 which:
- stated that the Commission had failed to draw the appropriate conclusions from the Eurostat affair, and that it had failed to accept its political responsibility either collectively or individually;
- made clear Parliament's intention to continue to monitor and scrutinise future developments in the ongoing Eurostat investigations and potential legal actions, with a view to proposing further reforms.
Since the motion of censure was originally devised, the responsible Commissioner Pedro Solbes has resigned and returned to Spanish politics.
In these circumstances, we do not believe that it would be appropriate for the whole Commission to be dismissed at this time, but we urge the Commission to take note of the serious concerns expressed and urgently address the issues as laid out in the resolution adopted by Parliament.
. In July 2003, the Commission laid off Eurostat’s management in response to the persistence of the fraud cases that had been known about for a long time. I immediately demanded that the facts be published. It is pointless to ask institutions dependent on the Commission to institute an inquiry if they subsequently have to keep their findings secret. Only when public opinion is well informed and can help pass judgment can fraud, self-enrichment and nepotism be prevented in future. Investigation by Parliament makes that possible. Even though a secret report was submitted to the members of the Committee on Budgetary Control at the end of September 2003, the Commission can still act as if it does not carry any responsibility. The person primarily responsible, Commissioner Solbes, has meanwhile become minister in the new Spanish Government. There is no evidence to show that the problems that forced the previous Commission to step down before the elections five years ago have well and truly ended. To illustrate the seriousness of the situation and to ensure that the next Commission will be required to address the problems, I am voting in favour of the motion of censure today. The fact that the Greens, previously in opposition, turned against this in the previous meeting, with the aim to prove their administrative reliability, makes it no less necessary to continue the fight against fraud.
.  My vote against the motion of censure does not mean that I support the Commission, or that I am unaware of the seriousness of the situation. My group, the Union for Europe of the Nations, has on many occasions sought to clarify the Eurostat affair and we continue to do so. It is also true that I have voiced my criticism of Mr Prodi, the President of the Commission, particularly since November 2003, for openly interfering in internal Italian politics and in European party politics, thereby relinquishing the independence he should always maintain. For this reason alone, the President and his Commission deserves Parliament’s political censure.
It is, nevertheless, entirely wrong to vote on a motion of censure at this time, at the very end of a legislative term and with the Commission’s mandate also coming to an end, and many commissioners arriving and leaving. The process of the motion has also been adversely affected by these circumstances.
I therefore feel that the vote on the motion would not have any genuine political impact. It would appear totally out of step and inconsistent, and would be virtually meaningless to the public.
. I would like to make it clear that in supporting the motion of censure on the Commission I fully recognise that there are very worthy Commissioners who have worked to the best of their ability with honesty and accountability throughout their terms of office.
However, it is also clear that there have been unaccountable and unacceptable actions within the Commission that have jeopardised the reputation and the good name of the institution.
As there is no means other than censuring the entire Commission, in order to express my deep concern and disappointment regarding use of public funds, I had no other option but to vote in favour.
.– Contrary to what has been claimed by Mrs Grossetête and those who have spoken after her, Parliament is fully entitled to exercise its right to censure the Commission, which has proved itself incapable either of keeping tabs on fraud within its bodies or of finding those responsible for the Eurostat scandal – itself no small matter in view of the three accounts used in respect of contracts awarded to Eurocost, a body incorporated under Luxembourg law, concealment of funds; false invitations to tender to the benefit of one company, Eurogramme, which was also incorporated in Luxembourg; the falsification of turnover, and fictitious staff. That is how the Commission compiles its statistics!
Refusing to censure it amounts to covering up such errors and gives the impression that the rules of financial transparency must not apply to European institutions.
This latest scandal reveals the Commission’s fundamental inability to combat the corruption that affects its services. After the Commission under Jacques Santer was censured, a zero tolerance approach was announced, along with the establishment of OLAF – (the European Anti-Fraud Office). After the Commission under Romano Prodi was censured, we were told that there would be radical reforms to OLAF, as if fraud were caused by the means used to measure it. In reality, it is the way the Commission works that must be reformed.
. Our group has, with conviction, supported the motion that was rejected a moment ago. It is now immediately obvious to the electorate which Members wish to expose the mismanagement and deception on the part of the present Commission and which Members wish to cover it up or are not interested in it. The mealy-mouthed and abortive reform, the accounting system’s obsolescence and vulnerability to fraud and the Eurostat affair are just three examples that speak volumes. They illustrate that what the Committee of Wise Men concluded back in 1999 also applies to this Commission, namely that there is hardly anyone within the Commission who is willing to accept any responsibility. It makes a mockery of democracy in Europe and is a denial of Parliament's rights when members of the Commission do not act, but do not step down either. If the Commission rebuffs Parliament when it performs its primary task of budgetary control, we have no choice but to send it packing. If we failed to do so, we would not be taking ourselves seriously, or the citizens who have voted for us. It is becoming increasingly apparent that the so-called European Constitution is merely window-dressing, to conceal to the citizens what is going on in the EU and how their interests are being trifled with. The motion of no-confidence was a means of bringing the curtain down on the Prodi Commission’s faltering performance and marks the beginning of an open culture in which everyone takes their responsibility seriously.
. Along with my British Conservative colleagues I have actively engaged in raising concerns relating to fraud, waste and mismanagement in the European Union institutions and we have played a major role in highlighting the issues to the wider public.
Since the motion of censure was originally devised, Commissioner Solbes has resigned and returned to Spanish politics. In these circumstances it was no longer credible to support a motion against the whole Commission and our delegation policy was therefore to abstain. Nevertheless, it is essential that the Commission take serious note of the concerns expressed in the resolution on Eurostat adopted by the European Parliament on 22 April 2004;
- that the Commission had failed to draw the appropriate conclusions from the Eurostat affair, and that it had failed to accept its political responsibility either collectively or individually
- making clear Parliament’s intention to continue to monitor and scrutinise future developments in the ongoing Eurostat investigations and potential legal actions, with a view to further possible action
The pursuit of greater accountability and control of the EU budget and dramatically improved management by the Commission; the need for the European Parliament to have the power to dismiss individual Commissioners;
That concludes the explanations of vote in writing.
(1)
– Mr President, while we are now rejoicing and welcoming new Member States to the European Union, we cannot, unfortunately, put the international situation out of our minds. A few days ago, we were profoundly disturbed by revelations in the Press of appalling tortures inflicted on Iraqi prisoners by the American and British occupying forces. Practices such as these can do nothing other than widen the gulf between North and South, between the West and the Muslim world. Nevertheless, they represent a tendency that must be resisted. If this is to be done, the international community must unequivocally condemn such practices; it must demonstrate the firm determination to bring to light, in so far as is possible, the extent to which they take place and to ensure that those responsible will be brought to justice. In particular, we can have no confidence in any enquiry carried out by the governments of the States concerned.
I therefore hope that a United Nations commission of enquiry may be set up as quickly as possible and I ask the President of Parliament, the Commission and the Council to work together to ensure that a request to this effect is forwarded to the Secretary-General of the United Nations.
I did not give you the floor for a point of order, Mrs Duthu, but simply because yesterday when we opened the proceedings, given the solemnity of the meeting, the MEPs who intended to speak, as usual, for one minute on matters of interest to them, did not have the chance to do so.
I am taking the floor in order to ask you, Mr President, to use your position to send, on behalf of us all, I think, a message of solidarity to Mr Anastasiades, a victim of an attack yesterday in Cyprus during which bombs were thrown at his house. As we know, Mr Anastasiades is the leader of the ‘yes’ movement for the referendum. I feel that it is important for this to be referred to today, during this sitting, simply in terms of expressing this institution’s solidarity in this respect.
I can tell you, Mrs Frassoni, that the President has already contacted the person who – unfortunately – was directly concerned, expressing all our solidarity on his and on Parliament’s behalf.
Mr President, I just want to clarify that the bomb attack against Mr Anastasiadis was not carried out for political motives but because of comments he made after a football game.
The minutes of this House on Monday 3rd May 2004 exposed Mr Martin for the deceitful person that he is.
He also falsely accused hundreds of MEPs, including 11 Irish MEPs, of ‘milking no show loopholes’ in our daily expenses.
This relates to the facility that MEPs have to sign on a register on a Friday so that they are enabled to claim their allowances for accommodation on a Thursday night when they participate in votes on a Thursday afternoon and are unable to fly home.
On the Irish radio programme ‘Live Line’ he disingenuously claimed, that as these votes closed at 5.14 pm, I could have easily caught the Frankfurt to Dublin flight. This flight closes at 7.05 pm, so therefore Mr Martin was claiming that in 1 Hour and fifty minutes I would have plenty of time to collect my belongings and drive approximately 250 kilometres to Frankfurt airport.
Such a statement is blatantly dishonest and he knows that well.
He also claimed that I leave Strasbourg early. MEPs are prisoners of flight schedules. Up until November 2003 when my flight schedule changed my regular routine was leaving Strasbourg in the afternoon to catch flights which departed for the airport in my constituency at times varying from 16:00 to 18:00. Furthermore this routine also required me coming regularly to Strasbourg on a Sunday for which I received no daily allowance.
Mr Martin also accused me of some 32 problem cases of claiming the daily allowance. Despite the viciousness of his accusations he has never once provided with this list – strange justice indeed.
However in relation to the 6 dates he mentioned on RTEs liveline programmes, he was inaccurate in at least half of them.
On a date when he alleged I signed in late I actually was present early that morning voting in my committee. With regard to 2 other dates I did not receive any daily allowance for the Parliament and these facts have been confirmed in writing to me by the EP services.
I want therefore to read this into the record to once again expose the type of behaviour that Mr Martin engages.
Thank you, Mr Matsakis, for being so meticulous.
The general debate will continue with the Council and Commission declarations on enlarged Europe and its neighbours.
. Mr President, one of the tasks of the enlarged European Union will be the continuation of the enlargement process. Our common target is to carry through the accession process for Bulgaria and Romania in 2007. This of course depends on whether both countries complete negotiations and all necessary internal reforms. 2004 will also be decisive for Turkey and the report and recommendation to be brought forward by the Commission in the autumn will be one of the last big decisions of our mandate.
Turkey's chances depends on its fulfilment of the political criteria, as was the case for all the other candidate countries. The sequence is clear. First the political criteria and then the negotiations. As regards the Western Balkan states, as you are aware, the Thessaloniki European Council last year fully supported the European perspective of the Western Balkan states becoming an integral part of the European Union once they meet the conditions for accession and the so-called political and economic criteria and they can demonstrate that they are ready to assume the obligations of membership.
Two weeks ago my colleagues, Commissioners Patten and Verheugen, presented to you the Commission's opinion on Croatia's accession and the Commission concluded that Croatia fulfils the political criteria for membership and has recommended the opening of negotiations. This is now likely to be taken up by the European Council in June.
This House has always shown its full support for and engagement in the enlargement process. My colleague Commissioner Verheugen would have liked to have been here today. In March he debated with this House the last steps in the accession of the ten new Member States which joined us last week and on the accession prospects for Romania and Bulgaria, as well as the current state of play for Turkey.
Less than two weeks ago, he reported to this plenary on the final preparations for the accession of Cyprus, recalling once again the clear preference of the EU for a united Cyprus to join the Union. As we have all seen in the meantime, this desire on the part of the Union was not fulfilled and, as a result of democratic referenda held on the island on 24 April, the Annan plan for the reunification of the island was rejected. The Commission deeply regretted that the Greek Cypriot community did not approve the comprehensive settlement of the Cyprus problem, but we have to respect the democratic decision of the people.
The Commission warmly congratulated the Turkish Cypriots for their 'yes' vote. This signals a clear desire by the community to resolve the island's problem. Last week Parliament's Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy engaged in a lively debate in the wake of the referenda result and on that occasion Commissioner Verheugen stressed the commitment of the EU to come forward with comprehensive proposals to put an end to the isolation of the Turkish Cypriot community and to facilitate the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community.
The Commission was invited to do so by the Council at its meeting in Luxembourg on 26 April, and financial support totalling EUR 259 million will be earmarked for this purpose. The Commission has already initiated the necessary planning to that end and intends to bring forward comprehensive proposals on trade and aid measures within the coming weeks.
A new spirit of cooperation between the two communities will be necessary for the implementation of the announced measures.
At this stage, I can only recall the position of the Commission that the Turkish Cypriots must not be punished by this situation and that we will help them to overcome their economic isolation, as well as continue to bring them closer to the Union.
Let me turn now to our neighbours outside the enlarged EU. Last autumn this House had an opportunity to debate the European neighbourhood policy. This policy has been developed as a response to the new opportunities and challenges created by enlargement. Together the Union offers an ambitious policy to our neighbours in the east and the south, based on shared values and common interests, and aiming at preventing the creation of new dividing lines in and around our continent, and at expanding the area of peace, stability and prosperity.
The European neighbourhood policy is distinct from the issue of possible accession to the EU. Though we are not closing doors, the European neighbourhood policy is not about future enlargements since it is addressed to neighbours who do not currently have the prospect of accession. At this stage, we will build on the existing institutional framework of our relations, the association or partnership and cooperation agreements.
Differentiation is a key notion to the European neighbourhood policy. It results from the different situations of each partner, as well as of its relationship with the Union. The European neighbourhood policy is based on the principle of joint ownership in line with the European Union's approach that political and economic reform cannot be imposed and that successful cooperation can only build on mutual interests and the principle of equality of partners.
In the course of the last months, we have been working out the various aspects of this new policy and we are preparing, in close consultation with partners, a first package of action plans to be jointly adopted with them. These actions plans will set out the agreed priorities of our relationships in key areas, as well as mechanisms to ensure their timely implementation.
Next week the Commission will present a strategy document on the European neighbourhood policy, together with country reports on this first group of countries. The action plans will provide new political momentum to the Union's relations with partner countries. The action plans will focus on political dialogue and reform, trade, market and regulatory reform, cooperation in the fields of energy, transport, the information society, the environment and people-to-people contacts. The content and priorities agreed with each partner country will differ and depend on its particular circumstances. The plans will identify key actions in a limited number of priority fields and include a clear time horizon. The action plans are expected to be adopted later this summer.
. Mr President, I welcome the opportunity to contribute to this debate on Cyprus on behalf of the Council. Three days ago, on 1 May, a new chapter was written in the history of Europe. It is no exaggeration to say that the accession of ten Member States marks a truly historic moment. In effect, it brings an end to the tragic post-war divisions in Europe. It does not, however, bring a complete end to divisions within our continent.
The Republic of Cyprus has taken its place as a full Member State of the European Union. It is no secret that the clear preference of the European Union was for the accession of a united Cyprus on 1 May. We greatly regret that following the outcome of the referenda in Cyprus on 24 April, it was not possible to achieve this objective.
I would like today to echo the strong words from the meeting of the General Affairs and External Relations Council in Luxembourg on 26 April. The Council indicated its determination to ensure that the people of Cyprus will soon achieve their shared destiny as citizens of a united Cyprus in the European Union. We accept, however, that the people of Cyprus have made a democratic choice.
On 24 April, the people of both parts of Cyprus voted in separate referenda on the settlement plan presented by the United Nations Secretary-General. The referenda were the culmination of a long and detailed negotiating process led by the United Nations. It is important today, therefore, that I again emphasise in the European Parliament the deep gratitude that the European Union has for the determined and sustained efforts in the search for a comprehensive settlement of the Cyprus problem by Secretary-General Annan, by his Special Adviser, Mr Alvaro de Soto, and by their colleagues. They worked closely, and tirelessly, with the parties for a long period. We also recognise the very positive contributions made by the governments of Greece and Turkey.
All in this House know and have reflected on the results of the referenda and there is little point in going further into the analysis at this point. The Turkish Cypriot community has now expressed its clear desire for a future within the European Union. The Council is determined to end the isolation of the Turkish Cypriots and to facilitate the reunification of the island by encouraging economic development.
Last week, the Council took an important step with the adoption on 29 April of the regulation on a regime under Article 2 of Protocol 10 of the Act of Accession. The regulation was necessary for a smooth accession process. It provided the terms under which the relevant provisions of European Union law are applied to the line between the northern part of Cyprus, in which the application of the is suspended, and the areas in which the government of Cyprus is in control.
The terms of the regulation will facilitate trade and other links across the line while ensuring that the appropriate standards of protection are maintained. I believe that the agreement reached on this regulation reflects clearly the desire of the Council to send a signal of encouragement to the members of the Turkish Cypriot community that its future lies within a united Cyprus and within the European Union.
The next step will be the presentation by the Commission of the comprehensive proposal requested by the General Affairs and External Relations Council. That will have a particular emphasis on the economic integration of the island and on improving contact between the two communities within the European Union. The Council has recommended that the EUR 259 million that had been earmarked for the northern part of Cyprus in the event of a settlement should now be used for this purpose. I welcome the intention of the Commission to bring forward its comprehensive proposals within the coming weeks.
There is a strong sympathy and a sense of respect in this Parliament for the people of Cyprus, of both communities, as they seek to overcome the legacy of a divided history. I have said here on more than one occasion that coming as I do from a divided island we understand very fully how difficult it is to heal the rifts. I regret that the accession celebrations in Ireland on 1 May could not have included a celebration of a united Cyprus in the European Union, in fact I do so on a particularly personal note, because the celebrations for Cyprus were held in my own home town and it would have been marvellous if we could have welcomed all of the people of Cyprus there on that occasion. However, those who did come were very welcome.
The statements and actions by the Council since the referenda clearly confirm that the European Union remains strongly committed to providing tangible assurance to the Turkish Cypriot community that its future will be in a united Cyprus within the European Union.
On a personal note, I shall unfortunately have to leave before this debate ends. This is likely to be the last occasion on which I address this Parliament. I want to thank very sincerely all the Members of this Parliament for the extraordinary courtesy and for the forbearance they have shown me during many debates in this Chamber. I have seldom enjoyed an experience more than I have enjoyed addressing this Parliament. I am not sure whether that enjoyment was reciprocated, but nonetheless, from my point of view my duties here were very pleasant and they were made all the more pleasant by the fact that I was able to make new friends and renew old acquaintances.
In recent days this Parliament has come in for some of the most uncalled for and scurrilous criticism, criticism which it does not deserve. This Parliament serves the people of Europe well. It is a model of parliamentary performance. It gets through its work in an efficient and effective way. Undoubtedly it is not entirely made up of saints, but then very few human institutions are absolutely perfect. However, insofar as a parliamentary assembly is concerned, this comes as close to perfection as any assembly that I have ever addressed.
It has been my pleasure to work with the Members of this Parliament. I wish those who are going into retirement all the very best for their retirement. I hope that they enjoy the years ahead of them. For those who are going into the election campaigns, I wish them well too, for safe campaigning and a very happy result.
Mr Roche, usually the President should not applaud, but this time I joined my fellow Members in their applause for your words, which were very kind and thoughtful in respect of this House which has admired the work carried out by the Irish Presidency at a very difficult time.
We of course hope that following these days of celebration, there will be another joyful conclusion for at least a good number of the MEPs in this Chamber, when the European Council is held in June. Allow me to say to you, however, that your thanks and courtesy have been reciprocated. The parliamentary groups and the House as a whole have truly appreciated, both during individual meetings and thanks to your presence here, the great ability of a small country to help ensure that these wonderful days of celebration would proceed in the best possible way and that we could realise this ‘first’ in the history of the union of peoples, States, nations and citizens.
Thank you very much, Mr Roche, and through you I would like to thank all the Irish Presidency.
Mr President, I would like to join with you in thanking the Irish presidency for everything it has done so far, in particular in ensuring the success of this enormously historic occasion of the welcoming of the countries of Central and Eastern Europe, which, as other speakers have said, will go down in the annals of history.
I would like to contribute a few thoughts at this stage. This morning speakers have been talking about the past, of Jean Monnet and Altiero Spinelli. I would like to give a few ideas of how one might see the future. I am not sure that I share the Commission's idea that we should be looking at enlargement as the sole focus of our energies. It is true that within the European Parliament we now have a fantastic variety of representation of traditions and cultures, but this is not what Europe is going to be about over the next five to ten years. In the last 20 years we have seen this question of enlargement go together with the deepening of the Union. We are now at a point where we see the limits to competence and to the geographical expansion of the Union being reached.
Therefore, I have three remarks to make. Firstly, when a new Commission is appointed, we need some vision and strategy of how to handle the internal problems of the Union. The question arises in our own Parliament of how we are to handle the vast array of different political parties, 25 nationalities and 20 different languages. But, perhaps more importantly for our electorate, we must determine how to remain competitive in the global economy and how to ensure the internal security of our citizens. These are debates that will come later this afternoon. However, for ourselves today, we face the question of how to ensure that the European Union will be a player on the world stage, how to handle the questions of AIDS in Africa, how to contribute towards peacekeeping, and how to ensure that the Union has a presence in the world.
A few weeks ago, we adopted Mr Brok's resolution on how we would like to work with our transatlantic friends, the United States, as we move from a Community of values to a Community of action, so that together we can see how a global system will work. In the next few years we will need to think of how the European Union can really make an impact on the global stage, as a partner rather than a rival of the United States.
Therefore, on the question of how we are to handle enlargement, the majority of my Group would be in favour of consolidation of the Union rather than continuing enlargement simply because countries feel that they meet the criteria. The essential clause in the Copenhagen criteria is that we should take account of the absorptive capacity of the European Union in order to welcome countries as they would like to be welcomed and as we have welcomed the ten Central and Eastern European countries today. I would urge in the coming months that we look at the provisions on privileged partnerships under the Constitutional Treaty. Not everybody has to join the Union in order to meet the requirements of their foreign policies satisfactorily. We in the Union have to be sure to coordinate everything that is available to us in a financial, political and economic way – as the President-in-Office of the Council has said for the Turkish side of Cyprus, which is not yet able to join the European Union. We must find the legal basis, the means by which we control the funds, and deal with a whole array of different things to enable us to create a stable, prosperous and secure environment for citizens of the European Union to live in.
In conclusion, when we look to the future, at enlargement and our neighbours, we in the European Union must be more prepared to look strategically at our own interests. What do we want, where do we want to go and what do we want to say to our citizens so that we can live in peace within our frontiers and contribute to global peace outside them? For the majority of my Group, this means that we need to think in terms of consolidation over the coming period, rather than enlargement. In time we can enlarge, yet under no account should we enlarge so quickly that we undermine the European Union, which we have built so strongly in the last 40 years.
Mr President, on behalf of the Socialist Group I would like to congratulate the Irish presidency on the way it has conducted business. It has been a delight to work with Minister Roche in particular. The Irish presidency has set a model of transparency and cooperation within the Parliament.
Today – which has been very much a day of celebration – it is important to remember just how far we have come in the European Union in a very short period of time. I remember visiting Lithuania a few weeks after independence. It was then a country with huge energy shortages, tremendous dislocation, Soviet troops still on its soil and tremendous insecurity. It is hard to imagine that, in the short period of 15 years, Lithuania has managed to join the EU. This is a sign of what the EU can achieve when we are determined to set off down a particular road and not let obstacles hinder us.
It is often said that this is a historic enlargement – it is indeed. If I can return again to Lithuania, one of the most spectacular events in my life was a visit to the KGB Museum in Vilnius where my blood ran cold. This enlargement shows that the Cold War is finally at an end and we should remember that in those revolutions of 1989 and 1990, a number of people died to have the freedom to join organisations like the EU. We should remember their sacrifice.
When we finish celebrating, we ought to realise that all we have done is reach the end of the beginning of the EU. We now finally have a European Union which is Europe-wide. It is not complete – and I disagree with Mr Elles, we be moving forward in relation to Romania, Bulgaria and Turkey – but it is a Europe-wide EU. We must now make this EU work for the benefit of its citizens. The hard part really begins today. In order to do that, we must start by getting away from endless discussions about processes and start talking about outcomes and policies. That is why it is important to agree on a Constitution and then move on and look at how we benefit EU citizens. Our priorities in this enlarged Europe must be to have more and better jobs: not to talk, but to .
It is worth noting that the ten new countries have all had to go through a process of being investigated on a yearly basis by the Commission on their progress towards fulfilling the requirements for membership. Perhaps we should apply that same process to the existing 15 Member States, so that instead of promising to do things, people actually do them. That must be our priority. We also have to look at how we develop legislation which can be properly implemented. We need to move our focus away from simply developing legislation to looking at how it is implemented and where it is achieving the objectives that we set out.
We must also have more and better security. Enlargement has to deliver a safer Europe for our citizens, a Europe safe from criminals, drug runners, terrorists and people traffickers. That is what the citizens are going to look for in our enlarged Europe. Part of that security agenda must be that we do not become Eurocentric. This enlarged Europe must be for the benefit of the world as a whole.
That is why I hope – and I am glad Commissioner Nielson is here – that we see no slackening of our commitments to development policy, no slackening of our commitments to meet the millennium development goals and that we redouble our efforts to develop better relationships with our neighbours. We should bear in mind that in Kaliningrad in particular, we have a perfect example of how we need to proceed. How we succeed in working with Kaliningrad will dictate how we succeed in working with the rest of the world.
We should celebrate today, but we should also remember that we must start working hard from now on to make this enlarged Europe work for the benefit of our citizens.
Mr President, Commissioner Nielson, Mr President-in-Office of the Council, the Group of the European Liberal, Democrat and Reform Party in this House has perhaps done most to promote enlargement. We have put the pressure on and committed ourselves to a date. We have worked closely with the candidate countries, our sister parties and others. We have invited them to Parliament during the part-sessions. We have been active in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and we were the only political group to vote unanimously in favour of every country in the vote on membership here in the House.
We have, of course, been incredibly happy over the last few days, when what we have fought for has at last become a reality. At last, we have unified the European continent which, for so long, has been divided by war, misery, enmity and walls. Now, it is no longer a case of ‘us’ and ‘them’. Now, we are all ‘us’: 25 countries and 450 million citizens who have come together to solve common problems, defend common values and build a common future.
That is not, however, the end. The EU will continue to grow. We look forward to welcoming Bulgaria and Romania in a few years’ time. We look forward to the start of the negotiations with Croatia, and the ELDR Group also supports the Turkish candidacy. Major reforms and changes have taken place in Turkey during Recep Tayyip Erdogan’s leadership. The country has been modernised and democratised. Certainly, there remains a great deal to be done. The role of the military in politics is unacceptable; there are political prisoners; the Kurds are still treated in an abusive and discriminatory way; and the court case against Leyla Zana leaves a very great deal to be desired. We grant no exemptions, for criteria exist, but Turkey will in time have an obvious place. A democratic Turkey would make an important contribution and be a link between Europe and the Muslim world. The ELDR Group can never accept the argument that the EU is exclusively a Christian union.
The EU will be undergoing enlargement for many years. The day that Serbs and Albanians sit in Parliament together with ourselves, or with yourselves in the Council, and, side by side, debate, for example, emission rights, then the European project will clearly have become a peace project again. The ELDR Group believes that we should not now be setting any limit on how large the EU is to become. We proceed on the principle that all countries situated wholly or partly in Europe are welcome as long as they fulfil the criteria.
The world is, however, larger than the EU, even an enlarged EU. The great task in the next term of office will therefore be to implement, and give practical shape to, the neighbourhood strategy and formulate how, in practical terms, we are to increase cooperation with our eastern and southern neighbours, using the Mediterranean process, and with those countries that may one day be able to become Members and with those that do not perhaps want to become Members. We must find both common and bilateral solutions. The people of Moldavia, Albania, Georgia and Ukraine, together with the oppressed people of Belarus all have high hopes of the EU. They want us to be able to give them an answer concerning a better future. We must therefore formulate strategies as to how we are to cooperate with these countries. This will be a priority task. Mr President, you can be sure that the ELDR Group will put its weight behind this work.
Finally, I wish, on my own behalf but also on behalf of the ELDR Group, to say a big thank you to Mr Brok for the work he has done in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. He is not in the House, but I wish my thanks to be minuted. The work that has been done in the committee and the fact that we are standing where we are today owe a very great deal to him.
– Mr President, these days' debates have perhaps a celebratory character. I should like, however, to point out that, for us, the enlargement of united Europe, over and above its historic, political and economic importance, is also a huge challenge for a Europe without partitions and without exclusions. Unfortunately, the current economic and social choices of the European Union widen the social gap, instead of bridging it. If, therefore, we look realistically at the omissions and problems, I would say that the European Union as a whole needs to look specifically at how the new Member States are being supported, so that cohesion, at both economic and social level, and the safeguarding of citizens' rights can progress.
Enlargement, however, is continuing. The prospect of the integration, in coming years, of Bulgaria and Romania into the Union is positive, insofar as it is based not simply on satisfying certain indicators, but on real improvements to the life of the citizens in these countries. As far as Turkey is concerned, enlargement and the consolidation of relations between the European Union and this country are, I believe, positive both for the country and its democratisation and for peace and stability in the area. It is within these frameworks that we see the contribution of Cyprus to the European Union. We believe that Cyprus can and must be used as a bridge between the European Union and the Eastern Mediterranean, especially the Middle East. We could, of course, play this part much more efficiently if the Cyprus question had been resolved when we joined the European Union on 1 May.
Unfortunately, the referenda, the expression of the will of the people, did not bring about the result which we all hoped for. We need to interpret the result of the referenda correctly. In our perception at least, the no vote by the Greek Cypriot community in the referendum neither rejects the solution for the reunification of Cyprus nor, if you like, the plan of the Secretary General of the United Nations itself. It is an expression of insecurity, it is an expression of anxieties about the workability of the solution and we would like the European Parliament to turn its attention in this direction and make a positive contribution towards putting those preconditions in place that will result in the support of the overwhelming majority, of both Greek Cypriots and Turkish Cypriots, for the reunification of the island, within the framework of a federation.
Mr President, I also want to thank the presidency, and Mr Roche in particular, for the way in which he has handled our dealings together. I also enjoyed it very much. I must say that sometimes I find it difficult to attack him because he is so nice and so it is difficult to say how much I disagree with the Irish presidency. I thank him very much and it was a pleasure for my Group too to work with the Irish presidency.
I have very little time so I just want to concentrate on the question of Cyprus. We all share the sadness at the disappointing result of the referendum. I understand and I respect the response of the Greek Cypriots. I want to believe that they want a solution and that they are not happy with the status quo. But now it is time for them and for us to act. We have to act quickly and positively to ensure that agreement can still be reached this year. The Greek Cypriots should tell us their ideas to ensure that enlargement is completed and the rest of the European Union must assist and remind them that this business cannot remain unfinished.
I have two small suggestions. The first is for the Commission and the Council. To say that EUR 289 million have been earmarked is quite good, but how much time elapses between earmarking and spending? I became very worried when I heard Commissioner Nielson talking about legal problems and complications. Could the Commission and the Council give us a timetable for committing this money and solving the European Union's formal problems with northern Cyprus?
The Government of the Republic of Cyprus has a problem with the implementation of the law governing the European elections in Cyprus. In order to be able to vote, Greek Cypriots, Turkish Cypriots, Latin Maronites and Armenians have to be registered on the electoral roll for the European elections. Unfortunately, the Cypriot Parliament took a decision requiring all Cypriots to register themselves on the electoral roll. As a result of this procedure, only 503 out of an estimated 80 000 Turkish Cypriots are eligible to vote. This is too few.
If the Cypriot Parliament decided to include on the electoral roll all persons who have either an ID card or a passport issued by the Republic of Cyprus, 40 000 Turkish Cypriots could vote. I have two requests to the Government of Cyprus. Firstly, people from both communities who are in possession of an ID card or a passport from the Republic of Cyprus should automatically be entitled to vote. Secondly, the Government of Cyprus should re-open the electoral roll over the next three weeks and make a public announcement in both communities and in both languages to ensure that those able to vote in the European elections do so.
Mr President, joining the European Union still fires the public and political imagination of eastern Europe, even after, or perhaps, in fact, because of, the large enlargement round that has just been completed. I would like to bring you the following story by way of illustration.
The president and economic affairs minister of one of the so-called new neighbouring countries in the east are paying a joint visit to the Delphic Oracle. To one of the minister’s pressing questions about the trends in macro-economic figures, he receives surprisingly positive responses. Disappointingly enough for him, the oracle adds, 'but not during your term in office'. Encouraged by these promises, the president wants to know whether his country might also join the European Union. 'It will', says the famous Oracle in reply, 'but not during my term in office'.
Commissioner Verheugen recently made a statement that was not dissimilar to this wise saying. He stated in no uncertain terms that the former Soviet Union's border to the west, with the exception of the Baltic States, would coincide with the European Union's eastern border for some time to come. His plain speaking, moreover, prompted the offended Ukrainians to comment that it is apparently easier for a Turkish-Moroccan camel to negotiate the eye of the European Commission's needle than an Orthodox civilisation such as their own, which is regarded as alien. We have been told.
Meanwhile, Commissioner Verheugen's chosen position bears witness to a sense of realism, at least in the near future. Speculation about, for example, Ukraine's long-term chances of accession to the EU depends on various factors. Suffice to think of the possible fulfilment of Turkey's European aspirations. In that light, is it at all possible to keep the door firmly shut to Kiev while preserving any sense of propriety? However, very recent statements by the Ukrainian Head of State, Mr Leonid Kuchma, that Kiev is currently giving priority to membership of the WTO and NATO rather than to accession to the European Union, should serve to put Mr Elles' mind at rest.
Whichever way you look at it, and quite apart from the issue of EU membership, the European Union will need a new neighbourliness policy after this enlargement round. This is causing a great deal of worry at the new eastern border, because the domestic situation in Belarus, the Ukraine and Moldova is worrying, to say the least. How can we promote the forming of democratic constitutional states in that region? Practical neighbourly help is the most obvious way of doing this. An asymmetric liberalisation of internal trade springs to mind, a helping hand to which the EU should, however, attach political conditions. In addition, the new Member States will also have a contribution of major importance to make to the forming of the Union's relations with its neighbours to the east. They, after all, are most closely involved. We are relying on them today, just as the reform-minded forces in Belarussian, Ukrainian and Moldovan, society should be able to continue to rely on the European Union in the near future.
Mr President, the debate on an enlarged Europe and its neighbourliness policy is inextricably linked to the existential issue of European Union borders. The enlargement that we have spent the past few days celebrating is a good thing, but it will require effort, certainly in the first years, and not least in the financial field. It is therefore important that we should take a break now before we contemplate future enlargements.
Romania and Bulgaria have 2007 as their target date for accession. This should remain as such, and we should not decide in favour of enlargement if it turns out that those countries are not ready for accession at that time. The same applies to Croatia. As far as Turkey is concerned, it should be made clear that it is not a European country and that, even it were, it does not meet the Copenhagen criteria. Turkey does, however, have a major role to play in the EU’s neighbourliness policy. That is the only realistic option, and probably means that more will need to be invested in neighbourliness policy than originally planned.
Following the referendum in Cyprus, I can only regret that the Commission and Council have decided in favour of a recognition of the Turkish military occupation of the north of the island. Moreover, it would be interesting to know on what legal basis this recognition is founded. The funds which were intended for North Cyprus in the event of the referendum resulting in the island's reunification will be paid out all the same, despite the fact that the voters have decided differently. This is a new illustration of the democratic deficit in the European Union, despite all pledges to bring Europe closer to the citizen.
–Mr President, ladies and gentlementoday it is my great privilege to share with you my thoughts in the context of the European Union’s enlargement. Despite the festive atmosphere of recent days, those thoughts are concerned more with problems than ovations.
First of all, coming from a country that has only just acceded, I do not feel morally entitled to say where the future borders of the European Union should lie, or when further enlargement should stop. At the same time, it would be equally morally unjustified to make insubstantial promises to our neighbours concerning their possible accession, in a situation where neither party is ready for it. The experience of relations with Turkey over the past 40 years would be a poor model to use for the development of relations with Ukraine today.
Secondly, my background in academic circles has given me a clear understanding of what is accomplishable and what is not. A prerequisite for the enlargement of the European Union is an in-depth approach to integration. The Constitutional Treaty enables the involvement of ten new Member States in collective processes without compromising the fundamental principles and decision making of that union. If the Member States fail to ratify the Constitutional Treaty, we may have to accept that future enlargement may also come to a halt.
Thirdly, I believe that all rounds of enlargement must be based on certain objective criteria. Once a round of enlargement has taken place, however, Member States should be treated equally. The restrictions on the free movement of workers imposed by some Member States is just as unwarranted as the imposition of stricter internal market regulations on new Member States. If the European Union accepts the splitting up of Cyprus, why then should it agree to the raising of Russian minority issues in Estonia and Latvia? That is just not logical.
Fourthly, I welcome the European Union’s neighbourhood policy, which is a guarantee for stability and democratisation beyond its borders. I believe that the setting up of the ESDP mission in Bosnia and Herzegovina and the setting up of peace-keeping operations elsewhere in the world are signs of the European Union’s growing foreign policy agenda and of the attempts of Member States to speak with a single voice in the international arena. At the same time, I do not comprehend how countries such as Sudan, the Democratic Republic of Congo, and Haiti have achieved a higher placing in the list of priorities than our close neighbours Moldova and Georgia.Yet this was the neighbourhood policy that was supposed to prepare the European Union for further enlargements.
As you can see, ladies and gentlemen, there are a great number of problems to be solved. I sincerely hope that the enlarged European Union will not prove to be a disappointment for anyone.
Mr President, ladies and gentlemen, Europeans, the long-awaited hour is here. Poland has become a Member State of the European Union, along with another nine countries and peoples . Integration into Europe has been the hope and ambition of many nations, including Poland. The Polish people played a significant role in this endeavour. After all, Poland initiated the process of structural transformation in our part of Europe, and it was the Polish Government that was the first to propose enlarging the European Union to include the countries of Central and Eastern Europe. We therefore have good reasons for pride and satisfaction.
The date of 1 May 2004 will become a symbol of the end of the Yalta order in Europe. This order artificially divided our continent, placing some in a privileged position, while sentencing others to a sluggish pace of economic development. Let us hope it is gone forever. Today, with the sense of a job well done, we should look forward in hope to the future of Europe. Thanks are due to all those who strove towards integration, both in the countries of The Fifteen and in the candidate countries. They are to be commended on their unshakeable determination and on helping to bring about integration through concrete facts and actions.
The next step on this road will be the adoption of the Constitutional Treaty. It is our expectation and hope that this will occur during the current Irish Presidency. In this period of globalisation and terrorism, it is necessary to reinforce our European solidarity, cooperation, unity, and security. In order for work on this important document to be completed successfully, it is vital for all the Member States to be willing to compromise. I agree with Commissioner Verheugen. He is a great friend of Poland and of its people. The Commissioner stated that European integration called for courage, courage of thought and the courage to compromise. Courage is also required when considering the future of the European Union, because the process of enlargement will not stop at this stage. It will continue until the time our common neighbours in the east and south of Europe join our great strong family in their turn. We should maintain the best possible relations with them, endeavouring to ensure they are properly prepared for the process of integration at the appropriate time.
I cannot predict whether the Polish electorate will decide if I should continue to sit in this House. Allow me, therefore, to finish by thanking President Pat Cox and the European Parliament for enabling me to represent Poland in the European arena over the last year. I am sure I speak for the other observers too. It has been a great privilege to witness events that will go down in history and an honour to have been actively involved in shaping them. I am conscious of the significance of this moment for the history of Europe. Confident of our shared courage and determination to build a better world I face the future with confidence and hope.
Naturally I hope, Mr Gawlowski, that you will come and take the floor on many other occasions in this Chamber, but the next time the President – who will be someone else – will certainly be a bit stricter than me and will cut you off earlier.
Mr President, as a representative from Cyprus, I will attempt to dispel a few myths. Firstly, the Greek Cypriots vote against peace and the reunification of the island in the recent referendum. They voted against a particular plan which would not have brought peace or reunification to the island. The plan legalises the Turkish invasion of Cyprus.
The plan also stipulates that Turkish troops of occupation will remain in Cyprus forever and that Turkey – an invader of Cyprus – will be a guarantor of the independence of Cyprus. This means that a Member State of the European Union will be under the guardianship of Turkey. This is the main reason why Greek Cypriots did not vote for this plan. There is only one way that Cyprus can be reunified and peace restored: the Turkish troops of occupation must be withdrawn from Cyprus.
– Mr President, beyond any doubt, the enlargement of the EU by the accession of ten states is an event of historic magnitude. It is difficult to predict how history will eventually rate the first day of May in 2004. If one is to believe the politicians, the accession of the former Socialist Republics of Eastern Europe has not enlarged Europe, but completed it. Whatever our understandable and justifiable rejoicing at the fall of borders, we should not overlook the fact that many citizens of both the old and new Member States take a sceptical view of the future. Those who live in Prague or Budapest, where unemployment stands at only between 3% and 4% will take a different view of things from someone from Ostrawa in Northern Moravia, where some 30% are out of work.
I have experienced celebrations that soon gave way to sober reality and disappointment, the after-effects of which are being felt in Germany to this day. In the course of negotiations, much was said about the implementation of the Copenhagen criteria, but there was no debate about the changes that bring with them grave social disparities, with poverty for the many and immense wealth for the few. Far be it from me to pour cold water on this solemn moment, but I know that there is in the long term nothing worse than self-deception, and that nothing does more political damage than the unwillingness to accept history with all its contradictions, bitterness and difficulties.
This being my last speech to this House, I have a request to make. There must be no room in the European democracy for xenophobia, anti-Semitism or hatred of Communists, of whatever kind. Europe is more than the EU, and the European Union will have new neighbours. What the present time demands of us is that we be good neighbours. A week ago, I was in Riga and saw for myself just how much is required if trust in our neighbours is to grow. If we want to have a good future to look forward to in peace, then what is required of us will be peaceful communities, the bringing together of people, and coexistence in a spirit of solidarity.
– Ladies and gentlemen. I am from Latvia and it is a great honour for me to appear here today before the European Parliament, as a fully fledged representative of my country.
We are very pleased that Europe is becoming ever more united, that borders and regulations that hinder our cooperation and the full participation of Eastern Europe in the European Union are disappearing. I represent the Russian-speaking minority of Latvia, which makes up about 40% of the country's population. It is a great pleasure for me to announce to you today that Russians too are now part of a united Europe and I want to emphasise that this is a direct result of enlargement. On 1 May, tens of thousands of the Russian-speaking residents of Latvia – participants in a rally – entrusted me to greet you and expressed a real hope that the European Union will develop not only as a union of States and economies, but will also become a real union of the peoples who live in the European Union and that the European Union will devote more attention not only to the economic aspects but also to such spheres as human rights.
In conclusion I would like to wish for effective cooperation for us all, for the good of our common Europe.
Mr President, yesterday, 3 May, when the European Union was celebrating its enlargement, the people of Poland were honouring the Most Blessed Virgin Mary as Queen of Poland. She is also Queen of Europe and of the whole world. We are bound to respond appropriately to this special protection granted to us. Please accept this gift from the people of Poland. It is our most precious treasure, the Cross of Christ. May this Cross be a source of strength for us. Only by seeking inspiration in the Cross can Europe rise above chaos and moral degradation.
Mr President, I shall now speak to you as Pat Cox, the father of a Catholic family. Like the Holy Father, you have been awarded the Charlemagne Prize. I am sure you are familiar with the teachings of John Paul II and aware of his concern for the spiritual unity of a Christian Europe. We are today seeking a way to find peace and a way to combat terrorism. We long for justice and progress. The Holy Father himself, Europe’s first citizen, the champion of the true union of Europe, is constantly reminding us that Europe needs God. It needs God’s laws and God’s constitution. Only then shall we overcome all manner of afflictions, injustices, and terrorism. We cannot hope to overcome terrorism as long as we condone those dreadful acts of terrorism committed secretly every day. I refer to the killing of the most innocent of victims, namely children conceived in their mothers’ wombs. If Europe rejects God’s laws, it will also reject the rights of nations and the rights of families. It will reject human rights, including the most important of them all, the right to life.
Mr President, I am confident you will make arrangements for this cross to be hung in a place of honour in this Parliament. The cross stands for love triumphant. A cross must be hung in Strasbourg, and another in Brussels. Do not allow yourself to be deterred, Mr President! You must have the courage of your convictions!
– Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I think this debate shows the diversity of this Europe of ours, which is one of its strengths. It will certainly take us several years to take the diversity in our enlarged European and develop from it the common political approach we once had. I want to make it clear that we must take the time to do so.
If we are to be able to ensure Europe’s long-term effectiveness, it is certain that all our institutions will have to undergo a period of consolidation. There is a whole range of issues to be discussed. Where Europe was already effective, it must of course remain so, in order that we may be successful in facing the challenge of globalisation and actively work on economic cooperation and in establishing a common framework. We must, though, ensure that Europe becomes effective where it has not been before. This is true also of foreign and security policy, where Europe still has much to do over the coming years. I hope that we will, together, succeed in this.
We will then have to give very serious attention to the question of what, in this European Union of ours, holds us together. Is it no more than a free trade area? Is it only the common currency and common market? For me, that would be too little. Europe is founded upon a shared history and culture, upon values that bind us, and the Member States – now numbering 25 – together. It follows that, rather than just talking about cooperation with our neighbours, we must come up with new approaches in order to actually do so where such close cooperation is desirable. Where the European Union is concerned, there are only two options: being a full member or not being a member at all. That is true when it comes to our new neighbours in the East, it also – of course – applies to Turkey, and it is the case with regard to other areas in our neighbourhood, like – if I may make this clear for once – the whole of the Mediterranean. That is the challenge we have to set ourselves. Where there are new challenges, let us find new responses to them, and let us consolidate what we have achieved in such a way that we may start the twenty-first century well.
– Madam President, I wonder how one of our Members managed to get up on the Presidential rostrum, an act that strikes me as utterly out of place in the course of our work, and done with the purpose of attaching a religious emblem that is incompatible with the EU’s motto of ‘unity in diversity’. Such a Christian cross has, obviously, no place as a symbol of our European Parliament, and I hope, Madam President, that no such incident will occur again.
Thank you, Mrs Berés, your view, together with Mr Tomczak’s, will be forwarded to Parliament’s President.
Madam President, allow me also to pay my regards and express my thanks to the Irish Presidency. The new Europe of 25 has an important future ahead of it: dealing with what is happening around it. The scenario is very demanding: in fact, the outer borders will adjoin highly problematic countries, such as Ukraine and Belarus, the latter controlled by a government so authoritarian that it warranted the suspension of all official relations with it; and then there is Russia, a major military power which is having trouble adopting a more democratic institutional shape and above all pacifying Chechnya, agreeing without delay to work on the peace plan proposed by Mr Maskhadov, to which Parliament gave its full backing; and then in the south we have Turkey, now on the eve of negotiations which could see it accede; and there is the Middle East, the Gulf and Maghreb and Mashreq countries.
In order to address this aspect, Europe must assume credible political characteristics and a coherent strategy: at institutional level, only the Constitution can guarantee progress in this direction; at political level, in the report on the future of enlarged Europe adopted last November, Parliament stressed the need for political dialogue with all its neighbours, warning us against fragmentary, economic actions based exclusively on liberalising markets.
Political dialogue, establishing common rules, sharing the same values and rights, vision and respect for the point of view of other countries when tackling complex issues, such as immigration: this is the right way forward to avoid the risk of a rift between the Union and its neighbours. We must prevent the walls which we have demolished within the Union now being constructed at our new borders.
Madam President, I should like to express my strong support for the policy of the Commission and the Council on Cyprus. It is clear now that the Union must move swiftly to replace the United Nations as the principal force for peace and reconciliation upon that sad, divided island. To assist that process, the European Parliament should, as soon as we reassemble, set up a special relationship with the North Cypriot Parliamentary Assembly.
I should like to request that the Commission and the Council consider supporting appropriate court cases brought by Turkish Cypriots aggrieved that they have been deprived of the franchise for the European Parliamentary elections.
– Madam President, that the ten new Member States belong to Europe is so manifest that their accession to the European Union ought to have been a formality, as should the accession of all those countries, constituting much of Europe, which are not at present Member States. I regard opposition to Turkish accession on religious grounds as unjust, whilst there are others in this House acting as spokesmen for traditionalist Catholicism by opposing women’s rights.
My rejoicing at the relaxation of the EU’s internal borders would know no bounds were it not for the countervailing reinforcement of the external borders, by which peoples are cut in half. The European Union must enforce respect for the rights of all minorities. I would rejoice in the enlargement of the European Union were it not for the fact that it bears the marks of a project guided, not by the interests of the peoples, but by the desire to ensure the movement of capital and goods. The new Member States have been incorporated as subject countries rather than as equals. Their economies are already under the thumb of major industrial and financial conglomerates from Western Europe. Having been incorporated into the EU, they are regarded as second-class members, and the debate on a future European Constitution largely revolves around the idea of putting this arrangement on a constitutional footing. What is particularly shocking today is that restrictions are imposed upon the rights of people from the ten new Member States – their right to travel, settle and work anywhere within the European Union.
The aspect of the European project that gives me most hope is that it unites in one body some 200 million European workers, both those in jobs and those currently unemployed. I hope that, in the course of time, and above all as a result of social struggles, these workers may come to be aware that their fundamental interests are the same on whatever side of whatever border. They will then be able to bring about the social Europe that we are merely talking about today, whereas the Europe of big business is all too real.
Madam President, I should briefly like to return to a point made, so powerfully and yet with such charm, by my group Chairman, Mrs Frassoni, which was that Turkish Cypriots need to be given the opportunity to take part in the European elections. On the assumption that it is listening, I should like the Council’s comments as I take this one step further and ask whether, if the Turkish-Cypriots are unable to vote, you do not think that consideration should be given to leaving unoccupied two of the six Cypriot seats that are specifically intended for defending the interests of the Turkish-Cypriots.
Secondly, in the discussion about the present enlargement, the question is often asked: 'where do we stop?' Where does Europe end? That is a point for Commissioner Nielson. So far, the European Commission has taken a very pragmatic line on this. In addition to Romania, Bulgaria and Turkey, the Balkans have, in principle, been given a 'yes', without a timeframe. The Ukraine and Belarus have not received any answer, whether ‘yes’ or ‘no’. According to the newspapers, though, the President of the Commission, Mr Prodi, stated in Dublin last weekend that the book is closed for the Ukraine and Belarus. They can never become members of the European Union. Is this a change in the Commission's position? Did the Commission establish the European Union's ultimate borders in its spare time this weekend, or is this a misunderstanding?
The third point relates to an old discussion, namely whether it is possible both to enlarge and to deepen. In other words, how does enlargement affect the chances of establishing a common foreign policy? Some, including some of us, are of the opinion that this is less likely after enlargement, because there are now 25 countries, which reduces the chance of unanimity. Others, on the other hand, are pleased, because they want anything but foreign policy. As I see it – and I am prepared to uphold this view here – the lesson we learnt in Iraq is that we never want Europe to be so divided again. I think that the chances of adopting a European foreign policy have increased, and, contrary to popular belief, I do not expect the new Member States to be Trojan horses. In my opinion, it is possible to enlarge and deepen, which means common foreign policy is a possibility, even after enlargement.
Madam President, on the first of May a new stage in the unification of Old Europe was completed. Euro-enthusiasts cried ‘Europe, here we are!’ Surely this cannot mean Poland was not previously part of Europe? After all, even when through no will of its own, Poland was part of the system of totalitarian coercion, it was able to generate certain forces within itself. These forces triggered the unification of a divided Germany, and went on to build bridges across the entire continent. Thus was political unification achieved.
The only pity is that the economic burden of this process is again being borne by the countries that were once behind the Iron Curtain. For Europe to be cohesive, strong, and acceptable to all its citizens, it must accept new values along with new Member States. I refer to those values Europe is tending to move away from. The equality of citizens, the equality of nations, and a balanced economic development cannot remain mere slogans in the context of a world market that is very rapidly becoming globalised. United, we are stronger and wiser. Let us rather build ourselves a single one-speed Europe and ensure balanced and stable development. Internally, Europe must be modern, but above all it must be competitive in external markets. Let us build a Europe that will generate economic growth and reduce the areas affected by poverty.
Contemporary Europe amounts to a collection of rules, restrictions and regulations. These are often harmful to weaker countries that have just made it into the organisation. There have also been numerous damaging corruption scandals. What is even more regrettable is that Europe seems to lack the determination to resolve them. This is a kind of disease. If it is not treated in time, it will result in far more serious diseases. Now everything depends on us. It is up to us to determine whether the enlarged Europe will remain paralysed. Alternatively, we could work together to take advantage of our inherent attributes for rapid, joint development. It would then be possible to offer even more hope of greatness to the citizens of Europe.
Madam President, the remark was made on quite a few occasions yesterday that it is only now that the Second World War has properly come to an end. As one person put it: it is only now that Hitler and Stalin have finally been conquered by Walesa and Havel. Freedom, respect and tolerance have conquered the forces of totalitarianism. That is what makes the step taken today so significant, not mainly for ourselves who are active now, but for those who will follow us. In contrast, rather, to Commissioner Verheugen, whose efforts we all have every reason to be grateful for today, I should like to state that it was precisely this state of affairs that the fathers of the EU wanted to achieve: the Europe without borders, in which we no longer talk about East and West as a political dividing line. On a day such as today, it is important that we should not construct new borders, but be open not only to the possibility of others too joining, but also to the old Member States’ taking on board some of the new things that enlargement can provide.
Politicians of a new breed have, as from now, taken their place in this Parliament. They are people who, irrespective of their position, have helped to give their peoples freedom and have now led them into a still larger community.
On the morning after 1 May, I found myself attending mass at a little Catholic church in Tallinn in Estonia where the priest was talking about the hot topic of the day. ‘We have always asked how we shall benefit if we become Members of the EU and what we should get out of it,’ he said. ‘A Christian’s first question, however, is not, of course, how do I stand to benefit, but what can I give?’
We have a very great deal to learn from what these people have to give who have now taken their places among us and whose values and ideas not even the very worst weapons of Soviet power could overcome. I can only hope that the rest of us will listen, learn and be receptive.
Madam President, ladies and gentlemen, I would like to echo what other speakers have already said, that Europe is indeed experiencing a historic moment. For the first time in the history of our continent, twenty-five countries and nationalities are sitting together round the table and are beginning to work together. I would like to thank all those, in the Commission, in the Council and here in Parliament, who have contributed to this success.
This enlargement does not, however, signify the end of the enlargement process in Europe. I understand how important it is for the nations of Central and Eastern Europe to have a clear vision, how important it is to have foresight and how important it is to have a plan that these countries and nations can follow. It is for this reason that I welcome the year 2007 regarding Romania and Bulgaria, which is a realistic date for these countries. I also welcome what we have heard about Croatia, which in the course of recent months and years has made substantial progress in fulfilling the Copenhagen criteria, especially the criteria that we have discussed here, such as human and civil rights, political democracy and a functioning market economy. It is very important these nations and countries have programmes for the future that they are able to follow and that will contribute to the further success of the unified European continent. We should not, however, forget other Balkan countries during this process, namely Serbia, Macedonia, Albania and Bosnia-Herzegovina. Whilst it may take these nations and countries longer than the Romanians, Bulgarians and Croats, I think the doors to the European Union should be open for them.
In conclusion, I should like to give an answer, if I may, to my fellow Member regarding the conduct of new Members in the process of establishing the Common Security and Defence Policy. I am convinced that these countries will conduct themselves responsibly and that they will contribute to implementing policies that will enable Europe to play its role in the world.
–Madam President, ladies and gentlemen, I would like to say a few words about the enlargement of the European Union and about the relations with our new neighbours.
This, the fifth enlargement of the European Union is, historically speaking, certainly one of the greatest challenges faced by the whole of Europe. Since 1 May we can say that there is no longer any reason to speak of a divided Europe, but of one united large European family, which must act according to common perceptions and rules. For this we also need the European Union’s Constitutional Treaty. Hopefully the drafting of the treaty will already be completed in June, since only then can we continue as the world’s most dynamic economic and political union.
Enlargement has also given the European Union many new neighbours. Estonia, having spent many long years in the Soviet Union against its will, as a member of the European Union now has Russia as its direct neighbour, followed by Belarus, Ukraine and Moldova further to the south.
Ladies and gentlemen, I am grateful for having been given the opportunity to spend a year as an observer in the Group of the European Liberal, Democrat and Reform Party in the European Parliament and in the Committee on Development and Cooperation, one of whose priorities is relations with the European Union’s neighbouring countries, and I would like to continue working in this committee. As a liberal, I wish to continue to support the European Union’s commitment to promote the development of democracy and press freedom in Ukraine, Belarus, Moldova, and particularly in Russia. Estonia is a good example to them of the transition to a European country. Our experiences are necessary for the creation of a new and democratic Europe. Our investment in the development of our new neighbours is essential, since the existence of democratic neighbours is a complimentary security guarantee for the European Union itself, and fruitful mutual cooperation is a foundation for the future.
I therefore await with interest the new development strategy for the European Union’s neighbourhood policy due to be drafted shortly.
– Madam President, I believe that enlargement should mainly be a procedure of resetting and renewing the objective of a Europe of democracy, solidarity and peace. The question of Cyprus, a new Member State of the Union but with the political problem unresolved, is a typical example of the achievement of this objective.
The European Union, while respecting the results of the referendum and implementing the Act of Accession of the Republic of Cyprus to the European Union, needs to step up its efforts in order for there to be a solution in the form of reunification of the island and reconciliation of the two communities, a solution in the form of a twin-community, twin-zone federation, without foreign troops and permanent referees.
First, such a solution will prove that the dynamism of the European Union is not restricted solely to personifying the expectations of the European nations for a better future, but that it also constitutes a framework for the resolution of differences, which can guarantee the application of international law and, at the same time, respect for the human and democratic rights of its people. Secondly, let us not forget that the resolution of the Cyprus question will contribute to the security and stability of and peace in the wider area of the Middle East, which is suffering acutely following the military invasion by the United States of Iraq and the continuing policy of Sharon, who refuses to respect the rights of the Palestinian people.
Madam President, the Polish Parliament stipulated that the Republic of Poland’s entry into the European Union should be subject to the fulfilment of four conditions. It is important to recall this today, because in politics there is nothing worse than delusion and ignorance.
The conditions were as follows. First, that the Christian values that fashioned Poland and Europe, be recognised by the Union and included in the preamble to the treaty being drafted.
Second, that voting in the Council of the Union be according to the Nice system, and not on the basis of a double majority.
Third, that Poland shall not recognise any decisions of the tribunals and courts of the Union with respect to possible German claims. Those who are advancing such claims should remember that war reparations owing to Poland have not yet been paid off, and that Poland may not be prepared to overlook the fact. An executioner should not be seen as a victim or vice-versa.
Fourth, that Polish companies, like German companies from the former eastern zone, should be able to benefit from State aid. A further basic condition must be added. Poland will never give precedence to Union law over our constitution. We shall not surrender the sovereignty of our national law.
Poland overcame occupation by Nazi Germany and Soviet Russia. Through its fight for independence, Poland paved the way to freedom for the peoples of Europe. Thanks to its faith in God and thanks …
… values of the alliance we shall never surrender, in the meantime, the Union to …
Madam President, Commissioner, in this House, time flies by irretrievably. We must prepare our European home for the accession of so many new countries. After all, not everything is ready, not even in our own backyards. Having focused too much on what they have to do, we must now deepen Europe, while, at the same time, we must formulate a clear answer for the other countries.
We know that by 2007, another two countries will join us, but Turkey is a candidate as well. Today, however, we cannot claim that Turkey is ready to open negotiations. It is clear that the Copenhagen criteria are not being met, whether in the practice of the law courts or that of care for minorities. The Kurds, in particular, are complaining that, despite changes in legislation, they cannot discern any real improvements to the day-to-day situation, and, following a trial that was a mockery of justice, Leyla Zana is once again locked up together with her elected parliamentarian colleagues. This is a clear illustration that Turkey is not ready. We would therefore like to urge Turkey to conform to the Copenhagen criteria and inform us of its own accord when it is ready. In anticipation of this, we want to put our own House in order with, as I hope, the new countries by our side.
I should like to express my thanks and gratitude to you that Hungary has been able to become an integral part of the European Union. I express my thanks and gratitude to my own region too, to Ajka, in the County of Veszprém, that here today, in Parliament, I can talk to you in the language of my native country.
This morning, during the Constitutional discussions, one Member of this House said that constitutional cooperation meant force. We know another type of expression for libertinism, which, for us, represented 45 years of isolation and the Iron Curtain. That is why we believe in cooperation. We must not just limit ourselves to cooperation relating to the environmental and health effects of cross-border sustainable development, but I can assure you that even in such cases we will be quite decisive.
As a result of the Trianon Treaty, Hungary lost two-thirds of its land and one-third of its population and its minorities now live beyond its borders. That is why it is very important for Hungary that Romania, Bulgaria and Croatia should join and that the capabilities of the Ukraine and Serbia should be increased. It is very important for Hungary that the demographic deficit itself is eliminated in every region as soon as possible. The examples are too fresh of situations where minorities are in the majority at regional level, yet are still unable to exercise their autonomous rights.
The examples of cases where minorities are deprived of their rights to vote and to be elected on the basis of various legally fabricated reasons are too fresh. The soon to be introduced Constitution will provide a further guarantee that the ruling powers will never have the chance, even in theory, to repeat this dreadful period of the twentieth century.
Madam President, cooperation between the Europe of 25 with the neighbouring countries to the east, such as the Ukraine, and to the south, such as North Africa, should not in the first place be about EU membership, but about stability and security pacts, whereby the control of borders and border regions should be central. At the same time, it is necessary for the enlarged Europe to put its own house in order.
In this Europe, there is too much neo-liberalism and too little in the way of social dialogue, social security and employment. In this Europe, there is too much backroom politics and too little public-political debate. In this Europe, there is too much red tape and too little discretion shown in working practices. A more social, more democratic and more selective Europe means a strong Europe with a Constitution. Consequently, that Europe, with the self-assurance of the citizens behind it, could give its backing to stability and security pacts with the new neighbours. If we focus only on further cooperation with our new neighbours without completing the work we have to do on ourselves, we will disrupt society and democracy within the Europe of 25 and make of it a project lacking electoral support. Only if the citizens of the 25 feel stronger and more secure in themselves, will we, the Europe of 25, be able to be good neighbours.
Stability and security pacts entail not only fair trade zones, human rights programmes and knowledge exchange programmes, but also cooperation agreements in order to closely monitor our external borders and regions with regard to terrorism, the trafficking in women and crime. Such stability and security pacts should not, however, be at the expense of Europe's worldwide contribution to the fight against poverty and to ending conflicts. Quite the reverse: we, including the new Members, should contribute more. That is also in keeping with Europe's social model – both internal and external.
Incidentally, I take the view that Europe should withdraw from Iraq until such time as the UN has actually taken over the mandate.
Madam President, I wish to begin by welcoming our 162 new MEPs to the European Parliament. I am convinced that there will be many exciting debates in this new Parliament, even though I myself shall not be participating because I am now, after two terms of office, leaving the European Parliament.
Many have said that this is an historic enlargement, as of course it is. It must, however, be followed by further historic enlargements. We must not stop here. We must be open to a cooperation that does not set any geographical limits. It must also be possible for every country that wishes to do so and that fulfils the stated requirements to become a Member of the EU. I also welcome the negotiations with Turkey, even though I am aware that Turkey still has a huge amount of work to do in the matter of, for example, democracy.
The new, enlarged EU must take upon itself the arduous task of genuinely becoming a functioning Union for all citizens. The objectives must be a secure future, human dignity, work, health and a sound environment to hand on to the next generation. We must be tolerant, and we must be good neighbours. I am therefore very proud that the Swedish Parliament voted against a proposal for transitional rules governing the labour force from the new EU countries. I am proud that, from the beginning, my party – the party of the environment – absolutely rejected transitional rules in any form. Such rules only cause offence and put a damper on the joy of having good neighbours. That is something that also emerged extremely clearly from Lech Walesa’s speech yesterday. To obtain respect, there must also be a readiness to respect others.
Madam President, it was a privilege for me over the past three legislative periods, from the liberation of eastern Europe to the accession of the new Member States, to take part in the accession process as policy coordinator for the Group of the European People’s Party (Christian Democrats) and European Democrats, and, initially, also as strategy rapporteur. It involved letting the Union be what the peoples who were once so oppressed hoped it was: a federation of democratic constitutional states contributing to international peace. The acceding states expected to come home to a community of values, one that also fulfils their deepest desires. We are not primarily a market: ‘It's not the economy, stupid!’
The Council is possibly less bothered by it, but we, as representatives of the European citizens, insist that not the bureaucratic or power-political arguments carry the weight, but the political-moral arguments. I would echo the Commissioner's words about Turkey and the need to give political criteria priority over the more technical policy problems. I noticed recently that this Turkish Government increasingly understands and appreciates this. In the same way, political values should also be given priority where Romania is concerned. I therefore hope that the Commission and the Council will not disregard Parliament's warning and carry on business as usual.
The accession of the ten is a very festive event, marred only by the off-key note of the Cypriot referendum, on the basis of which, quite remarkably, the no-voters are being rewarded with two seats taken from the yes-voters. In fact, I wonder whether that is indeed the intention and whether something will yet be done about this. This shows how much we need to continue to insist on the sustainability of the political changes before a candidate becomes a member.
A crucial factor in this context is the way in which the Members of this Parliament view their term in office. We are European representatives of the people, elected in different countries. That means that we stand up for general European well-being, in accordance with the old biblical duty that we should not only look after our own interests, but also that of others. In that light, I hope that Europe is becoming increasingly Christian. The mood of solidarity creates the confidence that is essential to us, and on which the EU's future will depend.
– Madam President, first I should like to thank everyone who contributed towards the integration of the Republic of Cyprus into the European Union and to say that Cyprus, which has battled and fought hard for freedom, justice and, above all, solidarity between peoples, is becoming a member of the European Union, which has these as its principles and objective.
Cyprus has a great deal to gain from the European Union but, at the same time, vice versa, it can also give quite a lot to the European Union, with its contribution and the role which it has to play with its civilisation, culture and geopolitical position, which can be the bridge between the European Union and the Middle East. Our integration into the European Union is the achievement of one of the major objectives which we set, but this does not mean for us that we shall rest. Our next objective is to resolve the Cyprus question, an objective which, unfortunately, we were unable to achieve prior to integration. We shall make every effort, as quickly as possible, to achieve it.
Our desire is to reunite our country. The democratic decision by the Greek Cypriots does not express a wish not to resolve our problem. The result of the referendum was a reaction to a specific plan. As regards the so-called embargo mentioned earlier for the Turkish Cypriots, and which never existed on the Greek Cypriot side, we believe that our Turkish Cypriot fellow countrymen, who for us are equally European Citizens, with all the rights which derive from the integration of Cyprus into the European Union, certainly need to be strengthened economically. This has also been proven by the Turkish Government, with support measures which it itself announced a year ago and again recently at the Council of Ministers for Foreign Affairs in Luxembourg.
Naturally, this will need to be done without there being the slightest risk of recognition of another state within the European Union itself. Our objective is to resolve the Cyprus question as quickly as possible, so that the entire Cypriot people, Greek Cypriots and Turkish Cypriots, can again celebrate together the integration of a united Cyprus into the European Union and the reunification of our homeland.
– Madam President, I had the wonderful opportunity to share in celebrating the historic event of enlargement and our neighbours’ joy on Frankfurt’s . It was a once-in-a-lifetime experience, above all because the event had been preceded by a long process involving a great deal of work on both sides. The winners can celebrate, but there are losers too, and they have already been mentioned. One important group who have lost out are the Turkish Cypriots, who voted in favour of Europe. Another is made up of the people on both sides of the new external border, regions with which I am familiar in my capacity as Vice-Chairman for relations with Ukraine, Moldavia and Belarus. I am disappointed that the Commission is again rolling back its neighbourhood concept, and that it is not addressing the problems of people on the borders where they are. To the practical problems of border regions, it has geopolitical solutions, and that is the wrong way to deal with them. What bothers people, what they are afraid of, is the new Schengen border, the new frontier and the prospect of again being out in the cold. If you were to travel to these regions, that would be your experience too.
For real change to happen in our neighbourhood concept, I am relying very much on the cooperation of our fellow-Members from Poland and Slovakia and our counterparts in Ukraine and the other neighbouring countries. In working with our neighbours, we need to open borders and bring regions together, facilitating retail trade and economic development, or else the interior will also die. For years, that has been our experience in Germany’s border regions, and so I urge the Commission to rethink its concept and ensure that the idea of Europe as a project for peace is communicated to the new border regions too, and the door is not shut on them, but rather that we take further what Parliament has proposed, which is an open-door policy, involving practical action to deal with people’s problems where they actually are.
– Madam President, ladies and gentlemen, allow me to convey the grateful thanks of the entire political world, as a representative of Cyprus and the Republic of Cyprus, and of its entire people for your positive contribution, so that my country could become part of enlarged Europe. We assure you today that we shall repay it with the positive role of our contribution and our consistency towards what we call a Europe of all the peoples, a strong, powerful Europe, a Europe of prosperity, security and stability.
Cyprus today forms the south-easternmost edge of the European Union and the crossroads of the three continents. Cyprus has and can play a role for the European Union and can act as the gateway to these three continents and, at the same time, the point of peace, stability and prosperity in the entire area.
Our people believed in European values and the European vision, they believed in everything that today governs the European Union, and one important reason why they took this particular decision, which was not a decision not to resolve the Cyprus question, was because principles and values which have to do with the guarantee and the security of the island could not create this feeling in the people themselves. They could not create this feeling, if you think – and you must understand us – that our people, in their course through history, were only without an occupying army, without foreign troops, without suffering invasion and abuse of their human rights, from 1960 to 1974.
I believe today that Cyprus can constitute a major positive challenge for Europe, a positive challenge in which it will be able to prove and gainsay all those who think that it is only a commercial and financial union, proving that it is also a political union. Today I convey to you the historic will of our people to achieve a solution to our problem, in a place where equal rights for Greek Cypriots and Turkish Cypriots are already being applied, and I assure you of this.
– Madam President, yesterday, when we welcomed Members from the ten new Member States, many speakers spoke in terms of the dream of the unification of the continent of Europe coming true. For one of the Member States, Cyprus, it has not done so. Even today, Cyprus is divided by a wall, by barbed wire, and by minefields.
I have had the pleasure of joining our Cypriot friends in celebrating their accession, and I have come back from Cyprus with more optimism than I had before I went. Even though part of the island has rejected the Annan plan, I am still convinced that the Cypriots, both Greek and Turkish, can live together and want to do so. They are a single, sovereign and indivisible people, and where there is a will there is a way. That way goes via renewed dialogue between the communities under the auspices of the European Union.
One possible reason why the referendum in the Republic of Cyprus failed may be that the voters felt themselves rushed and that too little time was allowed for explanations; that being so, it was monopolised by nationalist slogans.
What matters now is that the Cypriots should move on to an in-depth debate on their future together. This, Madam President, Commissioner, is my last speech in the European Parliament, and so I issue an urgent appeal to the Commission and the Council, that they should put behind them the legitimate disappointment aroused by the rejection of the Annan plan, but, Commissioner, we must not sit around idly. As from today, the reunification of Cyprus is a European problem, and so we must again seize the initiative.
– Madam President, today, having celebrated the completion of enlargement, it is right that this House should also sketch, for the benefit of those who are to be elected here, some of the outlines that will have to determine the EU’s foreign policy commitments and underpin our own commitment during the campaign for the coming European elections.
You will be aware how perturbed some of our neighbours and friends on the other side of the Mediterranean are today at the prospect of our Union devoting excessive energy and resources to the realisation of its new internal unity, to the detriment of the interest it should have in their own future.
I am sure that Jean Monnet, whose memory we honoured this morning, and whose humanism was leavened by pragmatism, would not have failed to notice that a continued contribution to the development of our Southern neighbours was not only Europe’s duty, but also in its interest and in the interests of generations yet to come, on both sides of the Mediterranean.
Along with Mr Cohn-Bendit, I had the privilege of presenting, two years ago, an own-initiative report on the privileged partnership that the European Union and the Arab Maghreb Union had agreed to establish. A few weeks ago, I had the opportunity to join with a large number of Members of this House in the inaugural session of the Euro-Mediterranean Forum in Athens. It is my hope that, when Parliament reassembles, many of those of us in whom their electors put their trust will continue to work with determination to extend to North Africa, to the Middle East and to the whole of the continent of Africa, the area of peace and stability that our forebears were able to establish on both banks of the Rhine 60 years ago. To do so is not only Europe’s vocation, but also in its interests.
On 1 May, when celebrations marking EU expansion were taking place throughout the whole of Europe, Lithuania also celebrated the Day of Workers’ Solidarity. To the people of the new member countries EU membership means more social justice, more civilized working conditions, and better salaries. We must not create a new Iron Curtain, fencing ourselves off from our new neighbours, the Ukraine, Moldova and, of course, Russia, countries which are actually old neighbours as far as the new Member States are concerned. Let us not take away those countries’ hopes that one day they will themselves become members of the European Union. Belarus must not be left beyond the neighbourhood’s boundaries. Lithuania, which has a five hundred and fifty kilometre external border with this State, is very concerned that economic reforms and democratic change should take place in this country. If nothing is done in this State, however, then everything will carry on as before for many years to come. Some of the new member countries have already lived with their neighbours in one union. We understand the mentality and customs of our neighbours and are ready to help export the values of the European Union to our new neighbours.
– Ladies and gentlemen. Thank you for your congratulations, but the celebrations are over and we in Latvia are used to working in a businesslike way, without illusions.
There is much talk here of how the Second World War has come to an end. I would like only to remind you here that it is not over for everyone and especially not for our neighbours. Between the Baltic and the Black Sea we have, first of all, the Belarussians, Ukrainians, Moldovans and Georgians as our neighbours.
We congratulate the Romanians, who will be in the European Union in a couple of years, but why not the Moldovans? Only because the Molotov-Ribbentrop Pact allowed Soviet forces to occupy part of Romania and because these forces remained in Moldova and refused to withdraw. We are forced to watch, we are doing something and we in the Baltic States will not be content to watch television in comfort as mothers in Moldova are forced to trade in their own kidneys to feed their starving children. Will the Black Sea be a black hole where the drug and arms traders' crossroads meet, or will we be able to change this situation?
Belarus is completely terrorised by the communists. In Georgia Russian forces are refusing to withdraw and are supporting separatists. What is the situation in our neighbouring country, Russia? It has been best described by the former member of the Duma and noted businessman, Konstantin Borovoy. He says that KGB men are currently in charge in Russia, which is almost the same as if Gestapo men were in power in Germany and were saying that everything is much improved and changed. Friendship with the West is a sham and the provocations in the Baltic countries will continue, to be used as a bargaining chip in a deal with the West on the issue of Chechnya.
Madam President, that is a precise description of what our neighbours in a neighbouring State have been given by a member of the State Duma. As long as we are aware that some countries are continuing to profit from the results of the Molotov-Ribbentrop Pact, we will, of course, be able to do something.
In conclusion, before we dream about the European Union's borders with Iraq, let us put our closer neighbours in order.
– Madam President, ladies and gentlemen, many people tend to refer to certain events, in which they participate as they are happening, as historic or unique, because that is how they appraise the period in question. As time goes by, however, developments themselves, history itself, finalises things, and events are placed in their real proportion when developments themselves confirm them or cancel them. I believe, however, that history will not gainsay us and will confirm the political and historic values of this promising step of recent enlargement by Europe.
Often we debate the future in terms of ideologies which have either collapsed or are outdated, resulting in our engaging in useless nostalgia. United Europe, however, must be constructed on the basis of a forward-looking perception, with positive prospects, supported on principles of humanitarianism, freedom, diversity, pluralism and peace.
A few years ago, our current partners were our neighbours, with all the peculiarities and the historic and political burden of a different era. Today we are acquiring new neighbours, with a positive perception, with an expectation of hope towards the European Union on the part of citizens and politicians alike. The integration of the ten countries into the Union does not mean that all the individual problems have automatically been resolved. There are mild problems, cross-border problems, minority problems and so on, but they have all launched their solutions within the favourable environment.
These ten countries bring great potential. The Baltic States and the former central and eastern European countries to the other Europe, Malta to Africa and the Mediterranean and Cyprus to the eastern Mediterranean and beyond. In a few years' time we expect Bulgaria, Romania and, later, Croatia. The same applies to Turkey which, I hope, will quickly adapt to what are European values. As for our beloved, long-suffering Cyprus, the green and golden leaf tossed into the sea, the island of Aphrodite, we all welcome it, as I do, as a Greek. I hope, as does everyone else who supported the Annan plan, as does the European Parliament, that it will help to bring about positive developments for the reunification of the island.
Ladies and gentlemen, as rapporteur for Lithuania, welcome! The same to Malta, for which I acted as shadow rapporteur. Welcome to you all, all ten of you. Once again, as a Greek, welcome dear Cyprus.
Ladies and gentlemen, first of all I would like to express my joy at the current enlargement. I wish our Community peace, stability, prosperity and a good quality of life. God bless our joint work. I would now like to return to the subject of our debate.
The EU changed its neighbours and its external borders overnight. This transformation also represents a challenge to produce a new, well thought out integration project, which will be an extension of the current project, at the end of which Europe will be reunited within its geographical and cultural borders. For our new neighbours the prospect of integration represents the same dream as we had ourselves. Our joint task is to help these countries to fulfil their dream. I know from the experience of my own country how the prospect of the European Union membership can be a driving force for carrying out necessary reforms that would otherwise require fierce political determination. The European Union is already showing an interest in extending the enlargement process, and new emphasis in the area of Common Foreign and Security Policy should reflect this.
Not only are there new neighbours, but the character of the neighbourhood is also changing. Information technology, rapid transport systems and trade have given the neighbourhood a new dimension. In this respect, our common interest also concerns the countries of the developing world. We can use the extra energy that was released following the latest enlargement for a new spirit of cooperation with those countries. In order for this cooperation to be successful, we must overcome the divergence of policy tools in the area of external relations and ensure that they are simplified and harmonised. This will make the new neighbourhood complete.
– Madam President, I believe that we must, even today, begin to deal actively with the issues that came to the fore on 1 May. For Europe, new members mean new borders and new neighbours. Among these new countries bordering on Europe for the first time, we find again, after a break of 15 years, a totalitarian country, Belarus, and also Ukraine, where democratic and economic reforms have unfortunately stalled.
Next come Moldova and the Transcaucasian republics – all of them are countries with latent conflicts but which have temporarily managed to halt their civil wars. Russia, whose problems we already know, I shall pass over here, since Russia has already been the European Union’s neighbour for nine years. However, as Gary Titley has remarked, she is now in our midst. These countries are all possible conduits of migration; and nobody monitors the people entering their territories. Some of these countries are on the verge of ecological disaster.
We can predict that the yawning economic, social, legal and political gulf between the European Union and our new neighbours will continue to widen. The gap is already clearly visible, but in a few years it will have grown significantly. We know what this means, and, believe me, it will become a significantly more important issue than that of the transition period for the free movement of workers.
Some here have spoken of the historical and cultural borders of Europe. I warn against it. Eight years ago, in his book, Samuel Huntington drew the border of Europe; this border almost exactly matches the border of today’s enlarged European Union – a thought provoking circumstance. We must not allow such a theoretical geopolitical conception to become a material and political reality. If we do nothing, Huntington’s Europe will, however, come true.
We have a choice to make:
either we direct significantly more political attention and financial resources to these countries, which is of course very expensive,
or,
we build a new effective, but un-European and inhumane wall, a great wall of Europe between itself and its new neighbours. In this case Europe’s eastern border will soon resemble the US–Mexico border, together with all the similar problems. Paradoxically this wall will be located in the same countries that 15 years ago suffered due to the wall on their western border.
A secure Europe must deal with the issues of its neighbours. It is up to us to decide whether we do so via segregation or assistance.
– Madam President, the European Union is beginning a new stage in its history. The greatest enlargement in 47 years has been completed. The EU’s population is rising to half a billion people, and one of the biggest single markets in the world is coming into being. This is a source of hope, above all to young people, who have no first-hand experience or knowledge of the Second World War or of the Cold War that followed it. They are so used to peace that they do not see the peace policy dimension of this enlargement as the most important thing about it. Nevertheless, this is probably the most important thing associated with what happened on 1 May – the enlargement, or, as one might say, the reunification of Europe.
What we now have to do is to work towards partnership with our immediate and more distant neighbours and make the best possible use of it in the interests of all parties. It is important that a Europe that is still grappling with its own constitution should work together to further the common interest and think in regional terms. Only together will we be able to cope with the challenges that the enlarged Union will face. Only together will we be able to resolve the problem of illegal immigration and win the war on organised crime. In this, investment in securing the EU’s new external borders is every bit as important as the use of resources for scrapping dangerous nuclear power stations. The European Union now needs time to let enlargement become a success. It is logical that the next stage should involve Romania, Bulgaria and Croatia – the last of which would be very desirable as a new Member State. As far as Turkey is concerned, it is time that we appealed to the Council to ask the Commission to add to its report on the political criteria – which has not yet been produced – a study of the potential impact on the Structural and Agricultural Policies and on the EU’s institutions.
Madam President, in an interview in in 1992, the then President of the European Commission, Mr Delors, said that we should not forget that in the year 2000 we shall be more than 12, maybe a little more than 20. There is a country that one forgets but it is very important as a symbol: Malta.
We must not displace Europe too much towards the north whilst forgetting the south. That would risk losing our sensitivity to the Mediterranean world, which is our world. And we should contemplate the dangers in the future for all of us. Mr Delors' statement made 12 years ago is still pertinent today insofar as the Mediterranean confronts dangers that face us all. It is about this Mediterranean world, in particular its southern and eastern perimeter, that I would like to share my thoughts with this assembly today.
I believe it is an accepted fact that a major cause of strife in the Middle East is that so far no solution has been found to the Israeli-Palestinian issue. For the Arab world Palestine is not just another issue affecting some Arabs. It is an issue affecting an Arab people. Through the centuries we have witnessed, and sometimes caused, the sufferings of the people of Israel. It would be a major political mistake on our part were we to ignore this reality, but it would be equally tragic if we were not also to bear in mind the plight of the Palestinian people living as refugees in their own country, walled up in their own territory.
The European Union has a shared responsibility to bringing about in the region the change from an economy of strife to an economy of peace. It is here that strong political and diplomatic presence in the Middle East on the part of the European Union can give positive results to our neighbourhood policy. By promoting peace, prosperity and stability in the region, the European Union will not only be contributing to the welfare and security of the region but also to its own security.
Insofar as North Africa is concerned, things are moving ahead. The Libya which is now emerging can be a very positive element for the central Mediterranean. Relations between the EU and the Maghreb are also slowly but surely moving ahead positively. The Agadir Agreement can be a fundamental link, bringing us closer to our joint objective of a Euro-Med free-trade area by the year 2010.
However, in the Mediterranean we are facing an important choice and the necessity of taking certain decisions. There are some who look at the future and see the region as an area where a clash of civilisations is bound to take place. Indeed, some may be moving towards self-fulfilling prophecies. The choice, if it can be called choice, is between a policy leading to a clash of civilisations and one promoting a dialogue of civilisations. We cannot afford to have in the Mediterranean a great divide between the north and south. It would be geographically unnatural; it would economically harmful; it would be politically disastrous.
If we are to realise peace in the Mediterranean we need to start thinking Mediterranean. For if this Mediterranean of ours is to overcome its present divisive element, we have to build on our commonalities: common interests, common concerns, a common heritage. It is the new Mediterranean where the EU can contribute towards removing those dangers for the future of us all.
. Madam President, my first remark is to Mrs Frassoni, who asked about the decision taken by the Council on 26 April to earmark money for Northern Cyprus.
This was a political decision made by the Council. The Commission will work out how to clarify it. In terms of the kind of decision-making involved here, this is how outstanding commitments come about. We have had enormous problems with outstanding commitments that have accumulated in our general external aid. A lot of that has historically reflected these kinds of manifestation-driven decisions that have not been based on more specific and better prepared work. Please bear in mind that the fastest possible tender for anything – and we have to put everything out to tender – takes at least six months. And that is when we have reached a point where we actually have something concrete to put out to tender! There is a lot of work to be done before we reach that stage.
Parliament must understand that there is some way to go, and that the decision was more of a political signal than something that immediately translates into specific actions. It is not fair that this Commission, or our successors in the next Commission, should continue to be under the same kind of pressure that we have felt thus far. The Council decision will be respected.
Many Members addressed the broader global perspective of an enlarged Europe. It is not Europe that has been enlarged, but the European Union: that is an important distinction. I am confident that what we do in the global perspective will not in any way be weakened by enlargement. It will in fact be strengthened. Mr Lagendijk asked whether, in the light of the lessons we learned last year regarding Iraq, we should have a common foreign and security policy. He said that we must hope that the new Member States will not act as a Trojan horse. I have strong views on this. With regard to deepening or expanding the Union, please keep in mind that the Luxembourg Agreement reinstating the veto in the Community was decided in 1966, many years before the first wave of enlargement took place. It would be nice if the 'old' Member States could show some humility now and then.
It is also interesting to note that CFSP will not really mean 'common foreign and security policy' as long as it is totally off-limits to discuss, within the framework of our foreign policy cooperation, what two of the Member States of this Union are doing in the UN Security Council. In many ways, the 'C' in CFSP still only means 'convenient'. This is where we are. I do not approve of using this moment of celebration as an opportunity to forget these fundamental realities.
The challenge is still there. Some Members referred to the Treaty being negotiated and discussed as a way forward on these issues. I would warn against unrealistic expectations. There is in what is now being discussed that creates a new situation in relation to what we are addressing here. Europe cannot have a High Representative based on the lowest common denominator, and the whole architecture of our foreign policy is still defined by the lowest common denominator.
In relation to ensuring that the European public understands what cooperation is all about, one of my biggest worries is that we often create confusion by characterising what we have in an unrealistic manner. That said, the debate today has been positive.
Mr Lagendijk also mentioned Mr Prodi's recent remarks on Russia and Ukraine. There are no new messages for me to give you on this. The notion of the European neighbourhood policy is exactly what we need. If I disagreed with a Member while listening to the debate, it was for the most part because those concerned were jumping to conclusions. This is not what we should do.
This new neighbourhood policy is simply borne out of a need to create a strategic, positively-defined neighbourhood, keeping our options open and organising everything over the long term. Continual enlargement will never be a sustainable answer to the question of how to live with Europe's neighbours. It is thus wise to have created and launched this concept; it serves Europe and our new neighbours well.
The debate is closed.
.  Madam President, to paraphrase words first uttered 500 years ago now spirits have awakened, and life has again become a pleasure. I recall these words today, first, to infuse optimism into those who are reluctant to rejoice in enlargement, and second, in order to draw attention to the need to create a new social order.
Like a table, this order must have at least three legs. It needs an economic leg and a political leg. It also needs a cultural leg which must be equally strong. Without it, no table will stand, not even a round table like the one we sat round in Poland in the past. This is the conclusion I bring to integration based on Poland’s latest experiences. When I refer to culture, I have in mind all areas of human self-realisation. I am thinking of the theatre, school, office; stadiums, an honest market, along with Parliament, and the Polish parliament in particular. The Renaissance, Baroque, Enlightenment, Romanticism, and now Postmodernism are all bidding to be involved in the creation of the order I mentioned. Many artists, writers, and intellectuals also wish to be involved. They want to bring their creativity to bear on the political creation of a European identity. This will take years to accomplish. It is an exceedingly difficult task, particularly as regards ensuring the security of the culture of a multilingual Europe.
Today we are debating difficulties related to partnership with our neighbours. I can identify a range of aspects of the relationship with our eastern neighbours. There is warm friendship and cold acquisitive greed. There is also mutual fascination and ethnic animosity, which poisons the intelligentsia. I have personal experience of all these, and so do many millions of the citizens of Central Europe. We know all about destruction and establishing new borders that are an affront to logic, morality, and dignity.
. – The next item is the Commission statement on the European economic and social model.
. Madam President, ladies and gentlemen, I too wish to express my joy that enlargement is now a reality. I am happy that, at this unique historic moment for the European Union, I am being given an opportunity to debate with you, the representatives of 450 million people and of a union of markets, economies, peoples and societies, the two basic foundations on which the European Union is based: the economic and the social model.
The European economic model concerns the unification of markets and economies and the coordination of economic policies. The European social model is designed to secure a high level of social protection, education and social dialogue, based on good economic performance. These two models are two sides of the same coin. They represent the two characteristics which distinguish the European Union from other areas in the world. In addition, they have helped not only to secure entire decades of increased prosperity for all citizens, but also to consolidate peace and friendship between the peoples of Europe.
As far as the European economic model is concerned, the Treaty makes provision for the application of an economic policy based on close coordination of the economic policies of the Member States. Economies with a great degree of unification and interdependence which share a common market and have a common currency need efficient coordination of economic policy if they are to benefit from them. That is why the European Union has drawn up a detailed framework for economic policy. Within this framework, the expression 'coordination of economic policy' is used as a general term, which covers an entire spectrum of interactions between policy-making factors, at both national level and European Union level. The methods used include exchanging information, discussing best practices, engaging in policy-making dialogue, drafting jointly agreed rules and policy objectives and taking jointly decided action.
The uniqueness of the coordinating framework in Economic and Monetary Union lies in the fact that an independent, supranational European Central Bank has undertaken to exercise a single monetary policy, while responsibility for economic, financial and structural policies remains decentralised in the hands of the national authorities, but subject to joint rules.
The European Central Bank decides monetary policy on the basis of developments noted in the eurozone as a whole and therefore has the facility to deal in the best possible way with any important crises which may affect the common currency zone. By contrast, the national governments each have the facility to apply their own economic policy based on the specific problems and crises which each individual country faces within, of course, the limits of joint rules.
Many of the constituent components of the economic coordinating framework are closely linked to the general Lisbon strategy, a strategy of structural reforms with economic, social and environmental dimensions. The framework of economic policy gives the national policy of each country a noteworthy degree of autonomy in important sectors and reflects the application of the principle of subsidiarity, which is based on strong economic and political logic.
In certain specific sectors, such as the single market, competition policy and financial deficits, the application of joint rules and provision for reliable measures to ensure they are adhered to are required. In other sectors, such as the size and composition of government spending, structural policies and social welfare benefits, there are no strong arguments for requiring that competence for exercising policy be transferred to supranational level. The decentralisation of policy-making procedures gives the national authorities the necessary room for manoeuvre, allowing them both to apply policies in keeping with national economic structures and preferences and to adapt to the economic developments noted in each individual country. It also provides the facility to safeguard the beneficial results of competition policy.
Macroeconomic coordination in the eurozone is generally based on dialogue and agreement. It aims to maintain a healthy and stable macroeconomic framework and to optimise the policy mix at short-term level to address cyclical developments. Its main objective is to ensure that economic growth comes up to its real potential. The results of structural policies in the partner countries and the joint benefits provided by Economic and Monetary Union may not be perceived quite as easily as the consequences of macroeconomic policies. Nonetheless, it is clear that the existence of efficient and flexible markets is of decisive importance to increasing the potential for growth and to safeguarding the smooth functioning of Economic and Monetary Union. In order to avoid distortions and safeguard the smooth functioning of the internal market, structural policies which have a direct impact on the functioning of the internal market and competition are subject to stronger forms of coordination.
Now, what constitutes the European social model? The conclusions of the European Council in Barcelona describe it as a model based on good economic performance, a high level of social protection and education and social dialogue. Thus, the European social model supports the parallel development of economic and social prosperity and is based on the interdependence between economic efficiency and social progress. Despite the differences which exist between our individual national systems, this particular European social model, which European social policies strengthen in a bid to consolidate the economic power of Europe, really does exist. The European social model, in the various forms in which it appears in the Union, has played a vital role, contributing to the constant increase in productivity and uninterrupted improvement in the social level in the whole of the Union, while at the same time ensuring that the benefits are as widespread as possible. Nonetheless, in order to improve its efficiency, this model needs to be updated. The social partners play a very important role from this point of view. The reform is also facilitated by cooperation at European level, which is happening today with issues such as employment, social integration and the reform of pension systems.
The Social Policy Agenda plays a most important role in the updating of the European social model. It has as its reference point the strategic objective of Lisbon, according to which Europe needs to seek to become the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion. This clearly reflects the perception that the Lisbon objective was a single strategic objective and not three juxtaposed aims. Thus, it is clear that securing more and better jobs or promoting social cohesion are elements which can support competitiveness and improve economic performance. The inclusion of competitiveness at the World Economic Forum, at which European countries such as Finland, Sweden and Denmark clearly have leading positions, clearly emphasises the vital importance of this interaction. The success of the Social Policy Agenda depends on numerous factors and this constitutes an important advantage, because it broadens the range of agencies involved in implementing the Agenda and, in this way, strengthens the commitment to update the European social model. The social partners play a crucial role from this point of view.
Social policies are not therefore simply the only result of good economic performance; they are, at the same time, a factor which makes an essential contribution to economic growth. Updating the social model means developing and adapting it, so that account is taken of the fast changes taking place in the social economy.
Finally, I should like to point out that economic prosperity depends on efficient competition between businesses and social progress depends on solidarity between citizens. Both these factors have contributed to the success of Europe. Competition without solidarity would result in the law of the jungle. Solidarity without competition would lead to stagnation. That is why the European model is based on the market economy, which recognises the rights of workers and social dialogue. In conjunction, therefore, with highly developed social systems, it provides the possibility to carry out the necessary structural changes in the economies of our societies in such a way as to avoid conflict and safeguard social stability.
– Madam President, Commissioner, ladies and gentlemen, enlargement has been a turning-point in Europe’s history, and we have experienced it at first hand. Enlargement took place against a backdrop of uncertainties about the international situation, security problems, and problems with the preservation of social and environmental models common to us all. All of these are urgent issues that we must address.
Although enlargement has a political vocation, it must also be a source of impetus and growth. We all want the EU to prosper for the sake of its 450 million consumers; we all want a dynamic EU, one founded upon solidarity. If we are to have one, we must do everything possible to encourage sustainable growth through performance and competitiveness, which presupposes action on several different fronts. It presupposes that we sustain and promote our successful businesses, our centres of excellence and develop our high-tech industries. It presupposes that we step up our investment effort, for when the European Union has a euro in hand, that euro must not merely be spent; it must be invested in order to encourage innovation, develop research, maintain our SMEs, and encourage businesses to be handed on. It presupposes that the euro should be accompanied by better coordination of economic and social policies, for there is a real need in Europe for economic governance in permanent dialogue with the Central Bank, and also that we review the Stability and Growth Pact, which must be tougher than 3% in periods of growth, but also slightly more flexible when the economy slows down.
The Europe that we want must not be guided by economic interests alone, but also by values of social progress and full employment. If we are to restore Europe’s credibility in the eyes of our fellow citizens, we have to make it a social Europe with more of a dimension of solidarity. The European model that we want to build is founded upon values of humanism, liberty and solidarity, which solidarity is the result of economic growth, ensuring a satisfactory level of pensions, the protection of the weakest, promotion of the rights of workers and of the family. If asked to sum up in one word my view of the social Europe, I would say it was the Europe of employment.
– Madam President, there is no single European social model. The social security systems of our twenty-five states were forged at different stages of history, and resulted from very different social struggles involving trade unionists and politicians.
There is, however, a sort of European social exception: the general awareness among our peoples that the economy must serve the well-being of society and of the environment. The market, although indispensable, deals only with supply and demand at one given time. It cannot predict the future or prepare strategic choices for balanced development. That is still the noblest task of politics.
It was on our continent that social policy and the Welfare State were invented. Having shaped our respective lifestyles, social policy will determine our future. This Europe of ours must be social or it will perish. The citizens of our twenty-five countries will identify themselves with Europe only when, and in so far as, the EU manages to demonstrate in practical ways its ability to improve living conditions for every citizen. Future enlargements will be possible only if Europe makes every individual more prosperous. At present, the public have doubts about the future; let me quote what Jacques Delors had to say on the subject: ‘When times are hard (...) there is a tangible decline in confidence in the European project’.
Europe’s ambitions cannot be bounded by the great market or by free trade alone. The siren song of the liberals promises us more freedom and more material comfort by way of deregulation or liberalisation in which no holds are barred. Yes, it is sometimes necessary to break companies’ shackles, to break up monopolies and secure incomes, but the end-product of deregulation – if it does not give way to better rules – is the law of the jungle. New freedoms must go hand in hand with equal opportunities, and be rounded off by unfailing solidarity with the weakest members of our societies.
European and economic policy cannot be limited to prudent monetary policy and the monitoring of Budget deficits. Let me forcibly reiterate that we Socialists regard stability as a public good, one that must be defended in the interests of the poorest in society. Without growth, however, stability leads to a social desert.
Europe must back up its ambitions with Budget resources, giving priority to future expenditure. Investment in human capital, in research, and in infrastructure, will create the conditions for the public’s aspirations to be met, with the right to work, to health, to housing, to be comfortably off and to enjoy a decent retirement.
Let me remind you of Jacques Delors’ celebrated three-pronged approach: ‘Competition to stimulate, cooperation to strengthen, and solidarity to unite’!
‘’ was the keyword that at last demolished the Iron Curtain and made the political unification of Europe possible.
Solidarity should still be the guiding principle for this our Europe; solidarity at home in order to promote a social Europe, but also solidarity with those beyond our borders. Europe must be in the front line fighting for true globalisation, which is socially, environmentally and economically inclusive, in that it does not leave by the wayside billions of people living across two-thirds of the planet.
Madam President, Commissioner Dimas, how do we turn enlargement into an economic and social success? We shall do so by equipping the new Europe for international competition in the way you talked about, Mr Dimas. We shall do so by releasing initiative and energy, by continuing the work on creating an internal market involving free competition, by guaranteeing an internal market for financial services so that businesses have adequate and cheap capital to work with and by guaranteeing that, through free competition, consumers and taxpayers are supplied with a diverse range of products and services of high quality at reasonable prices.
The lesson to be learned from the bitter experience of Communism’s command economy was, of course, that economic and political freedom belong together. Those of us in the new Europe must not, therefore, be afraid of economic freedom. We must not be afraid of private enterprise and free competition. These concepts are not a threat, but the key to economic prosperity.
My experience is that those in our new Member States have felt rather offended at the unwillingness to give the labour force from the new countries freedom of movement from the beginning. Indeed, even those countries that, like my own, are, from day one, opening the borders to workers from the new Member States have introduced monitoring of the labour market and restrictions on access to social benefits.
My Baltic and Polish friends wonder what kind of opinion we have of them. I have to admit, moreover, that delight at the fall of the Berlin Wall and EU enlargement has turned too quickly into anxiety about the changes that may follow in their wake. We have forgotten too quickly that many people from the new Member States did in fact leave behind rich and secure lives in the West in order to travel back to economic uncertainty and develop their countries. Too often, we forget our experience of previous enlargements involving poorer countries, which have of course produced good results. Moreover, we attach too little importance to the many advantages we may derive from sharing the workload among us.
Rapid economic growth and the dynamic in the new Member States will act as a breath of fresh air for the economies of the old Member States. We must help to create that growth, partly through grants from the regional funds for developing the countries’ internal structures. EU aid of up to four per cent of gross domestic product per year is a large amount for the new Member States, but a modest amount for the existing ones. There is some justification for putting a question mark over whether it will be at all possible to use the large transfers at the rate we should like to do. These are matters we shall work on: simpler administration and greater opportunities for having the money used as intended.
We must be ambitious and pin more of our hopes on training and research so that we develop the new Europe in accordance with the guidelines and objectives laid down in the Lisbon process. As the Commissioner pointed out, we must also do a lot of work on developing the social dialogue. It will be a difficult task, but I believe that, if we support, for example, the work being done through the agencies in Bilbao, Thessaloniki and Dublin, we shall have a good opportunity to take this process forward.
– Madam President, we all rejoice in welcoming the peoples of the ten new Member States of the European Union. Enlargement brings the hope of peace, cooperation and valuable exchanges between peoples.
Nevertheless, we must not deceive ourselves about the problems that confront us. In the countries that have just joined us, average gross domestic product per capita is equal to only 45% of the average in the Fifteen. In order to be considered, these countries have had to drastically restructure their economies. They were required to implement the liberal model, introducing market mechanisms with competition as their sole model, which was to the detriment of a social policy founded on solidarity and economic cooperation. At no time was the Commission willing to take into account the grave economic and social consequences of this headlong rush.
The Europe that these countries have joined is, however, beset by crises. The Lisbon strategy, launched in 2000 with the aim of securing full employment and a very high level of competitiveness, has failed to achieve that. For the first time in ten years, the Commission has admitted that employment is falling and, like the Council, is worrying about how serious the movement towards de-industrialisation is. It has enacted one directive after another, opening up postal services, energy and air and rail transport to competition, while refusing to carry out any sort of serious review of how this might affect jobs, the environment and prices.
At the Barcelona European Council, the Heads of State or Government decided by common agreement to defer the retirement age, but there is, all the same, an unsustainable contradiction between trumpeting the priority to be given to jobs and speeding up the introduction of more flexible working practices, cutting wage costs while allowing gigantic industrial mergers and restructuring to go ahead. Imprisoned by the thinking of the Maastricht Treaty and the Stability Pact, the Council and the Commission are refusing to face up to their consequences. This adds up to a heavy burden for the peoples. We are a long way from the objectives of the Treaty of Rome and its avowed intention to promote improved living and working conditions for the workforce, enabling them to have equal access to progress.
The struggle for jobs and against social exclusion, for better purchasing power and working conditions, to maintain and extend the rights of businesses’ workers, must become the European Union’s first practical priority, although defence and the improvement of public services must not be forgotten. This will require a profound change in the EU’s economic and monetary policies, which are guided solely by the demands of the financial markets and rules of competition that stifle any industrial strategy. The objectives of the European Central Bank must be redrafted to include job-creating investments and industrial projects.
Giving the European project a new direction will mean abandoning dogmatism and accepting the need to reflect on other options and discuss them. No employment strategy can be crowned with success unless workers really are given the power to intervene to suspend planned redundancies, and to halt the mergers in progress. Any merger agreement must include social clauses. There must be penalties for failure to abide by directives on the consultation of workers.
Finally, Madam President, Europe, as a source of hope, calls out for that which is best in each people to be shared and pooled. The intervention of workers and citizens will be indispensable in building tomorrow’s Europe. That is the Europe we are to build. What my group has done over the past five years has been a demanding labour, and many of the fields are still open.
Madam President, ladies and gentlemen, the euphoria that has erupted in this House, which I also detect among the leading European politicians, is understandable, but I do, of course, ask myself if the people feel such enthusiasm too.
Without a doubt, Europe is an unprecedented success story, and I will just mention the key words ‘peacekeeping’ and a ‘place of trade’. Europe evolved as an economic area and, above all, in the hope of creating peaceful cooperation in Europe after 50 years of war. Today we face what may be our next major challenge, in that we are in a position where we are too small as individual nations to be able to position ourselves in a globalised world, but we become strong enough when we come together. All that will, however, only count if we are capable of creating an awareness of Europe in the minds of 450 million Europeans, and this Parliament, too, is called upon to do so. I doubt that it is there at the moment and we will see how big the turnout is in the European elections.
We need a constitution, we need a common foreign policy, but the Europe of the regions too must not be lost as a value. As a Community of shared values we must, of course, export values as well as goods. Only when we, in Europe, are capable of winning back the leading role in the fields in which we were strong, above all, in the area of knowledge, will we have the credibility to also export values such as overall quality of life, peacekeeping and sustainability as a basis for responsible policies. During recent decades, though, we have encouraged people to be aware of what they are entitled to, and this will not help Europe grow; at best, it will increase unemployment, poverty and corruption. This is why I believe that we as individuals, the regions, the Member States and the EU as a whole, must have higher expectations of ourselves; not of the Community, the State or the EU, but rather each part should have higher expectations of itself. This is because what matters is not just stressing what we have achieved, but instead focusing, above all, on what we intend to do, which is a good deal more. That alone that will make us strong.
Looking at the half emptybenches one can conclude that many of us are still under the influence of the exciting events of enlargement, but work must continue.
The greatest round of enlargement to have taken place in the European Union’s history has provoked extensive debates about the need to reform the European Union, with the most significant manifestation of these efforts being the preparation and discussion of the draft European Union Constitution. There is less thought and talk as to how the socio-economic effects of European Union enlargement can be turned into a success for the fifteen-member European Union, as well as the New States. The European Union has been joined by countries with fundamentally different levels of economic, and consequently also social, development. This means that enlargement demands a new understanding of ways to ensure the socio-economic growth of the European Union.
I will remind you that the common market of the European Union was created with the aim of promoting the competitiveness of its members and is based on four fundamental freedoms. Almost all the 15 Member States of the European Union, excepting the United Kingdom, Ireland and Sweden, the latter with an admirable parliamentary vote against what the government was offering, have introduced a transitional period for the free movement of workers from the new Member States. Shortly before the time when the basis for the remaining three came into force, there were ever more forceful voices talking about tax dumping, unfair tax competition, speaking about the need for tax harmonisation, even though the European Convention had recently rejected this idea. There are fears about the possible movement of capital towards the new Member States, to be followed by a possible transfer of jobs in an eastward direction. Economists will never cease debating the right level of taxation.
As far as I know, up to now only Austria has reacted appropriately to the possible flight of jobs, by planning to lower its corporate tax level. Ireland's taxation policy has made it especially attractive to investment from multinational companies (as an example). In my opinion the decisions by Sweden, the United Kingdom, Ireland and Austria show a healthy approach to the challenges presented by European Union enlargement. Only in this way will the expansion of the European Union unleash unique opportunities for the unification of Europe and more quickly resolve the stresses of domestic policy in the Member States.
We must look at things realistically – the support for the New States from the European Union's common funds, which I value very highly, no matter how well targeted and endowed with no matter how much of a multiplying effect, is insufficient to rapidly overcome the existing socio-economic differences between the existing Member States. The enlargement of the European Union ...
Madam President, when, between 10 and 13 June, European Parliament elections are held in the 25 Member States, a dream will come true. According to the opinion-formers, these elections will pass judgment on the policies of governments in office, rather than on those of the European Parliament. It is evident that no direct connection is made between the situation in the Member States and the policies we adopt here.
In the run-up to the elections, there is a website in the Netherlands entitled ‘geenwoorden.nl’. Rather than words, after all, the voter wants to see action and find out whether the parties and MEPs have delivered on their election promises. The citizen is entitled to a government which honours its promises and which translates good intentions into proper policy. If I extend this parallel to the Commission, it appears that today's declaration is once again full of good intentions and wishes, and once again I cannot shake off the impression that these will not be taken any further.
Over the past months, I have, at various times during debates on economic policy, drawn attention to the stranded Lisbon process. This process is well and truly stuck because the Member States are waiting for each other to implement the measures. The Member States are themselves responsible for implementation, and you will appreciate that with 25 Member States, a few countries should take the lead. We in this House do not need to sit back and watch passively; we can define the Lisbon objectives in our resolutions more effectively. We will then attain achievable objectives, and you will see that achievable objectives can be implemented.
It is high time we focused on European socio-economic policy. The Member States should implement that policy and we must monitor the implementation of the agreements reached. In that way, the elections may not be about settling scores, but instead about giving a mandate.
Madam President, Members of this House have been entrusted with a great responsibility. We are responsible for the citizens of the European Union, for their prosperity and their welfare. Entry into the European Union on equal terms is an expression of historical justice. These were the words of the Holy Father John Paul II, the supreme authority in this world. Robert Schuman, a great statesman and patriot, shared these views. They inspired the creation of the European Coal and Steel Community and the EEC. The aim was to create peace in Europe and in the world, as well as prosperity for the people.
What, though, is the reality? There exists a bipolar Europe: a Europe of the rich, and a Europe of the poor. A different outlook on the economy is required. We must immediately move away from the worst versions of neoliberal policy and globalisation. The solution is not a free-market economy, but a social market economy in keeping with the social teachings of various religious groupings. It is wrong for a country’s population to be divided into a small group of rich citizens and a large group of poor ones. We are opposed to wealth creation at the expense of the poor. We advocate involving the rich in assisting the poor. We must commit to the economic development of all of Europe through the development of small and medium-sized enterprises and job creation. Only then shall we effectively eradicate poverty and unemployment, the plagues of the twentieth century. Only then shall we take the economic lead over the USA and Asian countries such as China and Japan. We should have no reservations about working jointly with Russia and Ukraine.
Poland entered the Union on demeaning, unequal terms. The Polish negotiators are to blame for this. They proclaimed a great success, while the truth is different. Production is decreasing. Production quotas and production limits are putting us back by 24 years in the production of tobacco, for example. The figure for sheep farming is 35 years. For milk production it is 52 years, and for steel production 34. We shall call those responsible to account in the future and make them take responsibility for their actions. From a country exporting foodstuffs and steel, Poland has become an importer. Self-Defence is calling for renegotiation of the Association Agreement. The only way to eradicate poverty and unemployment is to exploit the productive capacity of our industry and agriculture to the full. The European Union must return to the highest values. It must put the individual, the family, work, and a dignified life first
in order not to lead to social revolution. The alter anti-globalists are right. Having first dealt with extremism, we must work together to find a way out of this situation. The European Union and Poland both need Self-Defence.
– Mr Lepper, I have to cut off your microphone. I very much regret that. Let me remind you that speakers who do not have the speaking time that they would wish may submit in writing the speech they would have liked to give. This document will be made available to them to publicise as a speech made in the plenary session of the European Parliament.
– Madam President, ladies and gentlemen, fellow Europeans, a little more than 20 years ago, the European Parliament passed a declaration that condemned the occupation of the Baltic States by the Soviet Union and demanded our freedom. Today, we are at last all together in this room as free nations and free European citizens, to decide jointly the future of our continent. I am deeply moved that, in this historic session of the European Parliament, the first plenary session since enlargement, I have the opportunity to speak to you in my mother tongue.
Enforced divisions are thus at an end; Europe is one again. Presumably it is this historical perspective that enables new Member States to see the European Union, not just as a common market, but as something more: a common home based on common values and perceptions. Today there is no longer an old Europe and a new Europe; just one Europe – our common home. It is for this reason that here and today we must ask, not, ‘What can Europe do for us?’ but, ‘What can we do for Europe?’
This is even more important in the light of the fact that Europe’s economic and social situation cannot be considered to be rosy. We must face up to facts. Europe’s development has slowed significantly during the last decade. Although the objectives of the Lisbon Strategy are in every way correct, we have to admit that, following its adoption, the gap in competitiveness between Europe and the United States has widened rather than narrowed. With this in mind, some have mockingly alluded to the Soviet leader Nikita Khrushchev’s promise to overtake America in ten years, which ended in his country falling even further behind.
I do not want the same fate to befall the Lisbon Strategy. To ensure this, the new European Commission, together with the Parliament, must act decisively to find the means to force the governments of the Member States that have reacted coolly to the reforms to implement them. I very much hope that the European Union’s enlargement will also add impetus to this process. Yes, the GDP of the new Member States is lower than that of the older ones. Nevertheless, contrary to the view of the earlier speaker, I do not believe that we have joined the European Union in order to live comfortably for the next century from the support coming from wealthier Member States. Such an attitude would be immoral and ruinous for both Europe and ourselves. Estonia cannot look only to financial gain in Europe.
Our aim must be clear: to achieve as rapidly as possible – in the case of my homeland, Estonia, I believe that time to be at least 15 years – a standard of living such that we no longer need assistance from wealthier European countries.
In order to achieve that goal, we have to maintain our high growth rate and liberal economy and not take the route of tax harmonisation, which would be disastrous for Europe. I also hope that the accusations levelled at new Member States will not be repeated, since only by growing rapidly and by developing tax competition throughout Europe can we make the whole of Europe more competitive.
Mr President, I am delighted to have the honour of taking the floor for the first time during a plenary session of the European Parliament now that Poland is a member of the European Union. Being among the best is ennobling.
At the present, Poland has an economic growth rate of 6%. Membership of the European Community gives us the chance to consolidate this growth and to accelerate development. Pursuant to the Lisbon Strategy, the European Union, is aiming to become the strongest and most competitive economy in the world by 2010. I believe the Union will achieve this aim. Nonetheless, economic competitiveness and the laws of the free market are not sufficient to ensure social progress.
What is necessary is sustainable development combining economic effectiveness with the principles of social justice and environmental protection. The individual should be the subject of all economic processes, and the markets must serve the people, not vice-versa. This approach will ensure all citizens benefit from the results of European integration. It will lead to the creation of a society without barriers or divisions. Sustainable development of the countries of the European Union also involves the development of its regions and the consolidation of local government. Priority must be given to the allocation of funds from the Structural Funds and the Cohesion Fund to investments creating new jobs, and to investment in education, science and new technologies. I believe that promoting economic competitiveness while respecting the principles of sustainable development will help to improve quality of life for all Europeans. This is, after all, the goal of our common endeavour. We can achieve far more if we work together.
– Mr President, the fact that we are able to talk today in terms of a European economic and social model is something we owe above all to the self-employed and to microfirms. Six years ago, in 1997, Eurostat’s figures told us that the Europe of the Fifteen was home to 18 802 423 businesses, 18 million of which were microfirms. Of these 18 million, half consisted of one person working alone, whilst the other half – some 8.5-9 million – consisted of businesses employing between one and nine persons.
It follows that the importance of these microfirms must be borne in mind by those who will be legislating for the Europe of the future, and all the more so on a day when we are celebrating enlargement by the accession of new Member States. Legislation must be adapted to them, must take account of their specific characteristics, of the small size of such microfirms and we must, each and every one of us, consider these self-employed workers, these members of the liberal professions, these traders, these artisans, artists, and farmers as all being brave people, who maintain Europe’s human face through the personal services that they provide, and that is important in an increasingly globalised and ever more high-tech Europe.
I also invite all those who will be sharing in the drafting of future European legislation to adapt it to the specific needs of small enterprises whose energies must be devoted to productivity. Let every one of them bear in mind that no business started out big and that today’s start-ups are destined to be the medium-sized and big businesses of tomorrow. It is economic wealth that makes it possible for this Europe that is so dear to us to provide a high standard of social protection.
It is thus that we will have successful businesses and also be able to guarantee the social Europe.
Mr President, those of us in Parliament, and in European society, who want a political Europe and who welcome the new Member States, those who want a Constitution that will take the EU forward as a political entity that is united in its diversity are in the vast majority. Let us learn from this historic experience, which is unique in the world today, on a continent that, as recently as last century, suffered unspeakably tragic events.
Stateless nations, such as mine, Galicia, are still not recognised as such in the draft Constitution. Given that what we want is a political Europe, a Europe of the peoples and the citizens, we shall continue to struggle for such recognition and for self-determination within the EU. Whilst we want a political Europe, Mr President, it must be said that this will not exist without a social Europe, which must be made a reality as a matter of urgency, by integrating our fellow peoples that have a per capita income of less than 40% of that in the Union of the Fifteen.
Against this backdrop, it is paradoxical and irresponsible that the richest States, which claim that they want a political Europe, are attempting to impose a reduced European Union budget as low as 1% of Gross National Income. This is despite the fact that, with enlargement, the number of inhabitants of regions eligible for Objective 1 (whose income is less than 75% of the average per capita) is set to double; to put it more clearly, this figure is set to jump from 63 million people at present to 153 million in the coming years. Similarly, nothing will be resolved if the budget is limited to the 1.14% proposed by the Commission. If we continue this way, we will not be moving towards a social Europe. Funding per capita for Objective 1 regions will be halved, thereby blocking a cohesion policy that has benefited and defined the entire Union. This will have a negative effect on both the Union of the Fifteen and on the enlarged Union of Twenty-Seven.
Mr President, enlargement of the European Union finally took place a few days ago. Enlargement poses new challenges with respect to how the Union should operate and how joint decisions on its future should be taken. Speaking as a representative of the Union for Europe of the Nations Group, and also as a Pole, I would like to make it quite clear that I am a strong advocate of the concept of a Europe of the nations. Such a Europe would draw strength from the diversity and richness of all its regions. It would be a Europe of solidarity.
There is no doubt that one of the most urgent challenges facing the Community is work on eradication of the economic differences that arose within our continent as a result of the settlements at the Yalta conference. These settlements were imposed on Poland by force. We therefore now have every moral right to demand substantial support for development. Currently, the standard of living in all the Polish voivodships falls below 75% of the European Union average. Some of them barely reach 35% of the Union average. The Swietokrzyskie voivodship is one such example. This means the Union’s policy of aid for poorer regions must be one of the most important issues in the coming years.
In the course of the debate on the European Union’s budget it should become clear whether the old Member States are prepared to give priority to the principle of solidarity over and above their immediate local economic interests. I have the honour to address the European Parliament today on behalf of the Malopolskie and Swietokrzyskie District. I am delighted to be instrumental in ensuring that its voice can be heard in this House, where all the nations of Europe are represented. The south of Poland is famous for being thrifty and hard-working. I am therefore convinced that the people of our region will cope and succeed in the new European Union. Our success, however, the success of these two areas, will require solidarity from you, the representatives of the richer part of Europe. We need help to develop our infrastructure. The south of Poland must have better communication links with the rest of Europe. We need support for the sound and painless restructuring of our agriculture. Finally, we need programmes enabling the young people of the Malopolskie and Swietokrzyskie voivodships to take full advantage of educational opportunities in the enlarged European Union.
Finally, ladies and gentlemen, I would like to invite you to Krakow, one of the most beautiful cities of Europe and the capital of our region. Its glorious history, architecture, and the remarkable character of its people create a unique atmosphere. Millions of foreign visitors come and enjoy it every year.
Mr President, it is a joy and an honour for me to appear in the European Parliament as one of the representatives of the Slovak Republic and also to thank all of you who have been instrumental in enlarging the European Union. From an economic point of view, however, the new Member States became part of the European Union long before 1 May 2004.
In 1990, shortly after the fall of the Iron Curtain and the end of the Cold War, the countries of the ‘Eastern bloc’ had a balance of trade surplus with the advanced Western countries of some USD 10 billion. Over the subsequent years, this indicator was turned totally upside down and, in 2002, the countries of the former Eastern bloc had a balance of trade deficit with the advanced Western countries of around USD 40 billion.
This occurred because the advanced Western countries took advantage of their superior competitive position to break into the markets opening up in the eastern countries with an annual increase in their economic potential of about USD 50 billion. This factor was one of the sources for economic growth in the advanced Western countries in the 1990s.
Today, we are witnessing the enlargement of the European Union. The existing Member States are on the one hand putting on a friendly face towards the new Member States, but on the other hand several Member States have imposed restrictions on the free movement of workers with respect to the new Member States.
I also consider, given these circumstances, discussion on reducing Member States’ contributions to the European Union budget to be not altogether appropriate. If there are doubts about the destination of these resources or the way in which they are expended and used, it is time to look for a more effective model for the operation of the entire mechanism for the distribution of EU resources and not to weaken financially the system of regional and structural solidarity, which could be one of the sources for future economic growth in the EU.
And so, ladies and gentlemen, I should like quietly but insistently to urge you to make sensible decisions which will not disappoint the fragile expectations of the citizens of the new Member States following accession to the EU.
Mr President, we must safeguard the European economic and social model. We hear this from all quarters more than ever, certainly now that Europe is reunified and many people still feel somewhat ill at ease in our big House. The public appreciates the socio-ecologically corrected free-market economy. They know that competitiveness and solidarity are key concepts in this connection, and realise that the Lisbon process must be perpetuated and strengthened.
I should like to make a plea for the little ones not to be overlooked in our future socio-economic policy. We must continue to work on a better entrepreneurial climate, in which more people feel inclined to set up a business and also have the opportunities to do so. We should in any case pay more attention to SMEs, because two-thirds of employment and added value are created by them. Why not, Commissioner, include a specific SME Commissioner in the next Commission with a horizontal competence and who, on that basis, would work with the different Commissioners in a matrix model in each of the vertical fields of competence?
Finally, I think we should closely examine the proposal for the internal market directive and fine-tune it where necessary, to avoid having to throw away the baby with the bath water in the social sphere.
I should like to say the following by way of conclusion. We are now reunited; there are 25 of us and together we will keep going. The ten new countries that have joined us have demonstrated to us that it is possible to make structural changes and that it is necessary to dare stick to one's guns in order to achieve the long-term goals of peace, prosperity and a good social climate. Let the journey they have travelled serve as an example to us and let us continue focusing on keeping the balance in Europe between the needs of a smoothly-running market and the wishes of the public.
– Mr President, Commissioner, ladies and gentlemen, today is the right time to look at our economic policy from a broader viewpoint, to look squarely at the past of the Europe of the fifteen and at the future of the Europe of the twenty-five.
The first basic point which needs to be made is that the European Union does not have a legal basis for a common – truly common – economic policy, because the Union does not have the competence to make, it only has the competence to coordinate the economic policy of the Member States. This fragmentation of economic policy is not something which can yield results under the conditions of globalisation in which we live today. The second point is that we need a bigger strategic initiative, capable of activating the powers of the European economy. The third point is that, apart from a bigger strategic initiative, the European economy also needs a bigger strategic objective.
The accession of the ten new Member States gives us the opportunity for a bigger initiative, capable of inspiring our efforts. The economies of eastern Europe can become the dynamo of the new European economy; all it needs is for us, old Europe, to find the courage and the inspiration to imitate the United States of America and mark the end of the cold war with a sort of Marshall plan for eastern Europe, as the USA did at the end of the Second World War.
As regards the big objective, it was given to us in the draft of the new European Constitution, which, for the first time in the history of the Treaties, included full employment in the basic Article 3 as one of the objective aims of the Union, at the same time rejecting the call by the European Central Bank for equal treatment of the objective of price stability. This latter point is important and we must keep to it, but it is not more important, it is never more important than the objective of full employment, which was an essential element in the old European model and, unfortunately Commissioner, I did not, despite listening to you carefully, hear you mention full employment in your review of the European model. We must restore this model if we are to bring Europe back to the path of its reconstruction.
– Mr President, ladies and gentlemen, this enlargement of the European Union is made historic by the attempt to get countries at very different levels of economic development to work together smoothly and effectively. Successful completion of that task requires the creation of a sustainable globalisation model that would stop the growth of tensions, disagreements and conflicts that has accompanied the dismantling of former boundaries. Within the next five years, all of the European Union institutions, including Parliament, will have to face historic economic policy challenges.
First, a balanced solution must be found concerning the problem of harmonising competitive conditions for enterprises in countries at different levels of economic development. It is evident that countries with lower income levels will not be able to invest as much in social insurance, healthcare, environmental protection and other societal activities as the wealthier countries. Lower social taxation, however, gives enterprises a competitive advantage in the short term, and this leads to discontentment among enterprises in countries with higher taxation levels. The movement of enterprises to regions with a lower tax burden destabilises developed societies. Finding a balance that takes the interests of all the parties equally into account will, even with an in-depth grasp of economic policy and fine political sense, require great efforts in the coming years on the part of the Members of the European Parliament.
As a second challenge, I would highlight the integration of countries with different levels of development of public infrastructure with the conditions of the European economic and monetary union. The new Members who have shrugged off the former planned economy now need to make enormous investments to modernise the infrastructure of education, science, health care, environmental protection, internal security and legal protection. The funding of these investments would be possible at the expense of raising the level of taxes without contravening the basic conditions of the Stability and Growth Pact, but this would endanger the already low competitive ability of enterprises that are still in the build-up phase. Infrastructure investments could be funded by loans, increasing the country’s budget deficit and the national debt, but this would be at odds with the main conditions for the adoption of the single currency. This means that if the single currency membership conditions as well as the need for retaining the competitiveness of enterprises are both strictly observed, the necessary development investments cannot be made. This in turn would jeopardise the sustainability of development and would equate to living at the expense of the nation's future. Strengthening the unity of the European Union …
– Mr President, there are many important rooms in our collective European home. There are political, economic, cultural, spiritual rooms and also social rooms. I am convinced that both the European social and economic model are extremely important, if not crucial, for the cohesion of the European Union. The essence of this model could be boiled down to the simple statement that you have brought together both competition and solidarity.
According to data from research carried out by Pew Global Survey, the views held by both Eastern and Western Europeans, with regard to the market and the social system that should be guaranteed by the state, have a large number of points in common. This is why today the citizens of ten new countries, including my country, Slovenia, tend to ask two main questions. Are the days of the previous European social and economic model numbered, and will the European social market model survive in the EU of 25 States? My reply is that it will. It must survive. Of course it will have to respond to numerous changes, for example negative demographic trends, rising healthcare and pension costs and also a more balanced representation of both sexes in the labour market.
I would like to mention the contents of a report prepared for the European Commission by a group of experts led by Jacques Sapir, which clearly calls for European Cohesion Funds to be redirected to the accession States. In this way they will be available to the people that need them most. I am convinced that the EU must offer the accession States the same conditions that were offered to the new members in each previous round of enlargement. Up to now, to be frank, the founder members of the European Union have had priority in the distribution of funds.
Ladies and gentlemen, the European workforce is expensive. Sometimes this is referred to as a negative aspect, as a factor that hinders competitiveness, yet this is a good thing. This provides a decent standard of living for the workforce, for those who are no longer or not yet employed, and for those also who have to be absent from work temporarily. Price is, of course, an important factor in competitiveness, but it is only one of the factors, the other one being quality. This is why we were happy to see the Lisbon Strategy in 2000 state that the future of the European economic and social system will stand or fall on success or failure in making Europe the most competitive, knowledge-based economy by 2010. The key to this, however, is education, training, life-long learning and furthermore, research and development.
We are now in the year 2004. In the research and development race the gap in favour of the United States has opened even wider. The harmonisation of the education and training policies of the European states is at a very low level, and the life-long learning concept is not spreading at the speed it should. As a result of all this it looks as if the US is coming out of recession, in the Far East the dynamic growth of the economy based on cheap labour is continuing, whilst Europe continues to stagnate. The European social system is, therefore, a value that we must maintain, yet the European economy is less and less able to produce the financial resources for this. It would not be good for us to remain helpless in the face of this situation, without knowing what to do, but it would be even worse if, despite being able to see the way out, we did very little of what was needed.
Ladies and gentlemen, the Hungarian nation had a poet with fire in his heart, Sándor Petőfi, who roused the nation to action during the days of the 1848 revolution with these words: ‘Today is the right time, but tomorrow may be too late’. In the next five years it will certainly not be the right time for Europe, but perhaps it will not be too late either. Let us leave this as a legacy to our successors convening on 19 July: it will depend on their wisdom, determination and ability to cooperate whether the unfavourable processes can be reversed or the European social system will remain just a congenial experiment that is doomed to end in failure because of lack of economic support.
Mr President, I have the honour of speaking in the European Parliament as one of the first Polish Members and as the first Member representing the Wielkopolska voivodship. My fellow Members and I are setting fundamental goals for ourselves in the European Union.
Our first goal is a sovereign Poland. We believe Poland’s sovereignty will be better secured within the European Union than outside it. We want a strong and sovereign Poland in a strong Europe.
Our second goal concerns the economy. We are convinced that membership of the European Union gives us an opportunity for economic development that was not available to us outside the Community. This is why it is important for the European Union’s economic policy to promote free competition. Further, economic policy must be based on solidarity, which is a key principle of the European Union. This will give the poorer new Member States an opportunity to develop. It is also the reason why we are insisting that the Union’s budget be maintained at the existing level and not be reduced, and it is why we are calling for structural investment in the new Member States.
I am addressing you as a Pole and as a resident of the Wielkopolska voivodship. It was in this area, in Gniezno, that Emperor Otto III and Cardinal Robert, representing Pope Sylvester II, met with the ruler of Poland, Boleslaw the Brave, in the year 1000. At the turn of the tenth century they discussed the affairs of Europe in this very area near the grave of St Wojciech. Inspired by them we believe that today a happy and peaceful Europe can also only be built in the name of God and Christian tradition.
The people of Wielkopolska, where I live, have always been renowned for their great enterprise and thrift. The citizens of Poznan, Kalisz, Leszno, Pila, Konin, Gniezno, Wrzesnia, Gostyn, Koscian, Rawicz, Ostrow, Kolo, and many other Wielkopolska cities, towns, and villages will do everything in their power to ensure that Poland achieves success. We aspire to success for ourselves as well as for the extremely large number of young people in Poland. My country has recently recorded the greatest increase in student numbers in Europe. Their number has grown six-fold in the last few years. It is for the sake of these young Poles that we are striving for a strong Poland in a strong Europe.
Mr President, ladies and gentlemen, the free movement of workers is one of the most important fundamental European rights. The possibility for workers to move freely is important for both the employees and businesses alike. The free movement of workers ensures competitiveness and the constant growth of the Union at the same time, yet it cannot be detached from the question of social security. In terms of the social security network the does not permit discrimination between employees on the basis of their nationality.
One of the most important objectives of the Union that has now been enlarged to 25 Members is to significantly increase its competitiveness, and by doing so, to keep abreast with its most important challengers, the US and Japan. The Lisbon Strategy that was created in 2000 covers this, and this objective must play a key role in the near future in national legislation and also in the European Parliament. However, we can only implement the Lisbon Strategy successfully if we significantly increase both the rate of employment and the mobility of the workforce. Unfortunately, during the last few months, this quite promising process has run aground, and the voices of those who, on the basis of some irrational fear, want to delay the free movement of workers have become louder.
We have all seen the labour market surveys that deal with the expected movement of workers from the ten new Member States. These data show that barely one per cent of those in active employment expect to find employment in other Member States during the next few years. The panic is, therefore, completely unfounded, the new member countries, including Hungary, will of course comply with the provisions of the accession agreement, but rightfully expect that the limitations of the labour market will not be born out of crass prejudice and fear.
Provisions made in respect of the stability of individual countries must always be based on specific surveys, and the question of the expected migration of workers from the new Member States must be addressed on an individual basis. We object on principle to the approach that does not differentiate between the new Member States. It is in Europe’s mutual interest to make optimum use of the trained workforce and the strategic advantages offered by the flexibility of the labour market, and on this basis to become the fastest growing region in the world.
– And now, Mr President, for the social Europe! It is my belief that, if we want this enlargement to still be a real cause for celebration in the years to come, we have to meet our fellow-citizens’ expectations. What they ask of us is a social Europe, an economic and social model to be the continuing backbone of our European Union, and jobs for all.
For that, then, there are three great guiding principles. The first is this: where are we going, tomorrow, to create added value in the European Union? The EU will have to reflect on this and on what tomorrow’s jobs will be. They will be local jobs. They will be jobs that do not exist today, connected with the quality of life, associated with personal services. We will also need to be able to gain control of our sources of finance and investment. In those Member States that were until very recently called ‘old Europe’ and are now part of the new Europe of twenty-five, there are great fears about relocations. As we now know, there is similar fear among the ten countries that have just joined us about the prospect of a brain drain to the West, and even more so, of businesses taking flight, whether westwards or to India or China. So this issue of relocations is one that we have to discuss together, as we gain control of our research efforts and denounce national policies aimed at reducing it.
We also have to put in place real strategies for industrial policy. In the 1990s, we were able to do it in the car industry – and it is thus that the European Union still has today six car manufacturers – at a time when everyone thought the industry was doomed by Japanese expansion. We have to regain our capacity for strength through unity, or for strength in the Union.
The second great guiding principle is that of rights. There will be no cohesion in Europe, nor will there be a consolidated social and economic model, if goods simply circulate without there being, as we have defined in the Charter, rights for all, which are a matter for the social responsibility of businesses or of an occupational social security scheme. Finally, we will need real solidarity around a Budget that it will not be possible to confine, as some would have us do, within the meagre envelope of 1% of GNP. There can, however, be no Budget solidarity without fiscal solidarity.
Mr President, enlargement of the European Union from 15 to 25 Member States is resulting in inevitable changes to its economic, administrative, and social structure. The average gross national product per capita is lower. Unemployment has risen, and society is becoming more divided. The number of poorer persons has increased significantly. There is a greater number of less developed regions, and these regions require support from the Union’s budget.
At the same time, however, there have been some very positive developments. Our common market has grown. Internal competitiveness has increased, which will strengthen our external competitiveness. Structural and economic changes in the ten new Member States are opening up great opportunities for development. A so-called baby-boom generation is starting productive adult life in Poland. For the most part, these young people are, well educated citizens, prepared for the challenges of a modern economy. A younger generation of Europeans, open to innovation and progress, is our greatest asset. Social Europe imposes restrictions on economic Europe. It reduces the competitiveness of the economy. This does not mean, however, that we must dispense with Europe’s social heritage, which is so important for our citizens. It need not hamper the search for new tools for development.
Recently I was asked what associations the European Union has for me, what buildings, monuments, historical events, achievements, it brought to mind. I answered that Europe does indeed have great buildings, magnificent monuments, and beautiful chapters of history. I said that Europe has wonderful traditions and achievements, but that for me Europe is associated with the values it developed and offers to the world. These values are democracy, human rights, and security for the individual, including economic and social security. They have to be the fundamental prerequisites and guidelines for the philosophy and development of the European Union.
As a former trade unionistI would like to sayhow happy we are that the Social Charter has been incorporated into the draft European Constitution, given that this was something that I fought for when I was a member of the European Trade Union Confederation executive. I think the fifteen countries should not worry that the ten new countries will prove a financial drain. The majority of accession countries know they will have to look after themselves, as the Czech Republic has done. If we take the Eastern part of Germany, into which billions of German marks have been poured, and compare it with the Czech Republic, we cannot see a great deal of difference.
Mr President, I can speak in Spanish.
As a former union leader, I would like to say that we are pleased that the Social Charter appears in the draft Constitution.
I believe that the fifteen countries must not be afraid of a lot of money going to the countries that have now become Members, because the majority of the countries will have to help themselves, just as the Czech Republic did. If we compare the situation in the eastern part of Germany, which received huge cash injections involving billions of marks, with the situation in our Republic, we will see that they are not so different.
What should make the fifteen States nervous is the possibility of a social and fiscal dumping zone being created in that area. According to many of our liberal policies, our countries will flourish if we turn them into areas of this nature.
They say that we must maintain the comparative advantages for as long as possible. We do not agree. We are against dismantling the social State in Europe, because that is what most attracts us to it.
I would like our fellow Members from the fifteen existing Member States to monitor closely the attacks on unions in recent times, the attacks in Slovakia, where they want to repeal the law on tri-partyism.
I also believe it will be necessary to ensure that what so often happens does not happen in our countries: the law is included in the Statutes, but is not applied.
Mr President, I welcomed the urgency today with which, as this parliamentary term draws to a close, the Commissioner returned to the need, which the last speaker mentioned, for defence of the European way of life to be among our prime objectives.
A liberalist wind, a single school of thought appeared to be attempting to destroy the idea of justice which brings dignity to politics in Europe and in our countries. I am pleased that the Commissioner reaffirmed this point. In Italy there is a booklet, ‘The Dream and the Choices’, a fine discussion by President Prodi available in bookshops. It points out, with regard to this way of life, what the major social democracies, the Christian school of thought in the social doctrine of the Church, have built in our countries, with different political experiences, since the early twentieth century; and indeed today we are different. In my opinion, this has to be a prime objective, and in 20 years’ time we will be remembered not just for our history, our Christian roots and the beauty of our cities but also for having created a model of relations between people which is among the most advanced in our history.
I will end, today in particular, at the end of this parliamentary term, by expressing a concern: the diffusion, precisely with regard to this issue, of a lack of rules, of the insecurity of young peoples’ jobs. Of course, we must defend change, but we must be careful not to destroy young peoples’ security. I would like to extend my best wishes to the incoming MEPs for their work.
– Mr President, Commissioner, in your speech you mentioned Finland, Sweden and Denmark as examples of this European economic and social model. The excellent levels of social welfare in these countries are due very largely to high taxation, and that includes business tax, taxation on capital and income tax. This is the way to create viable public services.
Our common task now is to prevent tax competition, which would mean among other things the erosion of the foundation of these European welfare states. This kind of European prosperity is also based on tripartite agreements – we heard here how there are problems with this in some countries – as well as good labour relations and the fact that issues are discussed and lasting agreements are reached, with balanced growth achieved as a result. We also have to ensure that this forthcoming services directive, which, after the elections in June, the elected Parliament will be debating, does nothing to promote dumping, something that was spoken of here, but adopts the laws and decrees of the country in which the services are being produced.
Environmental protection also creates growth and stability. We really have to ensure that we achieve sustainable growth which also allows us to look to the future. We will not build a European Union with short-term profits. We have to have sustainable growth, with the environment playing an absolutely key role.
Mr President, after spending the past year as an observer in the European Parliament it is indeed an honour that I can, for the first time, address this assembly following the formal accession of my country, Malta.
Over the past year I have participated in a number of committees, primarily the Committee on Economic and Monetary Affairs and the Committee on Regional Policy, Transport and Tourism. I have followed many debates and also contributed to various topics, including tabling an amendment that was formally introduced by a fellow MEP. This amendment to the third cohesion report was adopted in committee and then in plenary. It is a vibrant example of the opportunity that was given to the accession countries to participate in and influence decisions even prior to membership. This is also a clear instance of the welcoming attitude of Members of this House towards an observer.
I mentioned earlier the cohesion report. What better way is there to highlight the economic and social model of Europe, the subject of this debate? The concept of providing a helping hand to regions and countries that are lagging behind other areas of the Union is an excellent example of solidarity in practice, which forms such an essential part of the European Union. If one were to ask what the essential characteristics of the European economic and social model are, one would definitely have to include this aspect of support for cohesion and sustainable development, with due consideration given to the quality of life of EU citizens. It is important to stimulate the economic growth of the EU so as to provide better jobs and a higher standard of living. However, it also important to focus on a distribution of income that is just and equitable.
This is the first and probably last speech I will make in this Parliament, as I have been nominated to the European Court of Auditors. I will not vote on this item tomorrow as I believe that one should not participate in decisions when one is directly involved in that same decision.
I will end with a few words in Maltese.
Today we can really say that we have taken our place in Europe. Maltese citizens are now also part of this much wider project that will increase benefits for all of Europe.
Mr President, the current European economic and social model has unfortunately not brought about the desired results. The added impact of enlargement may also put further strain on the system and create new imbalances and unexpected changes in employment patterns and social cohesion. The scourge of unemployment and job instability within the European Union still defies the many action plans and initiatives for economic and social reforms launched in the past. Poverty is still with us and the traditional social security systems are threatened. Add to this certain negative aspects of the impact of globalisation and the picture gets bleaker.
There is no social stability and no real prosperity where there is unemployment, where there are imminent threats to existing jobs and competitiveness is gradually eroded due to macro-economic policies, fiscal measures and constraints that are not adapted to the existing situation on the ground.
It must be said a priori that any corrective measures that have to be taken should in no way have any negative impact on existing levels of social protection. Ideally in the future the European economic and social model needs to be more flexible in its application. The same applies to the European monetary and fiscal policies. Ways have to be found of establishing how flexibility and fair competition can co-exist and how the social market economy will have less of the free market component and more of the social component.
The enlarged European Union presents a whole range of regional and subregional social economic scenarios. Each has its own specificities and each is in need of its own tailor-made action plan to help attract investment, create jobs, maintain its competitive edge and attract new growth sectors, while ensuring social stability and sustainable growth levels.
Coming as I do from the smallest Member State, which is an island state, I am very conscious that EU-wide economic and social policies applied indiscriminately on a 'one-size-fits-all' basis do not invariably bring about the desired results either in job creation or in a better quality of life for our citizens. This is why I strongly believe that, to be successful, the future EU economic and social model should have ingrained within it the possibility to be flexible and be applied in a tailor-made fashion to specific sites and situations, as well as being endowed with the necessary flexibility in its application to be effective under different socio-economic scenarios. Only in this way can we really hope to see further job creation, better quality of life, more prosperity, better social cohesion and more stability within the future enlarged European Union.
– Mr President, ladies and gentlemen, I should like to express my joy at being able to address you now as a full Member of this House from Hungary. Even 20 years ago, the representatives of the Hungarian National Party regarded the achievement of close union with the countries of the western half of Europe as their main objective. During the last fifteen years, however, we have been able to learn quite a lot. The not yet completely finalised political, economic and social changes are quite interesting.
We must work towards the objective that more and more people in Hungary – and in the accession countries – think that joining the European Union is not just a necessary solution, but something that really helps to ensure that people have a secure future. We have to create an economy where no elements can surface that would distort competition, but which at the same time allows the accession countries, including Hungary, to catch up.
It is imperative that smaller villages, even the most disadvantaged rural areas, should be able to retain their population. Not only the difficulties associated with the closure of industrial production but also the disadvantages associated with changes in agricultural production, and even in tourism, must be taken into consideration. In Hungary, for example, Lake Balaton and its surrounding area require development, financial support is needed, because in addition to the main European roads the remainder of the road network should also be further developed, by establishing a north-south axis route in the western and central parts of Hungary. We can say that we are ready to join the European Union, but further major economic and social changes are required.
The other political party in Hungary talks about modernisation. I do not think it is fashionable any more to advertise modern socialism, here in the institutions of the European Union, fortunately, nobody talks about it any more. We agree on the development of a knowledge-based economy and IT access possibilities. Emphasis must be placed, however, on managing the disadvantages of globalisation, increasing the number of jobs, and enabling the accession countries to catch up, with retention of the main elements of the social model. Accession will only be successful if the countries catch up with the existing members. Our wish is to be part of this.
Mr President, the EU’s economic and social policy is important, and the European model is based upon a balance between growth, union rights, good conditions in the labour market and sustainable development. We must give impetus to this policy. Where growth is concerned, we must pin our hopes on, for example, research and development, the training of the labour force and investment.
It is at least as important that trade unions exert influence upon developments in individual workplaces and so achieve better working environments. It is just as important that we make development sustainable in a long-term perspective. I am optimistic. I believe that enlargement can be a positive thing, not only for the new countries but also for the whole of the EU, including those of us who have been MEPs and EU Members for some time. I believe that it can be a success and a win-win situation.
I myself come from the Baltic area and live in Sweden. I believe that growth can increase through an increase in trade across the Baltic. It is therefore important that we not compete with one other through social dumping, poorer working conditions or tax dumping that undermines our welfare systems, but that we maintain a high level of rights in the labour market and where our welfare systems are concerned.
When we invest, we must do so in new, clean technology that also creates sustainable development and makes for long-term, rather than just short-term, growth. I am optimistic, but such optimism depends upon maintaining the balance in the social model.
Latvia is proud to be a full member of the European Union's family of nations and that we can work together in a unified way for the good of all of Europe. We have been working toward this goal for fifteen years. Our achievements are significant, creating and developing an economy and a social policy. We have also encountered various problems, however, which are becoming especially relevant in the context of the common European economy and social policy.
One of these problems is the demographic crisis, which affects all of Europe. Statistics show clearly that all over Europe a so called demographic winter has set in and the question naturally follows: for whom, then, are we creating and building this beautiful, unified and prosperous Europe? There is no simple solution to this issue and it is not merely bound up with economic and social policy, because it is also a question of values.
Even the best conceived and most balanced employment policy, thorough social protection and a system of pensions, sexual equality and social benefits will not be perfect unless it is grounded in the basic values of society – on ethical and moral norms. Only a harmonious and sound family is able to ensure that these social values are inculcated in every resident, in every child. Therefore the interests of the family must be taken into account, and they must be the driving force of all economic and social policy initiatives.
Latvia is aware of the threats posed by the demographic crisis and therefore the issues of family and child welfare have now been put forward as the Latvian Government's priorities. We call on Europe to take similar action, because only then will we be able to tackle the social problems that threaten all of Europe, which are related to the demographic crisis and the inevitable ageing of the population and the growth in the economic burden on the working population.
Economic and social welfare is not conceivable without the welfare of families all over Europe, because the welfare of the child is dependent on the welfare of the family and that is the basis of a strong, secure and prosperous Europe. Therefore today I want to call on you, in debating every issue of economic and social policy, to devote particular attention to the basic value and the foundation of society – the family.
Ladies and gentlemen, today is the first time that Members of Parliament from the new EU Member States have been able to put their opinions forward. It is a pity that these opinions are being delivered in such a private environment. Nevertheless, it is of course an honour for me to appear before the European Parliament.
I come from Slovakia, which, just like the other new EU Member States, has undergone huge changes in the last 15 years, changes which often took decades in the advanced democracies. These changes have been very painful and have brought with them great inequalities and social injustice. We are the living proof that, if the social aspects of the market economy are ignored, along with the effects of experimental reforms on the population, and if the invisible hand of the market is continually overemphasised, it is one hundred per cent certain that the result will be enormous differences in standards of living and enormous differences between regions.
I believe that we have had enough fireworks and receptions celebrating the enlargement of the European Union. It must be borne in mind that the Union now includes countries where average income is about EUR 160 and average earnings are about EUR 360 a month. Full compliance with the European economic and social model may act as an emergency brake for some Member States. We may, of course, have great reservations about this model, but socially fairer and more forward-looking models are very difficult, if not impossible, to devise. We wish to use our experiences from the last 15 years to make as constructive a contribution as possible to the implementation of this model. We do not wish to be the part of Europe which is only attractive because of its low labour costs and weak social protection.
The introduction of restrictions on the free movement of workers has not been the best of contributions to the European economic and social model. It is essential to express the conviction that further such ‘contributions’ will not occur and that equality and solidarity will not be restricted to glossy brochures about the European Union, but will be real European values.
Mr President, while we are all making statements and giving evidence, I should like to use the minutes of my final speech of this legislative term to try to offer some observations of my own on this issue. Time is at a premium, but this is a worthwhile exercise. An even more worthwhile exercise would be to stop the so-called economic and social model from becoming an empty phrase, a hollow shell that has become demagogy, and a mere husk from which we have been extracting the living organisms. These living organisms are principles and values that must be enforced on a practical basis. They are achievements and not gifts, achievements that must be fought for and not gifts that are gratefully received, principles that we want to keep and to ensure that they do not suffer a slow and complete demise.
In order to place this in a historical context, I shall cite the example of Portugal. For decades we were outside the framework of what is referred to as the ‘European model’; thirty years ago, with the ‘April 25th Revolution’, we won social security, reforms, unemployment benefit and a minimum wage; we won the right to health and education and this became enshrined in the Constitution; work – on land, at sea, in manufacturing and in the tertiary sector – was accorded the value that it merits; public services were created; we sought to link the public, cooperative and private sectors; priority was given to the collective interest, with the economy controlled by democratic politics and not vice-versa. Politics was no longer in a position to allow major private financial concerns to be established, with various forms of protection. Thereafter, particularly after 1986, priority was given to nominal convergence, albeit accompanied by actual divergence and an uneven approach at social and regional level. This occurred because the objective of economic and social cohesion did not turn out as it ought to have done. We did not want ridiculous budgetary criteria to be imposed, or accounts of benefactors’ sacrifices and beneficiaries’ gains; what we wanted from the policy was for it to promote cooperation and the transfer of means, with mutual respect and benefits for all.
A profoundly significant enlargement is upon us, which we welcome, with European peoples and cultures coming together. It will not, however, work this way whilst we fail to take account of the experiences – both positive and negative – of the new Member States. These experiences must help us to ensure the continued existence of the values and principles that form part of the ‘European model’. Indeed, because it was not only the Beveridge plan, but also a degree of competition that led to the principles and values that humanised the use of the workforce being enshrined. It was significant that mention was made yesterday of Reagan and Thatcher, characters who symbolised neo-liberalism, which is governed solely by the rules of the market, and which will stop at nothing to destroy those principles and values.
From this side of the House, I welcome the enlarged Europe and the concept of neighbourhood – as a European model for living and not a symbol of window-dressing rhetoric – which will be the path to follow, provided that we maximise the wealth of various situations institutionally, economically, socially, culturally, and not the ideological straitjacket of an omnipotent paradigm, of an omnipotent neo-liberal, federal and militarised Constitution, on the pretext of the spectre of a threat to security.
I shall finish as I began, Mr President, given that three minutes do not last long. The principles and values of a new way forward are, from now on, those of genuine solidarity, of peace, of mutual respect of a democracy, which is not confined to the act of voting, but which extends to the citizens, the workers and the people actually participating.
Mr President, Commissioner Dimas, ladies and gentlemen, I believe that compared to many areas of the earth, the European economic and social model is as successful as it is, because, in the past, we have developed an economically viable and environmentally friendly transport policy, with sensible general conditions for employees. By way of example, I would just like to mention the driving and rest periods for road traffic and working periods in the transport sector. On the one hand, this European transport policy is based on us having already dealt with the different national rules in the transport sector or on us being in the process of dealing with them, and thus creating an integrated market in the transport sector too. As an example from recent years I would mention the opening of the national rail networks to non-discriminatory use for all railway companies in the Union for freight services from 2006or 2007. I could, alternatively, give another example of the creation of the Single European Sky from 31 December 2004. On the other hand, the European transport policy is based on having come to terms with the thinking and action behind national infrastructure networks and having created and expanded a trans-European transport network within the Union. In this vein, we adopted the largest revision of the trans-European transport network two weeks ago and thereby getting to grips with the Union of Fifteen’s transport infrastructure and adopting 30 priority projects for the Union of Twenty-Five.
I am assuming that the new Member States will quickly implement the European regulations in the transport sector, if they have not already done so, in order that the internal market in transport may become a reality in all areas of the European Union. I hope that together we will be able to press ahead with and further develop the European transport policy in the next Committee on Regional Policy, Transport and Tourism.
Mr President, until recently I was an observer in this House. Today I am a fully-fledged Member of the European Parliament. I have noticed that words like solidarity, assistance, and cooperation are often bandied about in the Chamber. These words do have real meaning. It sometimes happens, however, that a wonderful idea loses out against ruthless interests. Work on reform of the common agricultural policy is an example of this. The Fifteen old Member States used Article 23 of the Treaty of Accession concluded between Poland and the European Union to further their own interests. The conditions applicable to Polish agriculture established in Copenhagen in December 2002 were changed to our disadvantage.
Poland is a country of great opportunities. With some support, it could develop impressively and benefit the whole European Union. In over a thousand years of its history, my nation has demonstrated that it is not afraid of difficult challenges. It has shown itself capable of great deeds for the common good.
It is no exaggeration to state that a Poland with a vibrant economy and enriched by the spirit of its citizens will be an asset to the European Union. I am convinced we shall not be a burden on Europe. We shall prove a tower of strength for it. Poland has never let Europe down, and it never will. I trust Europe will not let Poland down either.
– Mr PresidentCommissioner, ladies and gentlemen, twenty years ago Czechoslovakia split. The Czechs and the Slovaks were unable to agree on a joint constitution. Fortunately, we parted on good terms, as friends and in peace. I am happy we are meeting as friends and in peace again in the European Union and in Parliament.
Czechoslovakia’s story can serve as a lesson, particularly for those who are set to negotiate the European Constitution. If no agreement is reached on the European Constitution within an enlarged Europe, this major entity could also break up. Let us hope that they take heed of this warning.
Talking about the future of our economic and social model, I would like to draw your attention to the fact that we will not be the ones who decide the future. The future will be decided by those who will live in this future, by our children and their children’s children. What we can do for them is to create conditions that will enable them to decide freely on their own model, and it is by adopting the European Constitution that we will enable them to make their decisions freely. I mention this, because my ancestors decided to surrender their freedom and democracy on the promise of social security. My generation was, therefore, not free to decide which social and economic system it would like to live under.
I believe that the future social system will be based on solidarity and love for one’s fellow man. Let us not forget this is also a Christian value, which is not mentioned in the preamble of the draft Constitution. I believe that they will be able to decide to go into business. Conditions must be right, however, for small businesses to flourish, given that out of small acorns large oaks trees grow.
I believe that everything will come right. I believe that the future for our descendants will be as happy as things were for my generation.
– Mr President, Commissioner, ladies and gentlemen, the European Council is in the habit of producing declarations that may be visionary or even grandiose, but are certainly useful. One of these was produced at Lisbon in 2000, where the Heads of State or Government presented us with a strategy extending over ten years, in which time it aimed to make the European Union the most competitive and most dynamic economy in the world. According to this strategy, a strong economy will stimulate the creation of jobs and will encourage social and environmental policies ensuring sustainable development and social cohesion, which boils down to something that is not the work of a genius and is almost a truism, and, for students of economics and all the acolytes of the social market economy, a post-war concept.
Now that this legislative period is coming to an end, we, the former members, and the new ones whom we have welcomed this week, are quite rightly concerned about the opportunities for implementing the Lisbon strategy. Within this framework, though, the question at issue is whether we can maintain the European social model in the Europe of twenty-five, which will tomorrow be twenty-seven or even more, is the one that bothers me most of all. Can we agree that, if the European social model is to be saved, we must not abandon a certain amount of regulation of the market economy compatible with an adequate standard of social security? This means that certain public services, such as education, health, or culture, would have to escape wholesale privatisation, whilst still being required to enhance their efficiency and keep their costs under control.
If we are to relaunch growth and competitiveness while reducing unemployment, it is not absolutely necessary to dismantle our provident democracy, to abandon redistribution aimed at strengthening cohesion, let alone to abandon our familiar solidarity now that we are in the enlarged EU. Nevertheless, the speeding up of reforms is an essential condition if the European social model is to be saved in the West and extended to the East, for the only thing that engenders solidarity is the awareness of common interests.
Above all, I hope that the new Parliament, to be elected on 13 June, will be able, on the basis of this evidence, to save the European social model as an integral part of the aims and objectives of European integration, even if it means that these have to be redefined by all the political and social actors, among whom this House will have a leading role and primary responsibility.
Mr President, this is not a testament, for I want to carry on working here, but I was keen to share with you my profound convictions on this matter.
. Mr President, if we could christen this evening's debate and give it a title, we would say it is a debate about solidarity. This was indeed the word which was heard more than any other this evening. Of course, the need to strengthen it was emphasised a great many times and I hope, as Mr Libicki and Mr Kroupa said earlier, that we shall be able to make Europe and our countries better for us and our children and that we shall be able to live with the democracy, security and freedom which the European Union and the common wish of all the peoples of Europe guarantee us, without sacrificing freedoms.
I have followed the debate very closely, from which I can say that it clearly emerged that economic and social policy cannot be divorced from one another. Hence, the approach which we adopted last year, when we decided to update and combine these two policy sectors, was the right one.
Now, in addition to this observation, I should like to make a number of other final comments. The slow economic growth observed during the first years of the application of the Lisbon strategy and, consequently, of the Social Policy Agenda, may create doubts, as Mrs Lulling said earlier, about the deeper logic on which the updating approach adopted in 2000 is based. The fact that several interim objectives will not be achieved in 2005, such as unemployment, as Mrs Ainardi and others pointed out, or the increase in the rate of employment of older workers, which is far lower than the percentage we were aiming for, may feed criticism. Nonetheless, the strategic choice about economic and social prosperity is the right choice. Not only must we remain faithful, as Mr Marini stressed, to the principles on which the economic and social model of Europe is based and which are contained in the Lisbon strategy, but also we must remain faithful to the objectives of the specific strategy. This does not preclude the fact that adjustments may be required as far as the specific policy measures and their methods of implementation are concerned. It is, however, clear that the European Union should make use of the economic recovery and the dynamics of enlargement to give new momentum to the Lisbon strategy, focusing mainly on certain priorities, such as improving investments in networks and technological know-how, as numerous members emphasised, including Mrs Grossetête, Mr Szabó and numerous others, strengthening the competitiveness of industry and services and extending active professional life.
For the new Member States in general, they are undergoing and facing, as far as the implementation of structural reforms is concerned, the same challenges which the older Member States faced. Of course, as numerous members emphasised, including Mr Krasts and Mrs Šlesere, the new Member States do, of course, have greater difficulties in certain cases. Of course, certain countries, such as Poland, as Mrs Ciemniak said, have high rates of growth, 6%, and have achieved faster reforms in the field of structural reforms. In this sector of structural reforms, the new Member States must focus in particular on creating conditions for strengthening the increase in productivity, in that productivity levels are generally very low, and in dealing with the high levels of structural and long-term unemployment, to which Mr Siekierski referred.
I should like at this point to refer also to a matter raised at the beginning of the debate by Mrs Jensen and repeated subsequently: the question of the free movement of workers. As you know, provision has been made for transitional arrangements. This has been translated into various national practices which cover the entire spectrum, from zero to seven years. Irrespective, however, of any graduations in the transitional periods, which I hope will prove not to be necessary and will be abolished as quickly as possible or limited as far as possible, I must stress that freedom of movement and the right to establish and work in another Member State are fundamental freedoms which are safeguarded under Community law. Nor should we forget that they are an integral part of the internal market and European nationality.
Furthermore, I should like to stress once again what I said at the beginning of my speech, that economies with a large degree of unification and interdependence, which share a common market need efficient coordination in making and implementing economic policy, both at national level and at the level of the European Union. All the constituent elements of the economic coordinating framework are closely connected to this overall strategy. I too agree with those who, like Mrs Thyssen, pointed out that the only way to speed up progress is to carry out other reforms. We must extend our coordination beyond financial matters to cover broader questions of economic policy and we need to take account of both the social and the environmental dimension which Mrs Myller spoke of, referring to what I said and emphasised earlier and which I would like to clarify better now, that the countries which provide a high level of social protection, such as Denmark and Sweden, also manage to be extremely competitive.
Mr President, we must find the political will needed to extend our coordination to all sectors covered by the Lisbon strategy, so that we can achieve more growth and greater employment.
The debate is closed.
The next item is the Commission statement on freedom and security for Union citizens.
.  Mr President, ladies and gentlemen, I should like to begin by expressing my gratitude for this final opportunity to address Parliament on the development of the area of freedom, security and justice in an enlarged Europe.
Over the past five years the Commission and Parliament have together followed a path in which Parliament’s constructive contribution and cooperation, often in very difficult circumstances and with very tight deadlines, will certainly be one of the defining characteristics of this legislature. Recent Eurobarometer surveys, carried out for the Commission, have shown a general desire on the part of the citizens for more Europe. Those expectations are greater still against the backdrop of an enlarged Europe of 455 million inhabitants.
The EU’s new citizens, in common with those of the rest of the EU, want to live freely in a safe and secure world. Security is not only a matter of combating crime, it is also a means of ensuring freedom. These two concepts are inextricably linked and the Commission has always sought to strike a balance between freedom and security. The third element of this area is, of course, justice, which helps to protect freedom and to guarantee security in an area in which mobility and relationships between people and companies across national borders is increasingly common.
Today, many EU citizens still fear enlargement’s potential impact on security. It is important that we address those fears rationally. The process of enlargement has made it possible to strengthen the new Member States’ ability to contribute towards developing stability and security throughout the European Union, not only because they have access to the Community but also because of the improvements in the police and the judiciary that the Commission has supported during these last five years.
Negotiations with the accession countries were only concluded when it was decided by mutual agreement that a satisfactory level of compliance with the existing legislative framework and sufficient ability to implement and enforce that framework had been achieved by the new Member States. It transpires that all of these countries need to make further progress. The Commission will carry out its usual role of guardian of the Treaties and will continue to offer significant financial assistance as a follow-up to the PHARE projects, which will continue until 2006, and, subsequently, by means of a Schengen mechanism and transitional arrangements. No less importantly, it must be made clear that all Member States are welcome to enjoy the possibilities of European Union funding under general Justice and Home Affairs programmes, on a completely equal footing.
A further aspect that has been brought to the fore by the media concerns the fear of a massive movement of new citizens across Europe. As I have had the opportunity to state here, such fears are unjustified. The Commission has carried out a study showing that over the next five years, around 1% of the total working population of the new Member States will exercise the right to move freely, which amounts to 220 000 people per year, in an EU of over 450 million inhabitants. I should like to mention, based on my own personal experience, that, on the eve of Spain and Portugal joining the EU, similar fears were raised, which turned out to be completely unfounded. The Accession Treaty provides for the possibility of the current Fifteen Member States implementing transitional measures. These measures are adequate and I trust that they will indeed be only transitional.
Enlargement represents a major challenge for certain policies, such as tightening external border controls. We hope that the External Borders Agency will be operational as of 1 January 2005 to support the efforts made by the ten new Member States to improve border controls. As Parliament is aware, internal border controls in the new Member States will only be removed following a process of a specific evaluation and a subsequent decision by the Council. This two-stage process can only be deemed complete once the Schengen Information System, known as ‘second generation’ SIS, has been established. The timetabled development of SIS-II therefore constitutes a priority for the Commission and will require the active involvement of all Member States.
In the field of judicial cooperation, mutual trust becomes even more crucial in an enlarged Europe, to ensure that the principle of the mutual recognition of judicial decisions applies across the board. Accordingly, we must improve certain measures contained in procedural law, such as those provided for in the framework decision on procedural safeguards in criminal proceedings, which the Commission has just submitted to the Council. We must also enhance mutual trust between all EU Member States by improving knowledge of each other’s legislative and judicial systems. At Parliament’s request, the Commission is in the process of creating an exchange programme for judges from all Member States, in both civil and criminal matters.
Lastly, as regards the policies of Justice and Home Affairs, we face a number of challenges. One of those is visa policy and, more specifically, the principle of reciprocity in this area, an issue to which the Commission has paid close attention. In an enlarged EU, so that the area of Justice and Home Affairs can operate, it is essential that the Constitutional Treaty enters into force, that it sets about dismantling the pillar structure and that the codecision process becomes more commonly used, which will guarantee full democratic responsibility for decisions taken in this area. Judicial control must be improved, extending the Court of Justice’s competence and granting the Commission powers commonly used in infringement cases. The draft Constitutional Treaty addresses these challenges, and proposes that qualified majority voting be introduced in the area of common immigration policy, asylum and external borders, and that the provisions be strengthened as regards integrating third country nationals residing legally in the European Union.
The principle of solidarity, which already applies today, will be more clearly laid down in the Constitutional text concerning border controls, asylum and immigration. Mr President, ladies and gentlemen, I should like to recall, lastly, that 1 May is not only the date of the accession of the ten new Member States but also the deadline set in the Treaty of Amsterdam for completing the first stage of the phasing-in of the area of freedom, security and justice. The Commission will soon submit a communication in which it assesses the progress made in the past five years and which will include the first guidelines for future priorities. These priorities will be based on the shared values of freedom, security and justice in an enlarged Europe and must be based on the advances that we all hope will be provided for in the future Constitutional Treaty, which must be approved, and thus come fully into force, without delay.
Mr President, Commissioner, ladies and gentlemen, I would like firstly, on behalf of my group, to welcome the 162 new Members of this House, and we hope that this first debate on freedom and security for citizens in the enlarged Europe and, for me, my last one as a Member of this House, will lead to some clear reflections, not only on the framework already created over more than 50 years of the European project, but also on the challenges facing us in this common future we have just begun.
Freedom, security and justice. In my view, these are areas in which the urgent need to confront the profound changes which are approaching in a Europe of 450 million citizens and which, unfortunately, as we can see, sometimes moves forward as a result of such tragic events as terrorist attacks and the regrettable deaths of the victims of immigration, has been demonstrated.
It is clear that the great challenge awaiting us is to organise a new geo-political and demographic space in a dynamic, changing and constantly growing Europe. I would therefore like to emphasise everything the Commissioner has just said on this point.
We have worked intensively over the last five years to enshrine the guarantees and protection of the fundamental rights of our citizens, and the results can be seen, such as the approval of the Charter of Fundamental Rights, the steps aimed at approving common guarantees in criminal proceedings throughout the Union and the implementation of the European arrest warrant, a guarantor for one of our principle rights, which is the right of society to pursue relentlessly those who endanger the lives and security of the citizens. Without forgetting the protection of the victims of crime and particularly the victims of terrorism.
In any process, however, such as the one with which we are currently occupied, we must not forget to look forward. To this end, Mr President, Commissioner, ladies and gentlemen, I believe we must change anything that is not working. It is crucial that we modify the current decision-making method, with its cases of overlapping initiatives or delays resulting from the unanimity rules as well as flagrant delays in incorporating Community legislation into that of the Member States. We must also reinforce and make progress on the achievements already made. I would therefore like to insist on the proposal I made in the annual debate on the report on the area of freedom, security and justice, such as producing a Tampere II.
Finally, I believe that the new European Constitution must enshrine the hope represented by the chapter aimed at the regulation of this new area, that is, we must bring the legal instruments into line with the reality of the dangers currently threatening the freedom and security of the citizens.
It only remains for me, Mr President, to thank your Presidency and the Commissioner for your invaluable contribution to the defence of the values and rights of a society such as ours which wishes to feel increasingly free within a new enlarged area, in which security and justice, in turn, also provide the guarantees for that freedom.
Mr President, I wish to begin by paying tribute to Commissioner Vitorino. He said at the beginning of his contribution that it would be our last opportunity to hear him. I hope that is not true and that those Members who return to the new Parliament will again have the pleasure of working with him. I am sure colleagues will agree he has been one of the best and most accessible of all the Commissioners. He has worked closely with us in our committee on a very difficult dossier and very challenging topics.
It is our joint challenge to enable everyone in the new wider Europe to live freely in a safer world, of which Europe is just one part. It sometimes seems that we are playing around with a jigsaw puzzle and do not even know what all the pieces are. We certainly do not know yet how they fit together.
Mr Hernández Mollar spoke of the deep-rooted challenges we face. In the work of our committee on citizens' rights and freedom, the challenge must be to ensure that despite deep-rooted changes we are still able to maintain the rights of over 400 million EU citizens to freedom of movement, a decent education and a decent home.
The enlarged Europe must not be an excuse for us to replace the Iron Curtain with a division between rich and poor people and rich and poor countries. Rights have to be equal wherever you live within this new Europe, whatever the colour of your skin, your ethnicity, your religion or whether you have no religion at all.
Earlier this afternoon there were some bigoted contributions from the other side of the Chamber about the dominance of Christianity in Europe and how important that was. I reject that. It has no place in these debates because people's rights should not be affected by religion, gender, origin or age. We must do everything we can to protect minorities and to give them freedom from oppression. This includes the rights, for example, of the Roma people in some of the Eastern European countries.
The Commissioner was right when he said that enlargement is a real challenge and it is not one that we have by any means addressed yet. We have the challenge of the external frontiers, to which he referred. In our efforts to control those frontiers and stop supplies of drugs and weapons, we must not make a barrier between our wealthier 25 countries and the poorer states just outside those new frontiers.
I am sure, Mr Vitorino, you share with us the desire to make certain that there is justice in this enlarged Europe. You spoke of companies and businesses. That must continue and include freedom of the press – not closing down newspapers, as we have seen in some countries. There is a right to free television, and free media, not those dominated by a few people with vested interests.
There is a lot for us to do. Commissioner, you have referred to many of the points this afternoon. I shall just mention a couple more. We must ensure that there is no oppression of those people who wish to move around, to exercise their right to free movement. You. have referred to the hysteria in some of the press about that.
The right to access asylum must be reinforced, because we in this Parliament and the Commission are guardians of those rights: the right to asylum for those in need. The Commission is one of the guardians of those Treaties and of those rights. We can look forward to the future with some optimism. If there is anyone listening who is in a position to look for a new President of the Commission, my suggestion – for what it is worth – would be you, Commissioner Vitorino. I hope that will be taken on board. We thank you for all you have done and I thank Mr Hernández Mollar and other colleagues on the committee for everything they have done over the last few years.
– Mr President, Commissioner, ladies and gentlemen, it is its values that make Europe great: The values of freedom and solidarity and its determination to adhere to them. This is why the European Union is one of the most successful, most attractive ventures, as is demonstrated by the present enlargement, because the new Member States and those that will join in the future have chosen Europe largely because of these values. We are talking about freedom now, the four basic freedoms. Permit me, Mr President, Commissioner, to talk about one of the four basic freedoms now, namely the free movement of workers.
Over the last few months in all the Member States and yesterday here, in this room, we have all been celebrating the enlargement. We could freely celebrate the enlargement; we had good reason to do so. Even so, a small shadow was cast over the celebration: the fact that only three of the existing Member States guarantee the free movement of workers, and only one of them – Sweden – does so without restrictions.
Ladies and gentlemen, we Liberals oppose any restriction on the free movement of workers. Even a temporary restriction. We do so firstly on principle, and secondly for practical reasons. On principle, we are opposed to the fact that one of the basic rights is limited, and on principle, we feel that this limitation negatively affects the festive mindset as regards accession.
There are practical reasons for opposing it as well, and I fully agree with Mr Vitorino. The fears are exaggerated; every survey shows that the free movement of workers, or the demand for it, is not significant in scale. As far as Hungary is concerned, we are well aware that it will affect barely 2% of the workforce. Those affected will be well-trained young single people, 85% of whom want to find employment in other countries for just one or two years.
Ladies and gentlemen, something else is happening here. The European Union wants to become a region of growth and competitiveness, and the Lisbon Process aims to achieve this. This will be difficult to achieve unless a unified and flexible labour market is established. Without this, Europe will never achieve the targets for 2010 set out in the Lisbon Process.
If the workforce is not allowed to move to the production capacities, then the production capacities will move to the workforce. This connection must also be borne in mind. For this reason, at the end of my speech, please let me ask the Commission to make a statement similar to Mr Vitorino’s – in the form of a Commission Statement – for removing restrictions, and we call on the Member States to include this matter on the agenda of the next Council Meeting in June, and to take immediate steps to resolve it.
Mr President, Commissioner Vitorino, I agree with you that the citizens of Europe want more Europe and I believe that, with a view to the future, the communication on the values of freedom and security which the Commission is to present to this Parliament should consider two significant aspects.
It is true that we need greater security – as you have quite rightly said – in order to guarantee freedom, but that guarantee must not take the form currently employed by the United States Government, which identifies security with a reduction in freedom. If we want more Europe we must provide greater guarantees of democratic freedoms and not take the view that through greater security, with greater resources, only by reducing freedoms, will we guarantee that security. I would like to say that in order to combat terrorism we need intelligence at European level and coordination of police services at European level as well, elements which must be strengthened.
Furthermore, freedoms have been mentioned, and the European Parliament is the highest manifestation of the largest democratic concentration in the world, but I believe it is clear that the freedoms of the peoples, regions and nationalities existing within the European Union must also be guaranteed. And the European Union must clearly condemn the massacres which are being committed against the Chechen and Kurdish people and must guarantee the rights of Stateless peoples.
The language, culture and identity of peoples and regions must have guarantees. In this Europe of ours, in certain States of the Union – specifically in our State – in the name of effectively combating terrorism, initiatives have been taken which are not entirely positive, which have allowed democratic newspapers to be closed.
As a Valencian and as a representative of a people which forms part of the European Union, I believe that this Europe of security and freedom must take full account of the national freedoms of the peoples and regions that make up the European Union.
Given that we are talking about the issue of security, I shall talk about external security. I am convinced the task that the new Member States are facing is to prove their ability to have a wider view. They must prove that they do not see European integration merely in terms of Structural Funds, the importance of which is often overestimated. They must prove that they do not perceive European integration in terms of their own problems. They must prove that they are able to understand and to take responsibility for the further development of European integration.
When we talk about security, we should bear in mind that our security is influenced by our immediate surroundings, by our neighbouring countries, by North African countries and by the Middle East. These are countries with millions of inhabitants who look toward the EU as their aim and where millions of potential illegal immigrants live. These people can easily fall under the influence of fundamentalist and extremist ideology and become themselves tools of terrorism, which is today the number one threat.
If the European Union wants to ensure the security of its citizens it must, amongst other things, make its closest neighbours economically and politically stable by increasing their economic growth, reduce the possibility of migration and reduce the growth of radicalism in these societies. The European Union must use a new financial framework to re-evaluate its development aid policy, and must use adequate resources to ensure that those resources are used effectively. These are real issues and real problems that must be solved. I am very worried that the abstract intellectual exercises in compiling documents, such as the European Constitution, will not help us greatly in solving these problems.
– Ladies and gentlemen of the European Parliament, Commissioner, it is an honour for me, as the youngest member of the European Socialists, and as a Member of the European Parliament from Hungary and Karcag, to have an opportunity to express my views on a subject that it would not have been possible to discuss 15 years ago. Not only because a 15-year old would have had difficulty in becoming a Member of the European Parliament, but also because at that time we did not see the slightest possibility of Hungary becoming a member of the secure and free region provided by the European Union.
In the twenty-first century, our freedom and our security have often been in irreconcilable conflict with each other. Everybody would like to avoid challenges that threaten the security of one’s nation, but nobody wants to damage our civil, political and social rights won during the eighteenth century and strengthened by many revolutions, including the 1848 and 1956 Hungarian revolutions. It is difficult to solve these conflicts, but I believe that the Members of the enlarged European Union, together with the citizens of Europe, will be able to find the answers.
The European area of security and the Schengen Agreement provide protection for us. At the same time, we must not forget that the borders of Europe are not the same as the borders of the European Union. In our efforts to make the Union safe, we must not ignore our solidarity with those nations whose representatives do not sit here with us at the moment. Europe, and within Europe, the European Union will only be able to become a great and strong community if its responsibility to ensure its safety goes hand in hand with its unquenchable desire for freedom as well.
Ladies and gentlemen, I do not need to talk to you now about the Hungarians’ commitment to freedom, because you all know my people. I have often been asked what we Hungarians bring with us into the European Union. Among many other things, we bring our faith and our readiness to act for a Europe that is free, secure and based on solidarity.
Mr President, I would also like to pay tribute to the work of Commissioner Vitorino over the last five years. He really has been a splendid Commissioner for Justice and Home Affairs. I hope we will see more of him, not least because he would help us achieve in justice and home affairs the equivalent of the Lisbon objective to make Europe the most dynamic and competitive economy in the world. Why do we not have a parallel formal objective, perhaps the Tampere objective, to make the enlarged European Union the international beacon of human rights, protection of civil liberties and keeping people safe?
In justice and home affairs there is not the same sense of zeal from ministers about promoting freedom as about promoting security. Security is an aspect of freedom because no-one who is unsafe is free, but freedom is also an element in security and no-one is secure if their privacy is invaded or they are wrongly imprisoned or subject to discrimination. But the Council has failed to speak out against Guantanamo Bay internment and is trying to impose an agreement with the US on air passenger data transfers in breach of European data protection laws. It has also allowed restrictions on freedom of movement, as my Hungarian colleague has said.
In the accession treaties there is a JHA safeguard clause, but it is focused exclusively on monitoring implementation of mutual recognition measures and framework decisions in criminal law. There is no clause which will check whether asylum seekers are being left destitute, equal rights are being denied to gay and lesbian people, or ethnic minority people are being abused. We must have a mechanism of ongoing peer review whereby we have mutual monitoring of the quality of Member States' justice systems.
On immigration we need much better management in the future. Member States have agreed most of the common asylum policy, but have lowered standards of protection to do so. Very little is agreed for streamlining the red tape for legal migrants and there is an alarming absence of progressive and active engagement in how to respect diversity and have imaginative integration policies.
The ceremony of raising the ten new flags yesterday was wonderful and moving, but the image it presented was exclusively white. In my city, one-third of the population is from ethnic minorities. We have to do better to serve our whole population with just and inclusive policies.
Mr President, I very much agree with the last speaker. In the wake of September 11 much oppressive legislation has been forced through. This is a major problem because it seems that the rule of law is being pushed aside in the fight against terrorism. If you push the rule of law aside and ignore it you are in effect allowing the terrorists to win on another front.
Today we had to vote for the third time on what was basically the same issue. This is very alarming because it showed that there was much unwillingness within the Council to accept the democratic will of Parliament: it obviously hoped that if it asked us enough times it would get the answer it wanted.
In relation to the PNR issue, it is extremely important that citizens have the right to data protection. We should have the same rights as US citizens if there is any agreement, that is fundamental.
Regarding the issue of Christianity versus Islam there is a major problem. This is not acceptable. Europe has to allow all people to live freely within society, whether they are Muslim, Christian or of no religious belief. Everybody should be entitled to equal rights.
There is a lot of hypocrisy regarding people from the new Member States. All 15 of the 'old' Member States have introduced measures restricting the rights of the new countries' citizens coming in as regards whether they can get jobs, travel or benefit from social services in the 'old' Member States. This is creating double standards, which is a major problem.
Finally, on the issue of third country nationals, we have a major problem throughout the European Union with this 'Fortress Europe' mentality, keeping out the so-called non-desirables: non-whites, non-westerners or non-Christians. In all countries we have a major problem with more and more oppressive legislation being introduced. Even things like the Geneva Convention are being pushed aside in the interests of keeping people out of Europe. We have to take down the barriers. We have to allow Europe to be open and we must help these people. We have to look at why they are fleeing from their own countries. That is the way to look at peace, security and justice for all.
Mr President, I rise to say a few words of farewell. That will probably make many people happy and it might make some sad. It does not make me necessarily glad but, because of now leading the largest party in Northern Ireland, I have more duties at home and I feel I must attend to them, especially at this time when certain talks are taking place.
For the past 25 years I have been a Member of this House, elected at the top of the poll from Northern Ireland. I have been gratified to have the largest amount of votes cast for any person elected to this Parliament.
Its rapid growth of jurisdiction is the political mystery of the age. However, I do not believe it is to the best advantage of the European peoples. Enlargement has triggered the destruction of the cooperation of the sovereign states of Europe and brought about the construction of the sovereign superstate of Europe, the new Tower of Babel.
The effects of the full battle between the voluntary cooperation of the European sovereign states and the dictatorial incorporation of those states into the European superstate have yet to be witnessed. In our history superpowers have always been detrimental to peace. The wars in the Balkans in recent years have been conveniently forgotten when fiery advocates of an almighty Europe tell us the new Europe has prevented and stopped wars. Some prevention, and some stopping.
The present enlargement is bringing with it loads of difficulties, generally in the economic field and particularly in the agricultural field. Just how serious the reaping in Europe is going to be remains to be seen. The day has yet to declare it.
I especially welcome the fact that the United Kingdom will have its referendum and that the ordinary European citizens in the United Kingdom will not be robbed of their right to pass their judgement on this momentous decision.
The continent of Europe is not our fatherland and never can be. The nationalities of Europe are not changed, they are the creation of God. No matter what sinful man may do, God has enthroned his son King of Kings and Lord of Lords. He is the King of the whole Earth and he shall reign and rule forever more.
Mr President, I should like to correct you. I believe that the Minutes will show that my colleague Mr Pirker has given up his two minutes so that I have four minutes.
Mr President, ladies and gentlemen, the eastern enlargement of our European Union on 1 May, to what are now 25 countries did not happen overnight, but was a ten-year-long process, which demanded an enormous amount both of the old European Union as well as of the new Member States. In the area of justice and home affairs, many citizens of the old EU Member States were afraid of a higher crime rate after enlargement. Here, however, the accession negotiations, as well as an enormous amount of cooperation on the part of the new Member States themselves, have enabled us to achieve a great deal.
Who would have thought, ten years ago, that one day German and Polish border guards would together control their borders in joint teams? The new Member States were also very successful in the area of combating national crime, and so the old Member States often had to abandon their prejudices. Faced with more and more further threats, specifically from international terrorism, we must, in the future, act even more as Europeans. After the attacks of 11 September in New York, we saw what was, unfortunately, a one-off advance in our common justice and home affairs policy, with a great deal decided on in record time: the European Arrest Warrant, a single definition of terrorism, which included a framework for penalties and the freezing of all funds for terrorist purposes. Unfortunately, after just a year, interest was already waning and we in this House did not even manage to strengthen the Europol structure for combating terrorism.
Once again, nations went it alone, and national plotting came to the fore; only after the tragic Madrid bombings did the issue once again appear at the top of our agenda. In the Council, the position of Terrorism Coordinator was quickly created, unfortunately without any real powers. The measures that we adopted after 11 September 2001 – that is, almost two and a half years ago – have still not been implemented in the Member States. The upshot is that Parliament and the European Union have done our homework but the Member States have not and so the next important questions are already on the agenda for a now enlarged Union. Our visa policy must be harmonised and must include the creation of a visa information system. Border protection standards must be unified and controlled by a European border protection agency and the second generation Schengen Information System must finally be completed. Europol must be even more closely involved in the national fight against crime and be given more manpower, and we urgently need the European Public Prosecutor, in order to effectively combat the defrauding of the European Union.
Within this framework, the new Member States must take even more decisive action against corruption than has been the case to date. Cooperation with third countries must also be stepped up since terrorism must be combated, not just in Europe, but also across the world.
We have, in this legislative period, achieved a number of things for the safety of European citizens. A great deal fell through, though, as a result of the need for unanimity in the Council and because of national egoisms. This is why there is hardly a content area for which the entry into force of the Constitutional Treaty is so important as that of justice and home affairs policy. The EU of 25 Member States will in future only be in a position to effectively combat terrorism and organised crime if we implement simpler and more transparent procedures. The Council in particular must change over to majority voting. In addition, whilst this Treaty is in place, the budget should be significantly increased, since not just agriculture and economic structures, but also safety, cost money. To this end, I hope for constructive and specially focused cooperation in the newly elected Parliament. You deserve our thanks, Commissioner Vitorino. We did not always agree on asylum issues, but we always gave you great support where justice and home affairs policy was concerned and I hope it was this that brought forth applause from the Left, since that shows that in the future we will be in a position to act together and be stronger than we were before.
– Mr President, first of all I should like to welcome the first decision taken today by the enlarged European Parliament, which rejected the Council's effort to re-table the issue of the conclusion of an agreement on the processing and transmission of personal data on European passengers from airline companies to the US State Department.
The question of freedom and security in the Europe of the twenty-five, which we are debating today, is directly linked, Commissioner, to the security of the Olympic Games being organised in Greece this summer. The holding of the Games under conditions of security has always been the only headache, even from ancient times, which is why the truce was the most serious part of the preparations, so that athletes and spectators could arrive at Olympia in safety. I believe, even if this sounds romantic, that the promotion of the idea of the truce in modern times and the education of people in peaceful coexistence would cost far less and would have more permanent results than strengthening the forces of suppression and the use of military means. For the Europe of the twenty-five, the 2004 Olympic Games are a golden opportunity to promote the idea of the truce at global level, by which I mean the ideals of peace, cooperation and dialogue and the rejection of violence as a means of resolving differences.
Unfortunately, the reality of the modern world speaks of the intensification of blind violence, hatred and terrorism. The publication of photographs showing prisoners in Iraq being tortured and humiliated demonstrates the extent of the brutalisation and barbarity which involvement in wars and acts of violence can generate in man. At the same time, it demonstrates the degree of freedom of the press which we have achieved and must maintain.
Commissioner, nearly three years since the attack on the twin towers, not only has terrorism not been eradicated, but it also appears to be creating conditions of brutalisation for those who belong to modern democracies and are supposed to be defended with fundamental freedoms and human rights. Will the political leaders realise that a different strategy for dealing with terrorism and strengthening security is needed? The European Union of the twenty-five needs to offer an alternative proposal, a new vision and to reply to the crucial question of whether there can be security on a planet with huge inequalities in economic and social development and in the distribution of the benefits of democracy, science and technology.
For the strengthening of security in the European Union, for a more secure world, we certainly need fresh, alternative, non-military policies and strategies and a stronger role for citizens, especially women. We hope that the new European Constitution will be approved soon and will constitute the democratic framework which will strengthen fundamental freedoms and security in Europe and the world.
Finally, I too should like, Commissioner, to congratulate you on the exceptional work you are doing as Commissioner to promote the area of freedom, security and justice in the European Union, an endeavour which has, unfortunately, proven to be far more difficult than the creation of the single market and the common currency.
Mr President, Commissioner, in our solemn speeches, we say that we are all minorities in the EU. What is good about this is that no one can bully any other group.
The monitoring of minority rights was an important part of the negotiations on enlargement, yet there is no policy for linguistic minorities in the EU. We have demanded more of the present candidate countries than we did of previous ones. The situation in Cyprus following the referendum was also the most recent demonstration of the need we have for minimum rules governing the way in which ethnic and linguistic minorities are treated and governing the rights that must exist. It is therefore important that respect for diversity be a feature of the adopted Constitution and that the EU subscribe not only to the Council of Europe’s Convention on Human Rights but also to the Council of Europe’s conventions on minorities: both the framework convention and the Charter for Regional Languages.
In that way, the EU would quickly obtain a yardstick for policy in relation to minorities. It should be possible to deal with infringements of minority rights in accordance with Article 7 of our present Treaty, in which case a Member State’s own rights would be revoked if it infringed minority rights. It is now time for the EU to go the whole way and recognise linguistic diversity, as well as possessing a genuine strategy for respecting such diversity.
– Like the speakers before me, I am delighted to be speaking here for the first time. I will not be making any particular reference to our national situation in Latvia, nor will I talk about minorities – there will be time for that on other occasions – but about Europe as a whole.
Freedom without security is not conceivable, as we have already heard, but the threats to freedom today are of quite a different nature to what they were in the recent past. If the threat to freedom previously came mainly from other countries, nowadays that is no longer the case in Europe.
The European Union in itself is proof of this. The threat to freedom comes from within our country – violence is increasing, organised crime, terrorism and corruption are the most direct threats to freedom, to various human rights. For a long time now the criminal world has not recognised borders, so cooperation between various security bodies in the European Union, as well as beyond its borders, is especially important.
The European Parliament must do everything in its power to ensure this cooperation. The sense of menace to the individual is today no longer slight. We must not allow a situation where fear is the defining factor in people's thought and action, where we would be prepared to yield, to compromise with those who do not respect us, because of fear. In order to guarantee human freedoms, sacrifices must be borne. Only by certain curbs on freedom can security be achieved. If, in our discussions of how far freedom ought to be restricted for the sake of security, we keep our ideals in mind – and these discussions should never end – then we will be on the right path.
– The European Union – and today I finally have the right to say ‘our union’ – has been transformed from an economic union into what we call a union ‘based on values’.
The increasing diversity of cultures, languages and religions is undoubtedly one of those basic values. Human rights are universal and they must be extended to everyone without any discrimination on the grounds of sex, age, material status, ethnic origin, mother tongue or citizenship. The rights of national minorities are an inalienable component of fundamental rights.
Let us be honest, serious problems in this sphere remain in both the old and the new Member States, including my own country, Latvia. These issues were included in the Copenhagen criteria for accession. Experience will show how successfully these criteria are met, but what will happen next?
I believe that we must move on from the rhetoric of human rights to a permanent and practical involvement, we must achieve the adoption of mechanisms for monitoring legally binding statutes and their implementation. A very important step in this direction has already been taken. It has already been mentioned today that the draft Constitution included a Charter of Fundamental Rights and that the draft Constitution makes reference to minority rights. In particular the adoption of a Directive on racial equality must be noted. These, however, are just the first steps.
I am looking at the theme of our discussion today, Freedom and security for Union citizens Within the area of European freedom and security, freedom, security and equality must be provided for all – even refugees, immigrants and guest workers. We have a big job ahead of us. I believe that we, the elected representatives of Europeans, in cooperation with other European organisations, primarily the Council of Europe, will be able to successfully resolve this extremely important challenge.
Commissioner, as you know, organised crime is growing very strongly. It is mainly based outside the Union, but it is attacking our citizens and can cross internal frontiers inside the Union with total facility. There are record amounts of heroin coming in, cocaine, attacks on the Internet increasing every day, trafficking of illegal immigrants, of women and of children. There are vast amounts of money laundering, enormous quantities of counterfeit goods and currency hitting us as well. You know this as well as I. It is very frightening.
However, our law enforcement agencies are only national or local and they cannot cross our internal frontiers. National politicians do not get credit for fighting crime outside their own countries. All in all, we are failing to fight international organised crime and that is why it is getting stronger.
I have just presented you with a pamphlet. I also gave the press a copy this afternoon at a press conference. It is called 'Europe Needs an FBI'. Commissioner, I echo the other sentiments – you have been a very good Commissioner in this area. I hope, whether you stay here or go on to something else, that you will help to stir the national politicians who so far have lacked the will to muster the necessary weapons to fight international crime.
Mr President, Commissioner, ladies and gentlemen, I first want to say how grateful I am to President Pat Cox for inviting President Lech Walesa to yesterday’s flag-raising ceremony at the flagpoles in my home town of Gdansk. Mr Walesa symbolises the changes leading to political freedom in Europe.
The current enlargement of the European Union means that 450 million citizens now find themselves in an area of incomparably greater freedom, security, stability, and progress. The Union’s offer of the opportunity of membership to the former Communist countries induced the latter to accomplish the huge task of reform in order to meet higher standards such as the Copenhagen standards. This demonstrates that the clear offer of such an opportunity can influence the entire domestic and foreign policy of a country seeking to join the Community. It therefore constitutes one of the most effective instruments at the Union’s disposal, and can result in increasing the range of freedoms available to its citizens and their security. There is, however, a risk that following the current enlargement, the European Union may concentrate solely or mainly on strengthening the integration process instead of exerting an effective influence on its neighbours. This should not happen.
The new Member States, including Poland, could be very helpful in this regard. I therefore wish to emphasise the urgency of introducing a bold policy with regard to areas to the south and east of the European Union. This includes Turkey. Despite the many current political, cultural, and economic concerns, we should keep membership open to all those willing to fulfil the criteria for joining the European Union.
Finally, I would like to highlight that the policy of increasing freedom and security we are discussing here today and about which Commissioner Vitorino spoke, is provided for by the provisions of the draft Constitutional Treaty. I have in mind Article 58, concerning the European Union and its immediate vicinity, as well as the provisions on the crucial pillars respecting freedom and security. I would therefore like to state that in my opinion, this draft should be implemented as quickly as possible.
Mr President, Commissioner Vitorino, over the last five years the creation of an area of freedom, security and justice has constituted a large part of the work of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, and we can certainly say that there have been major reforms and tangible progress towards granting increasingly extensive rights to citizens.
Now, as several of my fellow Members have said, the borders of this new European Union have expanded eastwards and down towards the Mediterranean Sea. Well, we must transfer the experience we have gained and the actions we have taken to these new borders in order, above all, to guarantee citizens’ safety: Schengen will be an acceptable development only when we have firm guarantees, firmer than those we currently have.
Border control is a joint problem, and we must again stress that it is not a private concern for individual outer States. The instruments to put these synergies into practice are called Europol and Eurojust, which we must support with conviction and, in brief, with adequate resources. Only in this way can we fight, all together, the dangers threatening the area of freedom, security and justice: illegal immigration, trafficking in human beings, prostitution, drugs and organised crime multinationals; at the top of the list, though, is one obligation: the fight against terrorism.
Lastly, there is a challenge, possibly just as important, waiting for those who will be here during the next parliamentary term: attainment of true European citizenship, swift asylum procedures and truly free and equal freedom of movement for all.
Allow me, in concluding this speech and my time in Parliament, to thank Commissioner Vitorino, flattery aside. When I arrived here in 1994, I was told that to be a good MEP I would have to criticise and perhaps argue with the Commission every day. I did not manage this: either I am not a good MEP, Mr Vitorino, or you are a good Commissioner. I think the correct answer is the latter.
Mr President, Commissioner, ladies and gentlemen, the European Union has entered an historic new phase with a total population of over 450 million inhabitants. Our Union, now enlarged to twenty-five countries, has greater political, geographical and economic substance. We have begun to share our common interests, both in the area of the economy and the internal market, and in terms of the responsibilities that we face as regards the threats to stability and security, which are not confined to borders. I refer to terrorism, organised crime, illegal immigration, drug trafficking and trafficking in human beings.
The question of terrorism is an alarming problem that we currently face and should be given maximum priority. This is a threat to security, to our democracies and to the foundations of our civilisation; more specifically respect for human dignity, liberty, democracy, equality, respect for the law and respect for human rights are under threat. The European Union must do all that it can to protect its citizens, to tighten border controls and to improve security as regards travel documents, by introducing biometric data and by establishing visa systems and the Schengen Information System (SIS-II).
Nevertheless, I should once again like to highlight at this juncture that, if security is to be strengthened, this must always be in compliance with the other two components of our European area, which are freedom and justice. 1 May also saw great change in the area of Justice and Home Affairs. A new institutional framework is now in force: in the area of visas, asylum and immigration, codecision with Parliament will enter into force, as will qualified majority voting in the Council. Parliament’s role will, hopefully, result in greater efficiency in addressing the repeated delays on the Council’s part, which many speakers, including Mr von Boetticher, have highlighted here.
Commissioner Vitorino, who is here today, deserves praise for his excellent work in this area and his positive attitude towards working together with Parliament. It is my wish that the excellent work that he has done here helps him to rise to even higher responsibilities in our Community of Europe.
Mr President, the right to freedom of movement, that is, the right to select one’s place of residence, both in the professional and in the private sense, is one of the many important fundamental freedoms and rights enjoyed by the Union’s citizens from the beginning of its existence. This right, this freedom, is enshrined in the Treaties. It is also contained in the Charter of Fundamental Rights, and has its own very practical dimensions. I refer to the abolition of internal border controls and to the elimination of all administrative barriers to settling and taking up work anywhere in the territory of the entire Union.
From the first of May, citizens of the new Member States may travel throughout the Union without passports. They have been quick to exercise this right, and have enjoyed doing so from the very first day. This has given them a real feeling of belonging to the Community, even if they still have to produce identity cards at the borders. The citizens of the new Member States of the Union understand that a partial restriction on their rights to free movement is justified, until their governments are ready for full integration into the Schengen information system.
The same cannot be said for the restrictions introduced by several governments concerning access to labour markets. There is no rational justification for these decisions. They are based entirely on exaggerated fears or cold political calculations with the next elections to national parliaments in mind. There is no empirical evidence that an immense wave of citizens from the new countries will flood into the old Member States of the European Union in search of work. Studies by independent research centres presented by Commissioner Wallström, for example, suggest quite the opposite. Over the course of the next five years, economic migration from the new countries of the Union to the old should not exceed 1% of the population of the ten new Members. The experience of previous enlargements suggests enlargement caused a reduction in the number of economic migrants, rather than an increase. This is what will happen this time. The citizens of the new Member States want to find work in their own countries, and they believe that membership of the Union will help them to do so.
I therefore take this opportunity to appeal for restrictions on access to labour markets to be lifted as quickly as possible. This would certainly not be a disaster for the old countries. Further, the new Members of the Union would see it as a tangible sign that they too may enjoy the full rights and freedoms available to the citizens of the entire European Union.
– Mr President, as a member of the Convention on the future of Europe, I participated in the development of the Constitutional Treaty. May I therefore take this opportunity to express the hope that the new Constitutional Treaty will be adopted this year and that the procedures for endorsing the Constitutional Treaty in the Member States will take place within a reasonable time span. As a member of the Convention I particularly wanted the Charter of human rights and freedoms to become an integral part of the Constitutional Treaty. This is not only important for the sake of the Charter itself and its meaning in the European Union but because it has a special symbolic meaning for those of us who come from the former socialist States. It is also important for the Eurosceptics, who can see that the range of human rights and freedoms is generally more extensive than it is in our constitutions. I do think, however, that the Slovenian constitution is particularly good.
At the same time this is a clear sign that we have joined a community of democratic States which respect and safeguard human rights and freedoms. I see Europe as a flourishing community, in which peace, prosperity and the security of people and property are not merely political slogans but a reality. We must do everything to ensure that terrorism and crime do not grow but are fundamentally reduced. We do not need large, new bureaucratic organisations at the level of the European Union, but we do need increased cooperation between police forces in the Member States. As far as possible we need to establish a uniform policy in the fight against terrorism and crime and to increase the effectiveness of our security services through joint action. It is also important that we cooperate in controlling the external borders of the European Union effectively and that balanced assistance is given to those States that bear the greatest burden in this respect.
Slovenia is a peaceful and safe country where people can walk the streets of our cities safely even during the hours of darkness. It is well-known that in many places in Europe it is not safe to do so. I therefore express the expectation that in addition to taking care of economic, scientific and general social development, the European Union will pay particular attention to the security of its citizens and the protection of their property.
. Mr President, I will be very brief. Firstly, on a personal level, I would like to thank those Members of Parliament who addressed kind words to me. It has been a privilege for me to be the first Commissioner for justice and home affairs. It has been a very rewarding experience to cooperate so closely and so fruitfully with this Parliament, and especially with the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
This is not just a question of faith. It is a question of deep belief that the area of freedom, security and justice will, in the years to come, be in the driving seat of the European integration process. I am sure that Members of Parliament will go back to their electorates in June and feel proud of the work they have done in this area over the last five years.
Finally, Mr President, due to the fact that you personally have chaired most of the meetings I have attended in this Parliament, I feel privileged to that you have been my private chairman! Thank you so much.
The cordial atmosphere in the Chamber is plain to see. I can also testify to the outstanding cooperation Parliament has always enjoyed with Commissioner Vitorino and I add my congratulations to those offered by everyone else.
I should like to say, very briefly, that it has been a pleasure and also a great honour to chair this sitting of Parliament, which has been attended by the representatives of the citizens of 25 countries.
The debate is now closed. The next sitting will take place tomorrow, Wednesday 5 May from 10 a.m. to 1 p.m.
(1)